Exhibit 10.33

 

 

$1,500,000,000

 

CREDIT AGREEMENT

 

among

 

MIRANT NORTH AMERICA, LLC,
as Borrower,

 

The Several Lenders from Time to Time Parties Hereto,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

 

and

 

DEUTSCHE BANK SECURITIES INC.

and

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Co-Syndication Agents

 

 

Dated as of January 3, 2006

 

 

 

J.P. MORGAN SECURITIES INC., DEUTSCHE BANK SECURITIES INC.
and GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Joint Bookrunners

 

J.P. MORGAN SECURITIES INC. and DEUTSCHE BANK SECURITIES INC.,
as Co-Lead Arrangers in respect of the Revolving Facility

 

J.P. MORGAN SECURITIES INC. and GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Co-Lead Arrangers in respect of the Term Facility

 

CREDIT SUISSE, LEHMAN COMMERCIAL PAPER INC. and THE ROYAL BANK OF
SCOTLAND PLC, as Senior Managing Agents

 

CREDIT SUISSE and THE ROYAL BANK OF SCOTLAND PLC,

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

$800,000,000 Revolving Facility
$700,000,000 Term Facility

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

SECTION 1.

DEFINITIONS

6

 

 

 

 

1.1.

 

Defined Terms

6

1.2.

 

Other Definitional Provisions

30

 

 

 

 

SECTION 2.

AMOUNT AND TERMS OF COMMITMENTS

30

 

 

 

 

2.1.

 

Term Commitments

30

2.2.

 

Procedure for Term Loan Borrowing

30

2.3.

 

Repayment of Term Loans

31

2.4.

 

Revolving Commitments

31

2.5.

 

Procedure for Revolving Loan Borrowing

31

2.6.

 

Swingline Commitment

32

2.7.

 

Procedure for Swingline Borrowing; Refunding of SwinglineLoans

32

2.8.

 

Commitment Fees, etc.

34

2.9.

 

Termination or Reduction of Revolving Commitments

34

2.10.

 

Optional Prepayments

34

2.11.

 

Mandatory Prepayments and Commitment Reductions

35

2.12.

 

Conversion and Continuation Options

36

2.13.

 

Limitations on Eurodollar Tranches

37

2.14.

 

Interest Rates and Payment Dates

37

2.15.

 

Computation of Interest and Fees

38

2.16.

 

Inability to Determine Interest Rate

38

2.17.

 

Pro Rata Treatment and Payments

39

2.18.

 

Requirements of Law

40

2.19.

 

Taxes

41

2.20.

 

Indemnity

43

2.21.

 

Change of Lending Office

44

2.22.

 

Replacement of Lenders

44

 

 

 

 

SECTION 3.

LETTERS OF CREDIT

44

 

 

 

 

3.1.

 

Revolving L/C Commitment

44

3.2.

 

Procedure for Issuance of Revolving Letters of Credit

45

3.3.

 

Revolving L/C Fees and Other Charges

45

3.4.

 

Revolving L/C Participations

46

3.5.

 

Revolver L/C Reimbursement Obligation of the Borrower

47

3.6.

 

Synthetic L/C Letters of Credit

47

 

i

--------------------------------------------------------------------------------


 

3.7.

 

Procedure for Issuance of Synthetic Letters of Credit

48

3.8.

 

Synthetic L/C Deposit Account

48

3.9.

 

Synthetic L/C Deposit Fees and Other Charges

49

3.10.

 

Synthetic L/C Reimbursement Obligations

50

3.11.

 

Obligations Absolute

50

3.12.

 

Letter of Credit Payments

50

3.13.

 

Applications

51

 

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

51

 

 

 

 

4.1.

 

Organization; Power and Authority

51

4.2.

 

Due Authorization

51

4.3.

 

Governmental Approval

51

4.4.

 

Binding and Enforceable

52

4.5.

 

No Violation

52

4.6.

 

No Default

52

4.7.

 

Litigation

52

4.8.

 

Financial Condition

52

4.9.

 

Material Adverse Change

53

4.10.

 

Investment Company Act; Public Utility Holding Company Act

53

4.11.

 

Environmental Matters

53

4.12.

 

Accuracy of Information, etc

53

4.13.

 

Employee Benefit Plans

53

4.14.

 

Tax Returns and Payments

53

4.15.

 

Security Documents

54

4.16.

 

Ownership of Property

54

4.17.

 

Labor Matters

54

4.18.

 

Subsidiaries

54

 

 

 

 

SECTION 5.

CONDITIONS PRECEDENT

55

 

 

 

 

5.1.

 

Conditions to Initial Extension of Credit

55

5.2.

 

Conditions to Each Extension of Credit

58

 

 

 

 

SECTION 6.

AFFIRMATIVE COVENANTS

58

 

 

 

 

6.1.

 

Compliance with Law; Maintenance of Existence

58

6.2.

 

Financial Statements

58

6.3.

 

Certificates; Other Information

59

6.4.

 

Notices

60

6.5.

 

Inspection

61

 

ii

--------------------------------------------------------------------------------


 

6.6.

 

Maintenance of Property; Insurance

61

6.7.

 

Subsequent Acquired Property; New Subsidiaries

61

6.8.

 

Collateral Information

63

6.9.

 

Further Assurances

63

6.10.

 

Use of Proceeds

63

 

 

 

 

SECTION 7.

FINANCIAL COVENANTS

64

 

 

 

 

7.1.

 

Interest Coverage Ratio

64

7.2.

 

Leverage Ratio

64

7.3.

 

Capital Expenditures

64

 

 

 

 

SECTION 8.

NEGATIVE COVENANTS

65

 

 

 

 

8.1.

 

Debt

65

8.2.

 

Restricted Payments

65

8.3.

 

Liens

66

8.4.

 

Mergers

68

8.5.

 

Asset Sales

68

8.6.

 

Investments

69

8.7.

 

Transactions with Affiliates

70

8.8.

 

Sales and Leasebacks

71

8.9.

 

Changes in Fiscal Periods

71

 

 

 

 

SECTION 9.

EVENTS OF DEFAULT

71

 

 

 

 

SECTION 10.

THE AGENTS

74

 

 

 

 

10.1.

 

Appointment

74

10.2.

 

Delegation of Duties

74

10.3.

 

Exculpatory Provisions

74

10.4.

 

Reliance by Administrative Agent

75

10.5.

 

Notice of Default

75

10.6.

 

Non-Reliance on Agents and Other Lenders

75

10.7.

 

Indemnification

76

10.8.

 

Agent in Its Individual Capacity

76

10.9.

 

Successor Administrative Agent

76

10.10.

 

Co- Syndication Agents

77

10.11.

 

Intercreditor Agreements

77

 

iii

--------------------------------------------------------------------------------


 

SECTION 11.

MISCELLANEOUS

77

 

 

 

 

11.1.

 

Amendments and Waivers

77

11.2.

 

Notices

79

11.3.

 

No Waiver; Cumulative Remedies

81

11.4.

 

Survival of Representations and Warranties

81

11.5.

 

Payment of Expenses and Taxes

81

11.6.

 

Successors and Assigns; Participations and Assignments

83

11.7.

 

Adjustments; Set-off

86

11.8.

 

Counterparts

87

11.9.

 

Severability

87

11.10.

 

Integration

87

11.11.

 

GOVERNING LAW

87

11.12.

 

Submission To Jurisdiction; Waivers

87

11.13.

 

Acknowledgements

88

11.14.

 

Releases of Guarantees and Liens

88

11.15.

 

Confidentiality

89

11.16.

 

WAIVERS OF JURY TRIAL

89

11.17.

 

Delivery of Addenda

89

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

 

1.1A

Commitments

 

1.1B

Mortgaged Property

 

1.1C

Existing Debt

 

4.15(a)

UCC Filing Jurisdictions

 

4.15(b)

Mortgage Filing Jurisdictions

 

4.18

Subsidiaries

 

8.1

Subordinated Indebtedness

 

8.3(l)

Existing Liens

 

8.6(l)

Existing Investments

 

8.7

MET Agreements

 

 

 

 

EXHIBITS:

 

 

 

 

A

Form of Guarantee and Collateral Agreement

 

B

Form of Compliance Certificate

 

C

Form of Closing Certificate

 

D

Form of Mortgage

 

E

Form of Assignment and Assumption

 

F

Form of Legal Opinion of White & Case LLP

 

G

Form of Exemption Certificate

 

H

Form of Addendum

 

I

Form of First Lien/Second Lien Intercreditor Agreement

 

J-1

Form of Letter of Credit Application of JPMCB

 

J-2

Form of Letter of Credit Application of DBTCA

 

K

Form of Permitted Pari Passu Debt Intercreditor Agreement

 

 

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT (this “Agreement”), dated as of January 3, 2006, among MIRANT
NORTH AMERICA, LLC, a Delaware limited liability company (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders”), DEUTSCHE BANK SECURITIES INC. and
GOLDMAN SACHS CREDIT PARTNERS L.P., as co-syndication agents (in such capacity,
the “Co-Syndication Agents”), and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as
administrative agent.

 

RECITALS

 

WHEREAS, on July 14, 2003, Mirant Corporation and certain of its Domestic
Subsidiaries and Affiliates (each as defined below) filed voluntary petitions
for relief (the “Chapter 11 Cases”) under Chapter 11 of Title 11 of the United
States Code (as amended, the “Bankruptcy Code”) with the United States
Bankruptcy Court for the Northern District of Texas, Fort Worth Division (the
“Bankruptcy Court”), and continued in possession of their property and in the
management of their businesses pursuant to Bankruptcy Code Sections 1107 and
1108;

 

WHEREAS, on December 9, 2005, the Bankruptcy Court entered an order (the
“Confirmation Order”) confirming the Plan of Reorganization (as defined below);
and

 

WHEREAS, in connection with confirmation and implementation of the Plan of
Reorganization, the Borrower has requested the Lenders to make loans and other
extensions of credit available to it to enable it to finance a part of the Plan
of Reorganization and pay related fees and expenses, and the Lenders have
agreed, subject to the terms and conditions hereof, to enter into this
Agreement.

 

Accordingly, the parties hereto hereby agree as follows:

 


SECTION 1.  DEFINITIONS


 

1.1.                              Defined Terms.  As used in this Agreement, the
terms listed in this Section 1.1 shall have the respective meanings set forth in
this Section 1.1.

 

“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on such
day and (b) the Federal Funds Effective Rate in effect on such day plus ½ of 1%.
For purposes hereof, “Prime Rate” shall mean the rate of interest per annum
publicly announced from time to time by JPMCB, as its prime rate in effect at
its principal office in New York City (the Prime Rate not being intended to be
the lowest rate of interest charged by JPMCB, in connection with extensions of
credit to debtors). Any change in the ABR due to a change in the Prime Rate or
the Federal Funds Effective Rate shall be effective as of the opening of
business on the effective day of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.

 

“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.

 

“Addendum”:  an instrument, substantially in the form of Exhibit H, by which a
Lender becomes a party to this Agreement as of the Closing Date.

 

6

--------------------------------------------------------------------------------


 

“Adjustment Date”:  as defined in the Pricing Grid.

 

“Administrative Agent”:  JPMCB, together with its affiliates, as the arranger of
the Commitments and as the administrative agent for the Lenders under this
Agreement and the other Loan Documents, together with any of its successors.

 

“Affiliate”:  as to any Person (other than an individual), any other Person
(other than an individual) that, directly or indirectly through one or more
intermediaries, is in Control of, is Controlled by, or is under common Control
with, such Person.

 

“Affiliate Subordinated Debt”:  Subordinated Debt of the Borrower which is owed
to or held by an Affiliate of the Borrower other than a Subsidiary of the
Borrower.

 

“Agents”:  the collective reference to the Co-Syndication Agents and the
Administrative Agent.

 

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to (a) until the Closing Date, the aggregate amount of such Lender’s Commitments
at such time and (b) thereafter, the sum of (i) the aggregate then unpaid
principal amount of such Lender’s Term Loans and (ii) the amount of such
Lender’s Revolving Commitment then in effect or, if the Revolving Commitments
have been terminated, the amount of such Lender’s Revolving Extensions of Credit
then outstanding.

 

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

“Agreement”:  as defined in the preamble hereto.

 

“Applicable Margin”:  for each Type of Loan, the rate per annum set forth under
the relevant column heading below:

 

 

 

ABR Loans

 

Eurodollar Loans

 

Revolving Loans and Swingline Loans

 

1.25

%

2.25

%

Term Loans

 

0.75

%

1.75

%

 

provided, that on and after the first Adjustment Date occurring after the
completion of one full fiscal quarter of the Borrower after the Closing Date,
the Applicable Margin with respect to Revolving Loans and Swingline Loans will
be determined pursuant to the Pricing Grid.

 

“Application”:  an application in the form attached hereto as Exhibit J-1 with
respect to JPMCB, in the form attached hereto as Exhibit J-2 with respect to
DBTCA or, with respect to any other Issuing Lender, in such form as such Issuing
Lender may specify from time to time, requesting such Issuing Lender to open a
Letter of Credit.

 

“Approved Fund”:  as defined in Section 11.6(b).

 

7

--------------------------------------------------------------------------------


 

“Arrangers”:  the collective reference to J.P. Morgan Securities Inc., Deutsche
Bank Securities Inc. and Goldman Sachs Credit Partners L.P.

 

“Assets”:  with respect to any Person, all or any part of its business, property
and assets, both tangible and intangible, wherever situated.

 

“Asset Sale”: any Disposition or series of related Dispositions other than any
Excluded Asset Sale.

 

“Assignee”:  as defined in Section 11.6(b).

 

“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit E.

 

“Available Revolving Commitment”:  as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.8(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.

 

“Bankruptcy Code”: as defined in the recitals hereto.

 

“Bankruptcy Court”: as defined in the recitals hereto.

 

“Benefitted Lender”:  as defined in Section 11.7(a).

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”:  as defined in the preamble hereto.

 

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

 

“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, repairs and improvements
during such period) that should be capitalized under GAAP on a consolidated
balance sheet of such Person and its Subsidiaries. For purposes of this
definition, the purchase price of equipment that is purchased simultaneously
with the trade-in of existing equipment or with insurance proceeds shall be
included in Capital Expenditures only to the

 

8

--------------------------------------------------------------------------------


 

extent of the gross amount of such purchase price less the credit granted by the
seller of such equipment for the equipment being traded in at such time or the
amount of such proceeds, as the case may be.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) (x) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended and
are rated A by S&P and A by Moody’s or (y) are rated AAA by S&P and Aaa by
Moody’s and (ii) have portfolio assets of at least $2,500,000,000.

 

“Chapter 11 Cases”:  as defined in the recitals hereto.

 

“Closing Date”:  the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied or waived, which date is January 3, 2006.

 

“Co-Syndication Agents”:  as defined in the preamble hereto.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time, and
the regulations promulgated thereunder.

 

9

--------------------------------------------------------------------------------


 

“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

 

“Commitment”:  as to any Lender, the sum of the Term Commitment and the
Revolving Commitment of such Lender.

 

“Commitment Fee Rate”:  0.375% per annum; provided, that on and after the first
Adjustment Date occurring after the completion of one full fiscal quarter of the
Borrower after the Closing Date, the Commitment Fee Rate will be determined
pursuant to the Pricing Grid.

 

“Common Stock”: with respect to any Person, any and all shares, interests or
other participations in, and other equivalents (however designated and whether
voting or non-voting) of such Person’s common stock whether or not outstanding
on the Closing Date, including all series and classes of such common stock.

 

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to
Section 2.18, 2.19, 2.20 or 11.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Commitment.

 

“Confidential Information Memorandum”:  the Confidential Information Memorandum
dated December 2005 and furnished to certain Lenders.

 

“Confirmation Order”:  as defined in the recitals hereto.

 

“Consolidated Capitalization”: the sum of Consolidated Total Debt and
Consolidated Net Worth.

 

“Consolidated Net Worth”:  at any date, all amounts that would, in conformity
with GAAP, be included on a consolidated balance sheet of the Borrower and its
Subsidiaries in the Capital Stock and other equity accounts (including, without
limitation, retained earnings and paid-in capital but excluding accumulated
other comprehensive income) at such date.

 

“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Debt of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

 

10

--------------------------------------------------------------------------------


 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control”: has the meaning set forth in Rule 12b-2 under the Exchange Act.

 

“Corporate Interest”: for any period, the aggregate of interest expense accrued
during such period by the Borrower and its consolidated Subsidiaries on Debt
less the sum of (a) the amount of interest, if any, included in such interest
expense which was capitalized in accordance with GAAP, (b) an amount equal to
the percentage of the interest expense of any Subsidiary corresponding to the
percentage of the EBITDA of such Subsidiary not taken into account in
determining EBITDA for such period pursuant to the proviso to the first sentence
of the definition thereof and (c) interest income accrued on the Synthetic L/C
Deposit, subject to the last sentence of the definition of EBITDA.

 

“DBTCA”:  Deutsche Bank Trust Company Americas.

 

“Debt”:  for any Person, any obligations of such Person for or in respect of
(a) moneys borrowed or raised (whether or not for cash) by whatever means
including acceptances, deposits, discounting, reimbursement obligations for
drawn letters of credit, factoring (other than on a non-recourse basis), Finance
Leases, hire purchase, conditional sale or other form of title retention
agreement, sale-and-lease back, sale and repurchase and any other form of
financing which is recognized in such Person’s financial statements as being in
the nature of a borrowing (excluding for the avoidance of doubt, asset
retirement obligations, share capital, share premium account and any capital
prepayment reserve), (b) the deferred purchase price of Assets or services
(other than goods and services obtained on normal commercial terms in the
ordinary course of business or operations), and (c) all Guarantee Obligations of
such Person in respect of obligations of the kind referred to in clauses (a) and
(b) above. Notwithstanding the foregoing, (x) any of the obligations identified
in the immediately foregoing sentence owed by any Subsidiary of the Borrower to
the Borrower or to any other Subsidiary of the Borrower shall not constitute
“Debt”, (y) Affiliate Subordinated Debt shall not constitute “Debt” and (z)
notwithstanding that after the Closing Date the obligations under the Facility
Lease Documents shall be required to be accounted for as a Finance Lease (other
than as a result of any amendment to the Facility Lease Documents), such
obligations shall not constitute “Debt” for purposes of this Agreement.

 

“Default”:  any of the events specified in Section 9, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Designated Party”:  has the meaning set forth in Section 9(g).

 

“Disposition”:  (a) with respect to any Assets, any sale, lease conveyance or
other disposition thereof and (b) the sale or issuance of Capital Stock in any
of the Restricted Subsidiaries. The terms “Dispose” and “Disposed of” shall have
correlative meanings.

 

“Disqualified Stock”: means, with respect to any Person, any Capital Stock of
such Person which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) or upon the happening of any event:

 

11

--------------------------------------------------------------------------------


 

(1)                                  matures or is mandatorily redeemable
pursuant to a sinking fund obligation or otherwise;

 

(2)                                  is convertible or exchangeable for Debt or
Disqualified Stock (excluding Capital Stock which is convertible or exchangeable
solely at the option of the Company or a Restricted Subsidiary); or

 

(3)                                  is redeemable at the option of the holder
of the Capital Stock in whole or in part,

 

in each case on or prior to the date that is 91 days after the earlier of (x)
the date on which there are no Loans outstanding and the Commitments have been
terminated and (y) the seventh anniversary of the Closing Date, provided that
only the portion of Capital Stock which so matures or is mandatorily redeemable,
is so convertible or exchangeable or is so redeemable at the option of the
holder thereof prior to such date will be deemed to be Disqualified Stock;
provided, further that any Capital Stock that would constitute Disqualified
Stock solely because the holders thereof have the right to require the Company
to repurchase such Capital Stock upon the occurrence of a change of control or
asset sale (each defined in a substantially identical manner to the
corresponding definitions herein) shall not constitute Disqualified Stock if the
terms of such Capital Stock (and all such securities into which it is
convertible or for which it is ratable or exchangeable)  provide that the
Company may not repurchase or redeem any such Capital Stock (and all such
securities into which it is convertible or for which it is ratable or
exchangeable) pursuant to such provision prior to compliance by the Borrower
with Section 7, Section 8.2 and Section 8.5.

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“Domestic Subsidiary”:  any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

 

“EBITDA”:  for any period, with reference to the Borrower’s consolidated
financial statements (a) income from continuing operations before income taxes
and minority interest; plus (b) depreciation and amortization; plus
(c) Corporate Interest; provided, however that in determining EBITDA for the
purposes of the Interest Coverage Ratio under Sections 7.1, 7.4(b) and 8.2 and
the definition of “Free Cash Flow” only,  the amounts referred to in (a),
(b) and (c) above for a consolidated Subsidiary of the Borrower will not be
included to the extent that such Subsidiary is prohibited from making
distributions or dividends as of the date of determination (unless such
prohibition arises solely from the requirement under the Facility Lease
Documents that MIRMA and its Subsidiaries deliver financial statements for the
most recently completed fiscal year or fiscal quarter, as the case may be, and
the date of determination is less than 90 or 60 days, as the case may be, from
the end of such fiscal year or fiscal quarter). “EBITDA” shall not include the
effect of (i) gains or losses on sales or dispositions of Assets;
(ii) non-recurring items (including, for the avoidance of doubt, restructuring
expenses) or (iii) non-cash expenses and non-cash gains or losses, including as
a result of Swap Agreements being marked to market and the effects of “fresh
start” accounting under SOP 90-7, but shall include cash payments and receipts
from and in respect of settlement of Swap Agreements. In addition, if, but for
clause (z) of the last sentence in the definition of “Debt”, the obligations
under the Facility Lease Documents would otherwise constitute Debt hereunder,
for purposes of

 

12

--------------------------------------------------------------------------------


 

calculating EBITDA, the amounts paid under the Facility Lease Documents shall be
treated as expenses for purposes of determining income from continuing
operations, and no portion of such amounts shall be treated as Corporate
Interest or principal amortization, such that, to the extent possible, the
treatment of the obligations under the Facility Lease Documents as such
obligations are treated on the date hereof is preserved.

 

For the purposes of calculating EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”) pursuant to any determination of the
Leverage Ratio, (i) if at any time during such Reference Period the Borrower or
any Subsidiary shall have made any Material Disposition, the EBITDA for such
Reference Period shall be reduced by an amount equal to the EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the EBITDA (if
negative) attributable thereto for such Reference Period and (ii) if during such
Reference Period the Borrower or any Subsidiary shall have made a Material
Acquisition, EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Material Acquisition occurred on the first
day of such Reference Period. As used in this definition, “Material Acquisition”
means any acquisition of property or series of related acquisitions of property
that (a) constitutes assets comprising all or substantially all of an operating
unit of a business or constitutes all or substantially all of the common stock
of a Person and (b) involves the payment of consideration by the Borrower and
its Subsidiaries in excess of $20,000,000; and “Material Disposition” means any
Disposition of property or series of related Dispositions of property that
yields gross proceeds to the Borrower or any of its Subsidiaries in excess of
$20,000,000.

 

“Environmental Capital Expenditures”: capital expenditures required by, or
reasonably related to the Borrower’s or its Subsidiaries’ compliance with,
Environmental Laws.

 

“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the regulations promulgated thereunder.

 

“ERISA Affiliate”:  all members of a group of corporations and all members of a
group of trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414(b) or (c) of the Code.

 

“ERISA Event”:  any of the following events: (i) the appointment of a trustee to
administer or terminate any Plan, (ii) the termination of a Plan, (iii) the
existence of any “accumulated funding deficiency” (as defined in Section 302 of
ERISA) with respect to a Plan, (iv) the imposition of a Lien under the Code or
ERISA on the assets of the Borrower on account of any Plan, (v) the occurrence
of a reportable event described in Section 4043(c) of ERISA (other than those
events as to which the 30-day notice period is waived) with respect to a Plan,
or

 

13

--------------------------------------------------------------------------------


 

(vi) the incurrence by the Borrower of any liability in connection with a
withdrawal from, or the insolvency or reorganization of, a multiemployer pension
plan.

 

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Telerate screen as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on Page 3750 of the Telerate screen (or otherwise on such screen), the
“Eurodollar Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be selected by
the Administrative Agent or, in the absence of such availability, by reference
to the rate at which the Administrative Agent is offered Dollar deposits at or
about 11:00 A.M., New York City time, two Business Days prior to the beginning
of such Interest Period in the interbank eurodollar market where its eurodollar
and foreign currency and exchange operations are then being conducted for
delivery on the first day of such Interest Period for the number of days
comprised therein.

 

“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

 

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

 

“Event of Default”:  any of the events specified in Section 9, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Exchange Act”:  the Securities Exchange Act of 1934, as amended from time to
time.

 

“Excluded Asset Sale”:  each of the following transactions:

 

(i)                                     the Disposition of obsolete, uneconomic
or worn out property, or property which in the good faith judgment of the
Borrower is no longer useful in its business, in each case, in the ordinary
course of business;

 

(ii)                                  the Disposition of inventory in the
ordinary course of business;

 

(iii)                               Dispositions to the Borrower or any
Subsidiary Guarantor;

 

14

--------------------------------------------------------------------------------


 

(iv)                              Dispositions of Cash Equivalents or other
short-term investments;

 

(v)                                 the Disposition by the Borrower or any
Subsidiary of power, capacity, fuel and other products or services, in each case
in the ordinary course of business (it being understood that a Disposition of a
quantity of power, capacity or fuel that is material to the Borrower or such
Subsidiary, as the case may be, shall not alone cause such Disposition to be not
in the ordinary course of business);

 

(vi)                              sales by the Borrower or any Subsidiary of
emission credits in the ordinary course of business (it being understood that a
Disposition of a quantity of emissions credits that is material to the Borrower
or such Subsidiary, as the case may be, shall not alone cause such Disposition
to be not in the ordinary course of business);

 

(vii)                           any Disposition of Assets or series of related
Dispositions of Assets having a value not in excess of $10,000,000;

 

(viii)                        Restricted Payments permitted by the Section 8.2;

 

(ix)                                Disposition of Assets in connection with a
foreclosure, transfer or deed in lieu of foreclosure or other exercise of
remedial action;

 

(x)                                   Compromises and settlements of claims
against third-parties and, in an amount not to exceed $10,000,000, Dispositions
of Assets in connection with the settlement of claims and litigation;

 

(xi)                                Dispositions made pursuant to the Plan of
Reorganization; and

 

(xii)                             Grants by the Borrower or any of its
Subsidiaries of licenses, sublicenses, leases or subleases or easements to other
Persons not materially interfering with the conduct by the Borrower or such
Subsidiary of its business on or at the property that is the subject of such
license, sublicense, lease or sublease or easement.

 

“Excluded Foreign Subsidiary”:  any Foreign Subsidiary in respect of which
either (a) the pledge of all of the Capital Stock of such Subsidiary as
Collateral or (b) the guaranteeing by such Subsidiary of the Obligations, would,
in the good faith judgment of the Borrower, result in adverse tax consequences
to the Borrower.

 

“Facility”:  each of (a) the Term Commitments and the Term Loans made thereunder
(the “Term Facility”) and (b) the Revolving Commitments and the extensions of
credit made thereunder (the “Revolving Facility”).

 

“Facility Lease Documents”:  the eleven Facility Lease Agreements, dated
December 19, 2000, the related Participation Agreements and all other agreements
entered into in connection therewith and related thereto, in each case as
amended, modified, or supplemented from time to time.

 

15

--------------------------------------------------------------------------------


 

“FCF Percentage”:  50%; provided that, with respect to each fiscal year of the
Borrower, the FCF Percentage shall be reduced to 25% if the Leverage Ratio as of
the last day of such fiscal year is not greater than 2.0 to 1.0.

 

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMCB from three federal funds brokers
of recognized standing selected by it.

 

“Fee Payment Date”:  (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.

 

“Finance Leases”:  as to any Person, the obligations of such Person to pay rent
or other amounts under any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such Person under GAAP and, for the purposes of this Agreement, the amount of
such obligations at any time shall be the capitalized amount thereof at such
time determined in accordance with GAAP.

 

“Foreign Subsidiary”:  any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Free Cash Flow”:  for any fiscal period of the Borrower, without duplication,
(a) EBITDA for such period minus (b) Corporate Interest for such period minus
(c) the aggregate amount of any cash payments made in respect of taxes during
such period by the Borrower or any of its consolidated Subsidiaries net of cash
tax refunds for such period minus (d) the aggregate amount of all scheduled
principal payments of Debt, if any, of the Borrower and its consolidated
Subsidiaries made during such period minus (e) Capital Expenditures made by the
Borrower and its consolidated Subsidiaries for such period (other than Capital
Expenditures made with (w) Net Cash Proceeds of Asset Sales, (x) Net Cash
Proceeds of Recovery Events, (y) amounts reserved in a prior period for Capital
Expenditures (to the extent deducted from Free Cash Flow in such period in
accordance with clause (f) of this definition) and (z) the proceeds of the
incurrence of Permitted Debt) minus (f) amounts reserved by the Borrower and its
consolidated Subsidiaries during such period for Capital Expenditures to be made
by the Borrower and its consolidated Subsidiaries in any subsequent period plus
(g) amounts received by the Borrower or its consolidated Subsidiaries during
such period with respect to equity contributions made by an Affiliate of the
Borrower or Affiliate Subordinated Debt plus (h) amounts received by the
Borrower or its consolidated Subsidiaries during such period pursuant to the MAI
Series A Preferred Shares plus (i) the Net Cash Proceeds of Asset Sales and
Recovery Events (to the extent not reflected in clauses (e) and (f) above or
otherwise required to be applied to the prepayment of the Loans pursuant to
Section 2.11); provided that, in the case of any consolidated Subsidiary of the
Borrower whose contribution to EBITDA is reduced in accordance with the proviso
to the first sentence of the definition of “EBITDA”, the amounts deducted from
Free Cash Flow in accordance with clauses (c), (d), (e) and (f) above for such

 

16

--------------------------------------------------------------------------------


 

Subsidiary shall, in each case, be reduced by an amount equal to the percentage
of such deduction corresponding to the percentage of the EBITDA of such
Subsidiary not taken into account in determining EBITDA for such period.

 

“Free Cash Flow Application Date”:  as defined in Section 2.11(b).

 

“FSA” means (a) an arms-length, executed, valid and binding agreement
(including, without limitation, a tolling agreement) that is then in full force
and effect and not in default in any material respect and which is not
terminable without cause between the Borrower or any Subsidiary and either:

 

(i)                                     a third party purchaser whose, or whose
obligations are unconditionally guaranteed by an entity whose, long-term senior
unsecured debt is rated no less than Baa3 by Moody’s and BBB- by S&P on the date
the relevant transaction is entered into by the Borrower or such Subsidiary; or

 

(ii)                                  an Affiliate of the Borrower, so long as
such Affiliate has executed a valid and binding agreement with a third party
purchaser whose, or whose obligations are unconditionally guaranteed by an
entity whose, long-term senior unsecured debt is rated no less than Baa3 by
Moody’s and BBB- by S&P on the date the relevant transaction is entered into by
the Borrower or such Subsidiary with substantially the same terms (other than
any pricing spread) as the Affiliate’s agreement with the Borrower or such
Subsidiary;

 

in each case, for the purchase of fuel (on a take or pay, take and pay, or take,
if tendered basis) at prices established at a formula, index or other price risk
management methodology not based on spot market prices by the Borrower or such
Subsidiary to the third party or Affiliate; or

 

(b)                                 financial hedge agreements relating to fuel
pricing that are:

 

(i)                                     fully supported by available fuel of the
Borrower and its Subsidiaries; and

 

(ii)                                  with counterparties having, or whose
obligations are unconditionally guaranteed by an entity having, long-term senior
unsecured debt that is rated no less than Baa2 by Moody’s and BBB by S&P on the
date the relevant transaction is entered into by the Borrower or such
Subsidiary.

 

“Funding Office”:  the office of the Administrative Agent specified in
Section 11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”:  those accounting principles, standards and practices generally accepted
in the United States as in effect on the date hereof.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank

 

17

--------------------------------------------------------------------------------


 

or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative functions of or pertaining to government, any securities
exchange and any self-regulatory organization (including the National
Association of Insurance Commissioners).

 

“Group Members”:  the collective reference to the Borrower and its Restricted
Subsidiaries.

 

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Subsidiary Guarantor,
substantially in the form of Exhibit A.

 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Debt, leases, dividends or other obligations (the “primary
obligations”) of any other third Person (the “primary obligor”) in any manner,
whether directly or indirectly, including any obligation of the guaranteeing
person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (1) for the purchase or payment of any such primary
obligation or (2) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor or (iii) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

 

“Hedging Arrangement”:  any Swap Agreement in respect of interest rates or
currency exchange rates entered into by any Loan Party and the Administrative
Agent or any Person which at the time such Swap Agreement is entered into is a
Lender or Affiliate thereof.

 

“Intercreditor Agreement”:  any intercreditor agreement in the form of Exhibit I
or Exhibit K hereto, as applicable, or otherwise on terms reasonably
satisfactory to the Administrative Agent, entered into pursuant hereto in
respect of (i) Permitted Pari Passu Debt or (ii) junior Liens permitted under
Section 8.3(i)(x).

 

“Interest Coverage Ratio”:  for any period, the ratio of (a) EBITDA for such
period to (b) Corporate Interest for such period.

 

18

--------------------------------------------------------------------------------


 

“Interest Payment Date”:  (a) as to any ABR Loan (other than any Swingline
Loan), the last day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, (d) as to any Loan (other than any Revolving Loan that is an
ABR Loan and any Swingline Loan), the date of any repayment or prepayment made
in respect thereof and (e) as to any Swingline Loan, the day that such Loan is
required to be repaid.

 

“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter (or
such other period as the Borrower and all Lenders of the relevant Facility may
agree), as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, two, three or six months (or
such other period as the Borrower and all Lenders of the relevant Facility may
agree) thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 11:00 A.M., New York City time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:

 

(i)                                     if any Interest Period would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

 

(ii)                                  the Borrower may not select an Interest
Period under a particular Facility that would extend beyond, with respect to
Revolving Loans, the Revolving Termination Date or, with respect to Term Loans,
beyond the date final payment is due on the Term Loans, as the case may be; and

 

(iii)                               any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month.

 

“Investments”:  as defined in Section 8.6.

 

“Issuing Lenders”: collectively, the Revolving Issuing Lenders and the Synthetic
Issuing Lender.

 

“JPMCB”: as defined in the preamble hereto.

 

19

--------------------------------------------------------------------------------


 

“Lenders”:  as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

 

“Letters of Credit”:  collectively, the Revolving Letters of Credit and the
Synthetic Letters of Credit.

 

“Leverage Ratio”:  as at the last day of any period, the ratio of (a) Net Debt
on such day to (b) EBITDA for such period.

 

“Lien”:  any mortgage, pledge, lien, hypothecation, security interest or other
charge, encumbrance or other arrangement in the nature of a security interest in
property; provided, however, that the term “Lien” shall not mean any easements,
rights-of-way, zoning restrictions, encroachments, minor title deficiencies,
leases, subleases, licenses, sublicenses, or other restrictions on the use of
property or other similar encumbrances.

 

“Loan”:  any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”:  this Agreement, the Security Documents, the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing.

 

“Loan Parties”:  the Borrower and each of its Subsidiaries that is a party to a
Loan Document.

 

“MAG”:  Mirant Americas Generation, LLC, a Delaware limited liability company.

 

“MAG Interest Distribution”: for any period, the aggregate amount of cash the
Borrower paid or otherwise distributed to MAG during such period that MAG
applied during such period to the payment of accrued interest on the MAG Senior
Notes that was due and payable during such period.

 

“MAG Senior Notes”:  the following series of notes issued by MAG: the
$850,000,000 of Senior Notes due 2011, the $450,000,000 of Senior Notes due
2021, and the $400,000,000 of Senior Notes due 2031.

 

“MAI Series A Preferred Shares”:  as defined in the Plan of Reorganization.

 

“MAI Series B Preferred Shares”:  as defined in the Plan of Reorganization.

 

“Majority Facility Lenders”:  with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).

 

“Majority Lenders”:  at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments then in effect and (b) thereafter, the sum of
(i) the aggregate

 

20

--------------------------------------------------------------------------------


 

unpaid principal amount of the Term Loans then outstanding and (ii) the Total
Revolving Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding.

 

“Material Adverse Effect”:  a material adverse change in, or material adverse
effect on, (i) the financial condition, operations, business or Assets of the
Borrower or its Subsidiaries, which would have a material adverse effect on the
ability of the Borrower to pay amounts owed by it from time to time hereunder,
or (ii) the validity or enforceability of this Agreement or any of the other
Loan Documents against the Borrower or any Subsidiary Guarantor which would have
a material adverse effect on the rights, remedies and benefits available to, or
conferred upon, the Administrative Agent or the Lenders, taken as a whole.

 

“MET”: Mirant Energy Trading, LLC, a Delaware limited liability company.

 

“MIRMA”:  Mirant Mid-Atlantic, LLC, a Delaware limited liability company.

 

“Moody’s”:  Moody’s Investors Service, Inc. or any successor thereto.

 

“Moody’s Rating”: at any time, the rating issued by Moody’s and then in effect
with respect to a Person’s senior unsecured long-term debt securities without
third party credit enhancement.

 

“Mortgaged Properties”:  the real properties listed on Schedule 1.1B and
designated as properties for which a Mortgage will be delivered and any real
property with respect to which a Mortgage is granted pursuant to Section 6.7(b).

 

“Mortgages”:  each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Lenders, substantially in the form of Exhibit D (with such changes thereto as
shall be advisable under the law of the jurisdiction in which such mortgage or
deed of trust is to be recorded).

 

“Net Cash Proceeds”:  (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Debt secured by a Lien expressly permitted hereunder on any asset that is the
subject of such Asset Sale or Recovery Event (other than any Lien pursuant to a
Security Document) and other customary fees and expenses actually incurred in
connection therewith and net of taxes paid or reasonably estimated to be payable
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and (b) in connection with any
issuance or sale of Capital Stock or any incurrence of Debt, the cash proceeds
received from such issuance or incurrence, net of attorneys’ fees, investment
banking fees, accountants’ fees, underwriting discounts and commissions and
other customary fees and expenses actually incurred in connection therewith.

 

“Net Debt”:  at any time, the aggregate principal amount of Debt of the Borrower
and its Subsidiaries at such time outstanding less (i) cash and deposits
restricted pursuant to

 

21

--------------------------------------------------------------------------------


 

agreements with a Person other than an Affiliate of the Borrower, and
(ii) broker, counterparty, and customer margin/collateral assets and deposits
advanced to or held on behalf of such broker, counterparty or customer, as each
of the foregoing items described in clauses (i) and (ii) appears on the
consolidated balance sheet of the Borrower and its Subsidiaries, as either
restricted deposits or deposits with brokers and in any event shall include the
Synthetic L/C Deposit.

 

“New Mirant”: Mirant Corporation (formerly known as Newco 2005 Corporation), a
Delaware corporation.

 

“Non-Excluded Taxes”:  as defined in Section 2.19(a).

 

“Non-U.S. Lender”:  as defined in Section 2.19(d).

 

“Notes”:  the collective reference to any promissory note evidencing Loans.

 

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender (or, in
the case of Hedging Arrangements or Specified Cash Management Programs, any
affiliate of any Lender or any other Person which, at the time any such Hedging
Arrangement was entered into, was a Lender or an affiliate thereof), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, any
Hedging Arrangement, any Specified Cash Management Program or any other document
made, delivered or given in connection herewith or therewith, whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise.

 

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Participant”:  as defined in Section 11.6(c).

 

“Permitted Debt”: (i) the Loans and other obligations of any Loan Party under
any Loan Document and Debt outstanding on the date hereof and listed on
Schedule 1.1C (which may be secured to the extent currently secured on the date
hereof); (ii) Permitted Pari Passu Debt; (iii) Subordinated Debt; (iv) Project
Finance Debt and Debt secured by Liens permitted pursuant to clauses (f) and
(g) of Section 8.3; (v) Debt incurred (x) to finance Environmental Capital
Expenditures and other capital expenditures made to comply with Requirements of
Law and (y) with respect to MIRMA and its Subsidiaries, to finance Required
Improvements (as such term is used in the Facility Lease Documents), which Debt
may be secured by the capital assets or Required Improvements and related assets
financed by such Debt; and (vi) refinancings or

 

22

--------------------------------------------------------------------------------


 

renewals of the Debt permitted to be incurred pursuant to the terms hereof
(which may be secured by the same assets as the refinanced or renewed Debt);
provided, that any such refinancing or renewal of Debt is (x) either in an
amount not in excess of the principal amount outstanding or committed under the
Debt being refinanced or renewed immediately prior to such refinancing (plus any
applicable fees or expenses and redemption or repurchase premiums or penalties)
or renewal, or such excess amount can otherwise be incurred hereunder, and (y)
provides for a final maturity date no earlier than the existing scheduled
maturity date of the Debt being refinanced or renewed.

 

“Permitted Pari Passu Debt”: Debt of the Borrower or any Subsidiary Guarantor
not to exceed $250,000,000 in the aggregate that is pari passu, including with
respect to the Collateral, with the Obligations (as defined in the Guarantee and
Collateral Agreement) pursuant to a security agreement in form and substance
satisfactory to the Administrative Agent and an intercreditor agreement in the
form of Exhibit K or otherwise on terms reasonably satisfactory to the
Administrative Agent.

 

“Person”:  an individual, company, corporation, firm, partnership, joint
venture, undertaking, association, organization, trust, state or agency of a
state or limited liability company (in each case whether or not having separate
legal personality).

 

“Plan”:  any plan described in Section 3(2) of ERISA that is subject to Title IV
of ERISA, maintained or contributed to by the Borrower or any ERISA Affiliate.

 

“Plan of Reorganization”: the Amended and Restated Second Amended Joint Chapter
11 Plan of Reorganization for Mirant Corporation and its Affiliated Debtors,
dated December 9, 2005, In re Mirant Corporation, et al., Debtors, as amended,
modified or waived either (x) with the consent of the Administrative Agent, such
consent not to be unreasonably withheld or (y) as would not reasonably be
expected to have a Material Adverse Effect.

 

“Plan Secured Note”: as defined in the Plan of Reorganization.

 

“PPA”:  (a) an arms-length, executed, valid and binding agreement (including,
without limitation, a tolling agreement) that is then in full force and effect
and not in default in any material respect and which is not terminable without
cause between the Borrower or any Subsidiary and either:

 

(i)                                     a third party purchaser whose, or whose
obligations are unconditionally guaranteed by an entity whose, long-term senior
unsecured debt is rated no less than Baa3 by Moody’s and BBB- by S&P on the date
the relevant transaction is entered into by the Borrower or such Subsidiary; or

 

(ii)                                  an Affiliate of the Borrower, so long as
such Affiliate has executed a valid and binding agreement with a third party
purchaser whose, or whose obligations are unconditionally guaranteed by an
entity whose, long-term senior unsecured debt is rated no less than Baa3 by
Moody’s and BBB- by S&P on the date the relevant transaction is entered into by
the Borrower or such Subsidiary with substantially the same terms (other than
any pricing spread) as the Affiliate’s agreement with the Borrower or such
Subsidiary;

 

23

--------------------------------------------------------------------------------


 

in each case, for the sale of electric energy or capacity (in the case of both
energy and capacity, on a take or pay, take and pay, or take, if tendered basis)
at prices established at a formula, index or other price risk management
methodology not based on spot market prices by the Borrower or such Subsidiary
to the third party or Affiliate; or

 

(b)                                 financial hedge agreements relating to
energy or capacity pricing that are:

 

(i)                                     fully supported by available energy or
capacity of the Borrower and its Subsidiaries; and

 

(ii)                                  with counterparties having, or whose
obligations are unconditionally guaranteed by an entity having, long-term senior
unsecured debt that is rated no less than Baa2 by Moody’s and BBB by S&P on the
date the relevant transaction is entered into by the Borrower or such
Subsidiary.

 

“Pricing Grid”:  the table set forth below.

 

Leverage Ratio

 

Applicable Margin
for Revolving Loans
that are Eurodollar
Loans

 

Applicable Margin
for Revolving Loans
that are ABR Loans

 

Commitment Fee Rate

 

> 2.5 to 1.0

 

2.25

%

1.25

%

0.375

%

< 2.5 to 1.0 and
> 2.0 to 1.0

 

2.00

%

1.00

%

0.375

%

< 2.0 to 1.0

 

1.75

%

0.75

 

0.250

%

 

For the purposes of the Pricing Grid, changes in the Applicable Margin for
Revolving Loans resulting from changes in the Leverage Ratio shall become
effective on the date (the “Adjustment Date”) that is three Business Days after
the date on which financial statements are delivered to the Lenders pursuant to
Section 6.2 and shall remain in effect until the next change to be effected
pursuant to this paragraph. If any financial statements referred to above are
not delivered within the time periods specified in Section 6.2, then, from the
latest date on which such financial statements are required to be delivered
until the date that is three Business Days after the date on which such
financial statements are delivered, the highest rate set forth in each column of
the Pricing Grid shall apply. Each determination of the Leverage Ratio pursuant
to the Pricing Grid shall be made in a manner consistent with the determination
thereof pursuant to Section 7.2.

 

“Project Finance Debt”:  Debt (not exceeding the cost of the acquisition,
construction or creation of the relevant Asset or project) of any Subsidiary
incurred or existing in connection with the financing or refinancing of any
Asset or project, the repayment of which Debt is to be made from the revenues
arising out of, or other proceeds of realization from, the acquired or created
Asset or project, with recourse to those revenues and proceeds and Assets
forming the subject matter of such Asset or project (including, without
limitation, insurance, contracts and Capital Stock or other rights of ownership
in the entity(ies) which own the relevant

 

24

--------------------------------------------------------------------------------


 

Assets or project) and other Assets ancillary thereto but without substantial
recourse to any other Asset or otherwise to the Borrower or a Restricted
Subsidiary; provided that substantial recourse shall not be deemed to exist by
reason of normal and customary sponsor support arrangements.

 

“Projections”:  as defined in Section 6.3(c).

 

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

 

“Refunded Swingline Loans”:  as defined in Section 2.7(b).

 

“Register”:  as defined in Section 11.6(b).

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse any
Issuing Lender pursuant to Section 3.5 or Section 3.10 for amounts drawn under
Letters of Credit.

 

“Reinvestment Commitment Notice” a written notice executed by a Responsible
Officer on or prior to the date falling 365 days after an Asset Sale or Recovery
Event, stating (x) that, in the case of an Asset Sale only, no Event of Default
has occurred and is continuing and (y) that the Borrower (directly or through a
Restricted Subsidiary) has committed to use all or a specified portion of the
Net Cash Proceeds of (i) an Asset Sale within 180 days after the date of such
notice or (ii) a Recovery Event within 24 months after the date of such notice
to acquire or repair assets useful in its business.

 

“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating (i) in the case of an Asset Sale only, that no Event of Default has
occurred and is continuing and (ii) that the Borrower (directly or indirectly
through a Restricted Subsidiary) intends and expects to use all or a specified
portion of the Net Cash Proceeds of an Asset Sale or Recovery Event to acquire
or repair assets useful in its business.

 

“Requirement of Law”:  as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Responsible Officer”:  the chief executive officer, president, chief financial
officer treasurer or controller of the Borrower.

 

“Restricted Payment”:  as defined in Section 8.2.

 

25

--------------------------------------------------------------------------------


 

“Restricted Subsidiaries”:  all Subsidiaries of the Borrower other than
Unrestricted Subsidiaries.

 

“Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and participate in Swingline Loans and Revolving
Letters of Credit in an aggregate principal and/or face amount not to exceed the
amount set forth under the heading “Revolving Commitment” opposite such Lender’s
name on Schedule 1.1A or in the Assignment and Assumption pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof.

 

“Revolving Commitment Period”:  the period from and including the Closing Date
to the Revolving Termination Date.

 

“Revolving Extensions of Credit”:  as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the Revolving L/C Obligations then outstanding and (c) such
Lender’s Revolving Percentage of the aggregate principal amount of Swingline
Loans then outstanding.

 

“Revolving Issuing Lender”:  any of JPMCB, DBTCA and any other Revolving Lender
from time to time designated by the Borrower as a Revolving Issuing Lender with
the consent of such other Revolving Lender and the Administrative Agent, or any
Affiliate thereof, in its capacity as issuer of any Revolving Letter of Credit;
collectively, the “Revolving Issuing Lenders”.

 

“Revolving L/C Commitment”:  $800,000,000.

 

“Revolving L/C Obligations”:  at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Revolving
Letters of Credit and (b) the aggregate amount of drawings under Revolving
Letters of Credit that have not then been reimbursed pursuant to Section 3.5.

 

“Revolving L/C Participants”:  as to any Revolving Letter of Credit, the
collective reference to all the Revolving Lenders other than the Revolving
Issuing Lender of such Letter of Credit.

 

“Revolving Lender”:  each Lender that has a Revolving Commitment or that holds
Revolving Loans.

 

“Revolving Letters of Credit”:  as defined in Section 3.1(a).

 

“Revolving Loans”:  as defined in Section 2.4(a).

 

“Revolving Percentage”:  as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then

 

26

--------------------------------------------------------------------------------


 

outstanding constitutes of the aggregate principal amount of the Revolving Loans
then outstanding, provided, that, in the event that the Revolving Loans are paid
in full prior to the reduction to zero of the Total Revolving Extensions of
Credit, the Revolving Percentages shall be determined in a manner designed to
ensure that the other outstanding Revolving Extensions of Credit shall be held
by the Revolving Lenders on a comparable basis.

 

“Revolving Termination Date”:  the sixth anniversary of the Closing Date.

 

“S&P”:  Standard & Poor’s Ratings Services, a division of the McGraw Hill
Companies, Inc., or any successor thereto.

 

“S&P Rating”: at any time, the rating issued by S&P and then in effect with
respect to a Person’s senior unsecured long-term debt securities without third
party credit enhancement.

 

“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement, the Mortgages, any Intercreditor Agreements, the Synthetic L/C
Deposit Agreement and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document.

 

“Specified Cash Management Program”:  any cash management arrangement between
the Borrower and any Lender or any Affiliate thereof (to the extent designated
by the Borrower).

 

“Specified Issuing Lender Commitment”: with respect to JPMCB, its commitment to
act as Revolving Issuing Lender for up to $300,000,000 of the Revolving L/C
Commitment; with respect to DBTCA, its commitment to act as Revolving Issuing
Lender for up to $250,000,000 of the Revolving L/C Commitment; and with respect
to any other Revolving Issuing Lender, its commitment to act as Revolving
Issuing Lender for up to a percentage of the Revolving L/C Commitment agreed by
the Borrower and such Revolving Issuing Lender.

 

“Step-In Rights”: Liens in favor of counterparties to any PPA (other than
Affiliates of the Borrower) that create rights the exercise of which are limited
to the taking of actions pursuant to any provisions of such PPA designed to
enable the counterparty to assume operational control of the relevant facility
or facilities (e.g., step-in rights) or otherwise necessary to continue
performance of the Borrower’s or the applicable Subsidiary’s obligations under
such PPA.

 

“Subordinated Debt”:  unsecured Debt of the Borrower and/or any Subsidiary
Guarantor that is subordinated and junior in right of payment to the Obligations
(as defined in the Guarantee and Collateral Agreement) and is issued solely for
cash proceeds where either (i) the subordination provisions of such Debt shall
be at least as favorable to the Lenders as the subordination provisions set
forth in Schedule 8.1 or (ii) the subordination provisions shall be in all
respects reasonably satisfactory to the Administrative Agent.

 

27

--------------------------------------------------------------------------------


 

“Subsidiary”:  as to any Person, any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the voting stock, (b) the interest in the capital or profits of such
limited liability company, partnership or joint venture or (c) the beneficial
interest in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its Subsidiaries or
by one or more of such Person’s other Subsidiaries. Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor”:  each Restricted Subsidiary of the Borrower other than
(a) any Excluded Foreign Subsidiary, (b) MET and any Subsidiaries of MET,
(c) MIRMA and any Subsidiaries of MIRMA and (d) New MAEM Holdco, LLC and any
Subsidiaries of New MAEM Holdco, LLC, which the Borrower shall Dispose of within
60 days after the Closing Date in accordance with the Plan of Reorganization.

 

 “Swap Agreement”:  any agreement, including any Hedging Arrangement, with
respect to any swap, forward, future or derivative transaction or option or
similar agreement involving, or settled by reference to, one or more rates,
currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions;
provided that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Borrower or any of its Subsidiaries shall be a “Swap
Agreement”.

 

“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.6 in an aggregate principal amount at any
one time outstanding not to exceed $25,000,000.

 

“Swingline Lender”:  JPMCB, in its capacity as the lender of Swingline Loans.

 

“Swingline Loans”:  as defined in Section 2.6.

 

“Swingline Participation Amount”:  as defined in Section 2.7.

 

“Synthetic Issuing Lender”:  JPMCB or any Affiliate thereof, in its capacity as
issuer of any Synthetic Letter of Credit.

 

“Synthetic L/C Deposit”:  at any time, the amounts then actually on deposit in
the Synthetic L/C Deposit Account.

 

“Synthetic L/C Deposit Account”:  the account established by the Borrower in the
name of the Synthetic Issuing Lender pursuant to Section 3.8.

 

“Synthetic L/C Deposit Agreement”:  as defined in Section 3.8(a).

 

“Synthetic L/C Termination Date”:  the seventh anniversary of the Closing Date.

 

28

--------------------------------------------------------------------------------


 

“Synthetic Letter of Credit Outstandings”:  at any time, the sum of (i) the
aggregate undrawn stated amount of all Synthetic Letters of Credit issued then
outstanding at such time and plus (ii) the aggregate amount of drawings under
Synthetic Letters of Credit that have not then been reimbursed pursuant to
Section 3.10.

 

“Synthetic Letters of Credit”:  as defined in Section 3.6.

 

“Term Commitment”:  as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower on the Closing Date in a principal amount not
to exceed the amount set forth under the heading “Term Commitment” opposite such
Lender’s name on Schedule 1.1A. The aggregate amount of the Term Commitments is
$700,000,000.

 

“Term Lender”:  each Lender that has a Term Commitment or that holds a Term
Loan.

 

“Term Loans”:  as defined in Section 2.1.

 

“Term Percentage”:  as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the Closing Date, the percentage which the aggregate principal
amount of such Lender’s Term Loans then outstanding constitutes of the aggregate
principal amount of the Term Loans then outstanding).

 

“Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect. The original amount of the Total Revolving
Commitments is $800,000,000.

 

“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

 

“Transferee”:  any Assignee or Participant.

 

“Type”:  as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“United States”:  the United States of America.

 

“Unrestricted Subsidiaries”:  (a) until such time as such entities emerge from
the Chapter 11 Cases, Mirant New York, Inc., Mirant Lovett, LLC, Mirant Bowline,
LLC, Mirant NY-Gen, LLC and Hudson Valley Gas Corporation and (b) any Subsidiary
of the Borrower that is designated by the Board of Directors of the Borrower as
an Unrestricted Subsidiary, but only to the extent that such Subsidiary (i) has
no Assets other than Assets acquired after, or immaterial or unproductive Assets
owned prior to, the date of this Agreement, (ii) has no Debt other than Debt
that is non-recourse to the Borrower or the Restricted Subsidiaries, (iii) is
not party to any agreement or contract with the Borrower or a Restricted
Subsidiary unless the terms of such agreement are no less favorable to the
Borrower or such Restricted Subsidiary than those that might be obtained from an
unaffiliated third-party, and (iv) is a Person with respect to which neither the
Borrower nor any Restricted Subsidiary has any direct or indirect obligation to
make capital contributions or to maintain such Subsidiary’s financial condition.

 

29

--------------------------------------------------------------------------------


 

1.2.                              Other Definitional Provisions.  (a)  Unless
otherwise specified therein, all terms defined in this Agreement shall have the
defined meanings when used in the other Loan Documents or any certificate or
other document made or delivered pursuant hereto or thereto.

 


(B)                                 AS USED HEREIN AND IN THE OTHER LOAN
DOCUMENTS, AND ANY CERTIFICATE OR OTHER DOCUMENT MADE OR DELIVERED PURSUANT
HERETO OR THERETO, (I) ACCOUNTING TERMS RELATING TO ANY GROUP MEMBER NOT DEFINED
IN SECTION 1.1 AND ACCOUNTING TERMS PARTLY DEFINED IN SECTION 1.1, TO THE EXTENT
NOT DEFINED, SHALL HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM UNDER GAAP,
(II) THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO BE
FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”, (III) THE WORD “INCUR” SHALL BE
CONSTRUED TO MEAN INCUR, CREATE, ISSUE, ASSUME, BECOME LIABLE IN RESPECT OF OR
SUFFER TO EXIST (AND THE WORDS “INCURRED” AND “INCURRENCE” SHALL HAVE
CORRELATIVE MEANINGS), (IV) THE WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED
TO HAVE THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL TANGIBLE AND
INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH, CAPITAL STOCK, SECURITIES,
REVENUES, ACCOUNTS, LEASEHOLD INTERESTS AND CONTRACT RIGHTS, AND (V) REFERENCES
TO AGREEMENTS OR OTHER CONTRACTUAL OBLIGATIONS SHALL, UNLESS OTHERWISE
SPECIFIED, BE DEEMED TO REFER TO SUCH AGREEMENTS OR CONTRACTUAL OBLIGATIONS AS
AMENDED, SUPPLEMENTED, RESTATED OR OTHERWISE MODIFIED FROM TIME TO TIME.


 


(C)                                  THE WORDS “HEREOF”, “HEREIN” AND
“HEREUNDER” AND WORDS OF SIMILAR IMPORT, WHEN USED IN THIS AGREEMENT, SHALL
REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS
AGREEMENT, AND SECTION, SCHEDULE AND EXHIBIT REFERENCES ARE TO THIS AGREEMENT
UNLESS OTHERWISE SPECIFIED.


 


(D)                                 THE MEANINGS GIVEN TO TERMS DEFINED HEREIN
SHALL BE EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


 

SECTION 2.  AMOUNT AND TERMS OF COMMITMENTS

 

2.1.                              Term Commitments.  Subject to the terms and
conditions hereof, each Term Lender severally agrees to make a term loan (a
“Term Loan”) to the Borrower on the Closing Date in an amount not to exceed the
amount of the Term Commitment of such Lender.  The Term Loans may from time to
time be Eurodollar Loans or ABR Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and 2.12.

 

2.2.                              Procedure for Term Loan Borrowing.  The
Borrower shall give the Administrative Agent irrevocable notice (which notice
must be received by the Administrative Agent prior to 10:00 A.M., New York City
time, one Business Day prior to the anticipated Closing Date) requesting that
the Term Lenders make the Term Loans on the Closing Date and specifying the
amount to be borrowed.  The Term Loans made on the Closing Date shall initially
be ABR Loans and, unless otherwise agreed by the Administrative Agent in its
sole discretion, no Term Loan may be converted into or continued as a Eurodollar
Loan having an Interest Period in excess of one month prior to the earlier of
(i) the date the Administrative Agent determines that the primary syndication of
Term Loans has been completed or (ii) the date that is 30 days after the Closing
Date.  Upon receipt of such notice the Administrative Agent shall promptly
notify each Term Lender thereof.  Not later than 12:00 Noon, New York City time,
on the Closing Date each Term Lender shall make available to the Administrative
Agent at the Funding Office an amount in immediately available funds equal to
the Term Loan or Term

 

30

--------------------------------------------------------------------------------


 

Loans to be made by such Lender.  The Administrative Agent shall credit the
account of the Borrower on the books of such office of the Administrative Agent
with the aggregate of the amounts made available to the Administrative Agent by
the Term Lenders in immediately available funds.

 

2.3.                              Repayment of Term Loans.  The principal amount
of the Term Loan of each Term Lender shall mature in 28 consecutive installments
(each due on the last day of each calendar quarter, except for the last such
installment), commencing on March 31, 2006, each of which shall be in an amount
equal to such Lender’s Term Percentage multiplied by (i) in the case of the
first 27 such installments, $1,750,000 and (ii) in the case of the last such
installment (which shall be due on the seventh anniversary of the Closing Date),
the remaining aggregate principal amount of the Term Loans.

 

2.4.                              Revolving Commitments.  (a)  Subject to the
terms and conditions hereof, each Revolving Lender severally agrees to make
revolving credit loans (“Revolving Loans”) to the Borrower from time to time
during the Revolving Commitment Period in an aggregate principal amount at any
one time outstanding which, when added to such Lender’s Revolving Percentage of
the sum of (i) the Revolving L/C Obligations then outstanding and (ii) the
aggregate principal amount of the Swingline Loans then outstanding, does not
exceed the amount of such Lender’s Revolving Commitment.  During the Revolving
Commitment Period the Borrower may use the Revolving Commitments by borrowing,
prepaying the Revolving Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof.  The Revolving Loans may from
time to time be Eurodollar Loans or ABR Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.5 and 2.12.

 


(B)                                 THE BORROWER SHALL REPAY ALL OUTSTANDING
REVOLVING LOANS ON THE REVOLVING TERMINATION DATE.


 

2.5.                              Procedure for Revolving Loan Borrowing.  (a) 
The Borrower may borrow under the Revolving Commitments during the Revolving
Commitment Period on any Business Day, provided that the Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent (i) prior to 11:00 A.M., New York City time, three Business
Days prior to the requested Borrowing Date, in the case of Eurodollar Loans, or
(ii) prior to 10:00 A.M., New York City time on the requested Borrowing Date, in
the case of ABR Loans (including for purposes of financing payments required by
Section 3.5), specifying (A) the amount and Type of Revolving Loans to be
borrowed, (B) the requested Borrowing Date and (C) in the case of Eurodollar
Loans, the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Period therefor.  Any Revolving Loans made on
the Closing Date shall initially be ABR Loans.  Each borrowing under the
Revolving Commitments shall be in an amount equal to (x) in the case of ABR
Loans, $1,000,000 or a whole multiple thereof (or, if the then aggregate
Available Revolving Commitments are less than $1,000,000, such lesser amount)
and (y) in the case of Eurodollar Loans, $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; provided, that the Swingline Lender may request,
on behalf of the Borrower, borrowings under the Revolving Commitments that are
ABR Loans in other amounts pursuant to Section 2.7.  Upon receipt of any such
notice from the Borrower, the Administrative Agent shall promptly notify each
Revolving Lender thereof.  Each Revolving Lender will make the amount of its pro
rata share of

 

31

--------------------------------------------------------------------------------


 

each borrowing available to the Administrative Agent for the account of the
Borrower at the Funding Office prior to 12:00 Noon, New York City time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent.  Such borrowing will then be made available to the
Borrower by the Administrative Agent crediting the account of the Borrower on
the books of such office with the aggregate of the amounts made available to the
Administrative Agent by the Revolving Lenders and in like funds as received by
the Administrative Agent.

 


(B)                                 IN THE EVENT THAT THE BORROWER FAILS TO
REIMBURSE ANY REVOLVING ISSUING LENDER IN ACCORDANCE WITH SECTION 3.5 FOR THE
AMOUNT OF ANY DRAFT PAID BY SUCH REVOLVING ISSUING LENDER UNDER ANY REVOLVING
LETTER OF CREDIT ISSUED BY IT, AND FOR ALL OTHER AMOUNTS DUE IN CONNECTION
THEREWITH PURSUANT TO SECTION 3.5 (THE “REIMBURSEMENT PAYMENT”), THEN ON THE
DATE THAT THE REIMBURSEMENT PAYMENT IS DUE, THE BORROWER SHALL BE DEEMED TO HAVE
MADE A REQUEST FOR A BORROWING OF ABR LOANS IN AN AMOUNT EQUAL TO THE
REIMBURSEMENT PAYMENT, WHICH DEEMED REQUEST SHALL NOT BE SUBJECT TO ANY
CONDITION PRECEDENT SET FORTH IN SECTION 5.2 AND SHALL BE IRREVOCABLE.  EACH
REVOLVING LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO MAKE ITS PRO
RATA SHARE OF ANY SUCH BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT IS
ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY EVENT, HAPPENING OR
CIRCUMSTANCE WHATSOEVER, INCLUDING THE FAILURE OF ANY CONDITION PRECEDENT SET
FORTH IN SECTION 5 TO BE SATISFIED AT THE TIME OF SUCH DEEMED REQUEST.


 

2.6.                              Swingline Commitment.  (a)  Subject to the
terms and conditions hereof, the Swingline Lender agrees to make a portion of
the credit otherwise available to the Borrower under the Revolving Commitments
from time to time during the Revolving Commitment Period by making swing line
loans (“Swingline Loans”) to the Borrower; provided that (i) the aggregate
principal amount of Swingline Loans outstanding at any time shall not exceed the
Swingline Commitment then in effect (notwithstanding that the Swingline Loans
outstanding at any time, when aggregated with the Swingline Lender’s other
outstanding Revolving Loans, may exceed the Swingline Commitment then in effect)
and (ii) the Borrower shall not request, and the Swingline Lender shall not
make, any Swingline Loan if, after giving effect to the making of such Swingline
Loan, the aggregate amount of the Available Revolving Commitments would be less
than zero.  During the Revolving Commitment Period, the Borrower may use the
Swingline Commitment by borrowing, repaying and reborrowing, all in accordance
with the terms and conditions hereof.  Swingline Loans shall be ABR Loans only.

 


(B)                                 THE BORROWER SHALL REPAY TO THE SWINGLINE
LENDER THE THEN UNPAID PRINCIPAL AMOUNT OF EACH SWINGLINE LOAN ON THE EARLIER OF
THE REVOLVING TERMINATION DATE AND THE FIRST DATE AFTER SUCH SWINGLINE LOAN IS
MADE THAT IS THE 15TH OR LAST DAY OF A CALENDAR MONTH AND IS AT LEAST TWO
BUSINESS DAYS AFTER SUCH SWINGLINE LOAN IS MADE; PROVIDED THAT ON EACH DATE THAT
A REVOLVING LOAN IS BORROWED, THE BORROWER SHALL REPAY ALL SWINGLINE LOANS THEN
OUTSTANDING.


 

2.7.                              Procedure for Swingline Borrowing; Refunding
of Swingline Loans.  (a)  Whenever the Borrower desires that the Swingline
Lender make Swingline Loans it shall give the Swingline Lender irrevocable
telephonic notice confirmed promptly in writing (which telephonic notice must be
received by the Swingline Lender not later than 1:00 P.M., New York City time,
on the proposed Borrowing Date), specifying (i) the amount to be borrowed and
(ii)

 

32

--------------------------------------------------------------------------------


 

the requested Borrowing Date (which shall be a Business Day during the Revolving
Commitment Period).  Each borrowing under the Swingline Commitment shall be in
an amount equal to $500,000 or a whole multiple of $100,000 in excess thereof. 
Not later than 3:00 P.M., New York City time, on the Borrowing Date specified in
a notice in respect of Swingline Loans, the Swingline Lender shall make
available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the amount of the Swingline Loan to be made
by the Swingline Lender.  The Administrative Agent shall make the proceeds of
such Swingline Loan available to the Borrower on such Borrowing Date by
depositing such proceeds in the account of the Borrower with the Administrative
Agent on such Borrowing Date in immediately available funds.

 


(B)                                 THE SWINGLINE LENDER, AT ANY TIME AND FROM
TIME TO TIME IN ITS SOLE AND ABSOLUTE DISCRETION MAY, ON BEHALF OF THE BORROWER
(WHICH HEREBY IRREVOCABLY DIRECTS THE SWINGLINE LENDER TO ACT ON ITS BEHALF), ON
ONE BUSINESS DAY’S NOTICE GIVEN BY THE SWINGLINE LENDER NO LATER THAN 12:00
NOON, NEW YORK CITY TIME, REQUEST EACH REVOLVING LENDER TO MAKE, AND EACH
REVOLVING LENDER HEREBY AGREES TO MAKE, A REVOLVING LOAN, IN AN AMOUNT EQUAL TO
SUCH REVOLVING LENDER’S REVOLVING PERCENTAGE OF THE AGGREGATE AMOUNT OF THE
SWINGLINE LOANS (THE “REFUNDED SWINGLINE LOANS”) OUTSTANDING ON THE DATE OF SUCH
NOTICE, TO REPAY THE SWINGLINE LENDER.  EACH REVOLVING LENDER SHALL MAKE THE
AMOUNT OF SUCH REVOLVING LOAN AVAILABLE TO THE ADMINISTRATIVE AGENT AT THE
FUNDING OFFICE IN IMMEDIATELY AVAILABLE FUNDS, NOT LATER THAN 10:00 A.M., NEW
YORK CITY TIME, ONE BUSINESS DAY AFTER THE DATE OF SUCH NOTICE.  THE PROCEEDS OF
SUCH REVOLVING LOANS SHALL BE IMMEDIATELY MADE AVAILABLE BY THE ADMINISTRATIVE
AGENT TO THE SWINGLINE LENDER FOR APPLICATION BY THE SWINGLINE LENDER TO THE
REPAYMENT OF THE REFUNDED SWINGLINE LOANS.  THE BORROWER IRREVOCABLY AUTHORIZES
THE SWINGLINE LENDER TO CHARGE THE BORROWER’S ACCOUNTS WITH THE ADMINISTRATIVE
AGENT (UP TO THE AMOUNT AVAILABLE IN EACH SUCH ACCOUNT) IN ORDER TO IMMEDIATELY
PAY THE AMOUNT OF SUCH REFUNDED SWINGLINE LOANS TO THE EXTENT AMOUNTS RECEIVED
FROM THE REVOLVING LENDERS ARE NOT SUFFICIENT TO REPAY IN FULL SUCH REFUNDED
SWINGLINE LOANS.


 


(C)                                  IF PRIOR TO THE TIME A REVOLVING LOAN WOULD
HAVE OTHERWISE BEEN MADE PURSUANT TO SECTION 2.7(B), ONE OF THE EVENTS DESCRIBED
IN SECTION 9(G) SHALL HAVE OCCURRED AND BE CONTINUING WITH RESPECT TO THE
BORROWER OR IF FOR ANY OTHER REASON, AS DETERMINED BY THE SWINGLINE LENDER IN
ITS SOLE DISCRETION, REVOLVING LOANS MAY NOT BE MADE AS CONTEMPLATED BY
SECTION 2.7(B), EACH REVOLVING LENDER SHALL, ON THE DATE SUCH REVOLVING LOAN WAS
TO HAVE BEEN MADE PURSUANT TO THE NOTICE REFERRED TO IN SECTION 2.7(B), PURCHASE
FOR CASH AN UNDIVIDED PARTICIPATING INTEREST IN THE THEN OUTSTANDING SWINGLINE
LOANS BY PAYING TO THE SWINGLINE LENDER AN AMOUNT (THE “SWINGLINE PARTICIPATION
AMOUNT”) EQUAL TO (I) SUCH REVOLVING LENDER’S REVOLVING PERCENTAGE TIMES
(II) THE SUM OF THE AGGREGATE PRINCIPAL AMOUNT OF SWINGLINE LOANS THEN
OUTSTANDING THAT WERE TO HAVE BEEN REPAID WITH SUCH REVOLVING LOANS.


 


(D)                                 WHENEVER, AT ANY TIME AFTER THE SWINGLINE
LENDER HAS RECEIVED FROM ANY REVOLVING LENDER SUCH LENDER’S SWINGLINE
PARTICIPATION AMOUNT, THE SWINGLINE LENDER RECEIVES ANY PAYMENT ON ACCOUNT OF
THE SWINGLINE LOANS, THE SWINGLINE LENDER WILL DISTRIBUTE TO SUCH LENDER ITS
SWINGLINE PARTICIPATION AMOUNT (APPROPRIATELY ADJUSTED, IN THE CASE OF INTEREST
PAYMENTS, TO REFLECT THE PERIOD OF TIME DURING WHICH SUCH LENDER’S PARTICIPATING
INTEREST WAS OUTSTANDING AND FUNDED AND, IN THE CASE OF PRINCIPAL AND INTEREST
PAYMENTS, TO REFLECT SUCH LENDER’S PRO RATA PORTION OF SUCH PAYMENT IF SUCH
PAYMENT IS NOT SUFFICIENT TO PAY THE PRINCIPAL

 

33

--------------------------------------------------------------------------------


 


OF AND INTEREST ON ALL SWINGLINE LOANS THEN DUE); PROVIDED, HOWEVER, THAT IN THE
EVENT THAT SUCH PAYMENT RECEIVED BY THE SWINGLINE LENDER IS REQUIRED TO BE
RETURNED, SUCH REVOLVING LENDER WILL RETURN TO THE SWINGLINE LENDER ANY PORTION
THEREOF PREVIOUSLY DISTRIBUTED TO IT BY THE SWINGLINE LENDER.


 


(E)                                  EACH REVOLVING LENDER’S OBLIGATION TO MAKE
THE LOANS REFERRED TO IN SECTION 2.7(B) AND TO PURCHASE PARTICIPATING INTERESTS
PURSUANT TO SECTION 2.7(C) SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE
AFFECTED BY ANY CIRCUMSTANCE, INCLUDING (I) ANY SETOFF, COUNTERCLAIM,
RECOUPMENT, DEFENSE OR OTHER RIGHT THAT SUCH REVOLVING LENDER OR THE BORROWER
MAY HAVE AGAINST THE SWINGLINE LENDER, THE BORROWER OR ANY OTHER PERSON FOR ANY
REASON WHATSOEVER, (II) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT OR AN EVENT
OF DEFAULT OR THE FAILURE TO SATISFY ANY OF THE OTHER CONDITIONS SPECIFIED IN
SECTION 5, (III) ANY ADVERSE CHANGE IN THE CONDITION (FINANCIAL OR OTHERWISE) OF
THE BORROWER, (IV) ANY BREACH OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY
THE BORROWER, ANY OTHER LOAN PARTY OR ANY OTHER REVOLVING LENDER OR (V) ANY
OTHER CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY
OF THE FOREGOING.


 

2.8.                              Commitment Fees, etc.  (a)  The Borrower
agrees to pay to the Administrative Agent for the account of each Revolving
Lender a commitment fee for the period from and including the date hereof to the
last day of the Revolving Commitment Period, computed at the Commitment Fee Rate
on the average daily amount of the Available Revolving Commitment of such Lender
during the period for which payment is made, payable quarterly in arrears on
each Fee Payment Date, commencing on the first such date to occur after the date
hereof.

 


(B)                                 THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT THE FEES IN THE AMOUNTS AND ON THE DATES AS SET FORTH IN
ANY FEE AGREEMENTS WITH THE ADMINISTRATIVE AGENT AND TO PERFORM ANY OTHER
OBLIGATIONS CONTAINED THEREIN.


 

2.9.                              Termination or Reduction of Revolving
Commitments.  The Borrower shall have the right, upon not less than three
Business Days’ notice to the Administrative Agent, to terminate the Revolving
Commitments or, from time to time, to reduce the amount of the Revolving
Commitments; provided that no such termination or reduction of Revolving
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Loans and Swingline Loans made on the effective
date thereof, the Total Revolving Extensions of Credit would exceed the Total
Revolving Commitments.  Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Commitments then in effect.

 

2.10.                        Optional Prepayments.  The Borrower may at any time
and from time to time prepay the Loans, in whole or in part, without premium or
penalty, upon irrevocable notice delivered to the Administrative Agent no later
than 11:00 A,M., New York City time, one Business Day prior thereto, in the case
of Eurodollar Loans, and no later than 11:00 A.M., New York City time, on the
same Business Day, in the case of ABR Loans, which notice shall specify the date
and amount of prepayment and whether the prepayment is of Eurodollar Loans or
ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to

 

34

--------------------------------------------------------------------------------


 

Section 2.20.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.  If any such notice is given, the
amount specified in such notice shall be due and payable on the date specified
therein, together with (except in the case of Revolving Loans that are ABR Loans
and Swingline Loans) accrued interest to such date on the amount prepaid. 
Partial prepayments of Term Loans and Revolving Loans shall be in an aggregate
principal amount of $1,000,000 or a whole multiple thereof.  Partial prepayments
of Swingline Loans shall be in an aggregate principal amount of $100,000 or a
whole multiple thereof.

 

2.11.                        Mandatory Prepayments and Commitment Reductions. 
(a)  (i)  If within ten (10) Business Days of any date the Borrower or any
Restricted Subsidiary shall receive Net Cash Proceeds (x) in excess of
$50,000,000 from any Asset Sale or (y) in excess of $20,000,000 from any
Recovery Event, then, if the Borrower shall not have delivered a Reinvestment
Notice in respect thereof on or prior to such date, the Borrower shall apply
such Net Cash Proceeds on such date to the prepayment of the Term Loans and the
reduction of the Revolving Commitments as set forth in Section 2.11(c).  If the
Borrower shall have delivered a Reinvestment Notice in respect thereof, then on
the tenth (10th) Business Day after the date of receipt of such Net Cash
Proceeds, the Borrower shall apply the portion thereof, if any, that neither the
Borrower nor any Restricted Subsidiary intends to use to acquire or repair
assets useful in its business to such prepayment and reduction.

 

(II)                                  IF ON OR PRIOR TO THE DATE FALLING 365
DAYS AFTER A REINVESTMENT EVENT, THE BORROWER SHALL NOT HAVE DELIVERED A
REINVESTMENT COMMITMENT NOTICE IN RESPECT OF THE NET CASH PROCEEDS DESCRIBED IN
CLAUSE (I) ABOVE, THE BORROWER SHALL APPLY SUCH NET CASH PROCEEDS ON SUCH DATE
(TO THE EXTENT NOT PREVIOUSLY SO APPLIED OR EXPENDED) TO THE PREPAYMENT OF THE
TERM LOANS AND THE REDUCTION OF THE REVOLVING COMMITMENTS AS SET FORTH IN
SECTION 2.11(C).  IF ON OR PRIOR TO THE DATE FALLING 365 DAYS AFTER A
REINVESTMENT EVENT, THE BORROWER SHALL HAVE DELIVERED A REINVESTMENT COMMITMENT
NOTICE IN RESPECT OF THE NET CASH PROCEEDS DESCRIBED IN CLAUSE (I) ABOVE, THEN
(X) ON THE DATE OF SUCH NOTICE, THE BORROWER SHALL APPLY (TO THE EXTENT NOT
PREVIOUSLY SO APPLIED OR EXPENDED) THE PORTION, IF ANY, OF SUCH NET CASH
PROCEEDS THAT THE BORROWER OR ANY RESTRICTED SUBSIDIARY HAS NOT COMMITTED IN
SUCH NOTICE TO USE TO ACQUIRE OR TO REPAIR ASSETS USEFUL IN ITS BUSINESS TO SUCH
PREPAYMENT AND REDUCTION AND (Y) ON THE DATE FALLING 180 DAYS AFTER SUCH NOTICE
IN THE CASE OF NET CASH PROCEEDS FROM AN ASSET SALE DESCRIBED IN CLAUSE
(I) ABOVE AND 24 MONTHS AFTER SUCH NOTICE IN THE CASE OF NET CASH PROCEEDS FROM
A RECOVERY EVENT DESCRIBED IN CLAUSE (I) ABOVE, THE BORROWER SHALL APPLY ANY NET
CASH PROCEEDS NOT APPLIED TO THE ACQUISITION OR REPAIR OF ASSETS USEFUL IN ITS
BUSINESS TO SUCH PREPAYMENT AND REDUCTION AS SET FORTH IN SECTION 2.11(C) (TO
THE EXTENT NOT PREVIOUSLY SO APPLIED).

 


(B)                                 IF, FOR ANY FISCAL YEAR OF THE BORROWER
COMMENCING WITH THE FISCAL YEAR ENDING DECEMBER 31, 2006, THERE SHALL BE FREE
CASH FLOW, THE BORROWER SHALL, ON THE RELEVANT FREE CASH FLOW APPLICATION DATE,
PREPAY THE TERM LOANS AS SET FORTH IN SECTION 2.11(C) BY AN AMOUNT EQUAL TO (X)
THE FCF PERCENTAGE TIMES (Y) SUCH FREE CASH FLOW MINUS THE MAG INTEREST
DISTRIBUTION FOR SUCH FISCAL YEAR.  EACH SUCH PREPAYMENT SHALL BE MADE ON A DATE
(A “FREE CASH FLOW APPLICATION DATE”) NO LATER THAN TEN (10) BUSINESS DAYS AFTER
THE EARLIER OF (I) THE DATE ON WHICH THE FINANCIAL STATEMENTS OF THE BORROWER
REFERRED TO IN SECTION 6.2(A), FOR THE FISCAL YEAR WITH RESPECT TO WHICH SUCH
PREPAYMENT IS MADE, ARE REQUIRED TO BE DELIVERED TO THE LENDERS AND (II) THE
DATE SUCH FINANCIAL STATEMENTS ARE ACTUALLY DELIVERED.

 

35

--------------------------------------------------------------------------------


 


(C)                                  AMOUNTS TO BE APPLIED IN CONNECTION WITH
PREPAYMENTS AND COMMITMENT REDUCTIONS MADE PURSUANT TO SECTION 2.11 SHALL BE
APPLIED, FIRST, TO THE PREPAYMENT OF THE TERM LOANS IN ACCORDANCE WITH
SECTION 2.17(B) AND, SECOND, IN THE CASE OF AMOUNTS APPLIED PURSUANT TO CLAUSE
(A) ABOVE, TO REDUCE PERMANENTLY THE REVOLVING COMMITMENTS.  ANY SUCH REDUCTION
OF THE REVOLVING COMMITMENTS SHALL BE ACCOMPANIED BY PREPAYMENT OF THE REVOLVING
LOANS AND/OR SWINGLINE LOANS TO THE EXTENT, IF ANY, THAT THE TOTAL REVOLVING
EXTENSIONS OF CREDIT EXCEED THE AMOUNT OF THE TOTAL REVOLVING COMMITMENTS AS SO
REDUCED, PROVIDED THAT IF THE AGGREGATE PRINCIPAL AMOUNT OF REVOLVING LOANS AND
SWINGLINE LOANS THEN OUTSTANDING IS LESS THAN THE AMOUNT OF SUCH EXCESS (BECAUSE
REVOLVING L/C OBLIGATIONS CONSTITUTE A PORTION THEREOF), THE BORROWER SHALL, TO
THE EXTENT OF THE BALANCE OF SUCH EXCESS, REPLACE OUTSTANDING REVOLVING LETTERS
OF CREDIT AND/OR DEPOSIT AN AMOUNT IN CASH IN A CASH COLLATERAL ACCOUNT
ESTABLISHED WITH THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS
PURSUANT TO AN ACCOUNT CONTROL AGREEMENT IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.  THE APPLICATION OF ANY PREPAYMENT
PURSUANT TO SECTION 2.11 SHALL BE MADE, FIRST, TO ABR LOANS AND, SECOND, TO
EURODOLLAR LOANS.  EACH PREPAYMENT OF THE LOANS UNDER SECTION 2.11 (EXCEPT IN
THE CASE OF REVOLVING LOANS THAT ARE ABR LOANS AND SWINGLINE LOANS) SHALL BE
ACCOMPANIED BY ACCRUED INTEREST TO THE DATE OF SUCH PREPAYMENT ON THE AMOUNT
PREPAID.


 


(D)                                 IF THE BORROWER IS REQUIRED BY THIS
SECTION 2.11 TO PREPAY ANY EURODOLLAR LOANS AND SUCH PREPAYMENT WILL RESULT IN
THE BORROWER BEING REQUIRED TO PAY BREAKAGE COSTS UNDER SECTION 2.20 (ANY SUCH
EURODOLLAR LOANS, “AFFECTED LOANS”), THE BORROWER MAY ELECT, BY WRITTEN NOTICE
TO THE ADMINISTRATIVE AGENT SO LONG AS NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, TO DEPOSIT WITH THE ADMINISTRATIVE AGENT, ON OR
PRIOR TO THE DATE OF PREPAYMENT OF SUCH AFFECTED LOANS, 100% (OR SUCH LESSER
PERCENTAGE ELECTED BY THE BORROWER) OF THE PRINCIPAL AMOUNTS THAT OTHERWISE
WOULD HAVE BEEN PAID IN RESPECT OF THE AFFECTED LOANS AND DEFER THE DATE OF
PREPAYMENT OF SUCH AFFECTED LOANS TO THE EXTENT SUCH LOANS ARE CASH
COLLATERALIZED AS PROVIDED IN THIS SECTION 2.11(D).  SUCH AMOUNTS WILL BE HELD
AS SECURITY FOR THE OBLIGATIONS OF THE BORROWER HEREUNDER PURSUANT TO AN ACCOUNT
CONTROL AGREEMENT TO BE ENTERED INTO IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT, WITH SUCH CASH COLLATERAL TO BE
RELEASED FROM SUCH CASH COLLATERAL ACCOUNT (AND APPLIED TO REPAY THE PRINCIPAL
AMOUNT OF AFFECTED LOANS) UPON EACH OCCURRENCE THEREAFTER OF THE LAST DAY OF AN
INTEREST PERIOD APPLICABLE TO THE RELEVANT LOANS (OR SUCH EARLIER DATE OR DATES
AS SHALL BE REQUESTED BY THE BORROWER), WITH THE AMOUNT TO BE SO RELEASED AND
APPLIED ON THE LAST DAY OF EACH INTEREST PERIOD TO BE THE AMOUNT OF THE RELEVANT
LOANS TO WHICH SUCH INTEREST PERIOD APPLIES (OR, IF LESS, THE AMOUNT REMAINING
IN SUCH CASH COLLATERAL ACCOUNT); PROVIDED THAT, NOTWITHSTANDING ANYTHING IN
THIS AGREEMENT TO THE CONTRARY, THE BORROWER ACKNOWLEDGES AND AGREES THAT IN
CALCULATING THE AVAILABLE REVOLVING COMMITMENTS, SUCH EURODOLLAR LOANS THAT HAVE
NOT BEEN PREPAID IN ACCORDANCE WITH THIS SECTION 2.11(D) SHALL BE TREATED AS
REVOLVING EXTENSIONS OF CREDIT UNTIL SUCH UNPAID EURODOLLAR LOANS ARE ACTUALLY
PREPAID; AND PROVIDED FURTHER THAT SUCH UNPAID EURODOLLAR LOANS SHALL CONTINUE
TO BEAR INTEREST IN ACCORDANCE WITH SECTION 2.14 UNTIL SUCH UNPAID EURODOLLAR
LOANS OR THE RELATED PORTION OF SUCH EURODOLLAR LOANS, AS THE CASE MAY BE, HAVE
OR HAS BEEN PREPAID.


 

2.12.                        Conversion and Continuation Options.  (a)  The
Borrower may elect from time to time to convert Eurodollar Loans to ABR Loans by
giving the Administrative Agent prior irrevocable notice of such election no
later than 11:00 A.M., New York City time, on the Business Day preceding the
proposed conversion date, provided that any such conversion of

 

36

--------------------------------------------------------------------------------


 

Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto.  The Borrower may elect from time to time to convert ABR Loans
to Eurodollar Loans by giving the Administrative Agent prior irrevocable notice
of such election no later than 11:00 A.M., New York City time, on the third
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor), provided that no ABR Loan
under a particular Facility may be converted into a Eurodollar Loan when any
Event of Default has occurred and is continuing and the Administrative Agent or
the Majority Facility Lenders in respect of such Facility have determined in its
or their sole discretion not to permit such conversions.  Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

 


(B)                                 ANY EURODOLLAR LOAN MAY BE CONTINUED AS SUCH
UPON THE EXPIRATION OF THE THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO BY
THE BORROWER GIVING IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT, IN
ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THE TERM “INTEREST PERIOD” SET
FORTH IN SECTION 1.1, OF THE LENGTH OF THE NEXT INTEREST PERIOD TO BE APPLICABLE
TO SUCH LOANS, PROVIDED THAT NO EURODOLLAR LOAN UNDER A PARTICULAR FACILITY MAY
BE CONTINUED AS SUCH WHEN ANY EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING
AND THE ADMINISTRATIVE AGENT HAS OR THE MAJORITY FACILITY LENDERS IN RESPECT OF
SUCH FACILITY HAVE DETERMINED IN ITS OR THEIR SOLE DISCRETION NOT TO PERMIT SUCH
CONTINUATIONS, AND PROVIDED, FURTHER, THAT IF THE BORROWER SHALL FAIL TO GIVE
ANY REQUIRED NOTICE AS DESCRIBED ABOVE IN THIS PARAGRAPH OR IF SUCH CONTINUATION
IS NOT PERMITTED PURSUANT TO THE PRECEDING PROVISO SUCH LOANS SHALL BE
AUTOMATICALLY CONVERTED TO ABR LOANS ON THE LAST DAY OF SUCH THEN EXPIRING
INTEREST PERIOD.  UPON RECEIPT OF ANY SUCH NOTICE THE ADMINISTRATIVE AGENT SHALL
PROMPTLY NOTIFY EACH RELEVANT LENDER THEREOF.


 

2.13.                        Limitations on Eurodollar Tranches. 
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions and continuations of Eurodollar Loans and all selections of Interest
Periods shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $5,000,000
or a whole multiple of $1,000,000 in excess thereof and (b) no more than ten
Eurodollar Tranches shall be outstanding at any one time.

 

2.14.                        Interest Rates and Payment Dates.  (a)  Each
Eurodollar Loan shall bear interest for each day during each Interest Period
with respect thereto at a rate per annum equal to the Eurodollar Rate determined
for such day plus the Applicable Margin.

 


(B)                                 EACH ABR LOAN SHALL BEAR INTEREST AT A RATE
PER ANNUM EQUAL TO THE ABR PLUS THE APPLICABLE MARGIN.


 


(C)                                  (I) IF ALL OR A PORTION OF THE PRINCIPAL
AMOUNT OF ANY LOAN OR REIMBURSEMENT OBLIGATION SHALL NOT BE PAID WHEN DUE
(WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE), SUCH OVERDUE
AMOUNT SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO (X) IN THE CASE OF THE
LOANS, THE RATE THAT WOULD OTHERWISE BE APPLICABLE THERETO PURSUANT TO THE
FOREGOING PROVISIONS OF THIS SECTION PLUS 2% OR (Y) IN THE CASE OF REIMBURSEMENT
OBLIGATIONS, THE RATE APPLICABLE TO ABR LOANS UNDER THE REVOLVING FACILITY PLUS
2%, AND (II) IF ALL OR A PORTION OF ANY INTEREST PAYABLE ON ANY LOAN OR
REIMBURSEMENT OBLIGATION OR ANY COMMITMENT FEE OR OTHER AMOUNT PAYABLE HEREUNDER
SHALL NOT BE PAID WHEN DUE (WHETHER AT THE STATED

 

37

--------------------------------------------------------------------------------


 


MATURITY, BY ACCELERATION OR OTHERWISE), SUCH OVERDUE AMOUNT SHALL BEAR INTEREST
AT A RATE PER ANNUM EQUAL TO THE RATE THEN APPLICABLE TO ABR LOANS UNDER THE
RELEVANT FACILITY PLUS 2% (OR, IN THE CASE OF ANY SUCH OTHER AMOUNTS THAT DO NOT
RELATE TO A PARTICULAR FACILITY, THE RATE THEN APPLICABLE TO ABR LOANS UNDER THE
REVOLVING FACILITY PLUS 2%), IN EACH CASE, WITH RESPECT TO CLAUSES (I) AND
(II) ABOVE, FROM THE DATE OF SUCH NON-PAYMENT UNTIL SUCH AMOUNT IS PAID IN FULL
(AS WELL AFTER AS BEFORE JUDGMENT).


 


(D)                                 INTEREST SHALL BE PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE, PROVIDED THAT INTEREST ACCRUING PURSUANT TO PARAGRAPH
(C) OF THIS SECTION SHALL BE PAYABLE FROM TIME TO TIME ON DEMAND.


 

2.15.                        Computation of Interest and Fees.  (a)  Interest
and fees payable pursuant hereto shall be calculated on the basis of a 360-day
year for the actual days elapsed, except that, with respect to ABR Loans the
rate of interest on which is calculated on the basis of the Prime Rate, the
interest thereon shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed.  The Administrative Agent
shall as soon as practicable notify the Borrower and the relevant Lenders of
each determination of a Eurodollar Rate.  Any change in the interest rate on a
Loan resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective.  The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.

 


(B)                                 EACH DETERMINATION OF AN INTEREST RATE BY
THE ADMINISTRATIVE AGENT PURSUANT TO ANY PROVISION OF THIS AGREEMENT SHALL BE
CONCLUSIVE AND BINDING ON THE BORROWER AND THE LENDERS IN THE ABSENCE OF
MANIFEST ERROR.  THE ADMINISTRATIVE AGENT SHALL, AT THE REQUEST OF THE BORROWER,
DELIVER TO THE BORROWER A STATEMENT SHOWING THE QUOTATIONS USED BY THE
ADMINISTRATIVE AGENT IN DETERMINING ANY INTEREST RATE PURSUANT TO
SECTION 2.14(A).


 

2.16.                        Inability to Determine Interest Rate.  If prior to
the first day of any Interest Period:

 

(A)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
DETERMINED (WHICH DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON THE
BORROWER) THAT, BY REASON OF CIRCUMSTANCES AFFECTING THE RELEVANT MARKET,
ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE EURODOLLAR RATE
FOR SUCH INTEREST PERIOD, OR

 

(B)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
NOTICE FROM THE MAJORITY FACILITY LENDERS IN RESPECT OF THE RELEVANT FACILITY
THAT THE EURODOLLAR RATE DETERMINED OR TO BE DETERMINED FOR SUCH INTEREST PERIOD
WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS (AS CONCLUSIVELY
CERTIFIED BY SUCH LENDERS) OF MAKING OR MAINTAINING THEIR AFFECTED LOANS DURING
SUCH INTEREST PERIOD,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans under the relevant Facility that were to have been

 

38

--------------------------------------------------------------------------------


 

converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as ABR Loans and (z) any outstanding Eurodollar Loans under the
relevant Facility shall be converted, on the last day of the then-current
Interest Period, to ABR Loans.  Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans under the relevant Facility
shall be made or continued as such, nor shall the Borrower have the right to
convert Loans under the relevant Facility to Eurodollar Loans.

 

2.17.                        Pro Rata Treatment and Payments.  (a)  Each
borrowing by the Borrower from the Lenders hereunder, each payment by the
Borrower on account of any commitment fee and any reduction of the Commitments
of the Lenders shall be made pro rata according to the respective Term
Percentages or Revolving Percentages, as the case may be, of the relevant
Lenders.

 


(B)                                 EACH PAYMENT (INCLUDING EACH PREPAYMENT) BY
THE BORROWER ON ACCOUNT OF PRINCIPAL OF AND INTEREST ON THE TERM LOANS SHALL BE
MADE PRO RATA ACCORDING TO THE RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS OF THE
TERM LOANS THEN HELD BY THE TERM LENDERS.  THE AMOUNT OF EACH PRINCIPAL
PREPAYMENT OF THE TERM LOANS SHALL BE APPLIED TO REDUCE THE THEN REMAINING
INSTALLMENTS OF THE TERM LOANS PRO RATA BASED UPON THE RESPECTIVE THEN REMAINING
PRINCIPAL AMOUNTS THEREOF, PROVIDED THAT, IN THE CASE OF ANY OPTIONAL PREPAYMENT
OF TERM LOANS PURSUANT TO SECTION 2.10, THE AMOUNT OF PRINCIPAL PREPAYMENT SHALL
BE APPLIED AS DIRECTED BY THE BORROWER IN ITS NOTICE ISSUED PURSUANT TO SUCH
SECTION.  AMOUNTS PREPAID OR REPAID ON ACCOUNT OF THE TERM LOANS MAY NOT BE
REBORROWED.


 


(C)                                  EACH PAYMENT (INCLUDING EACH PREPAYMENT) BY
THE BORROWER ON ACCOUNT OF PRINCIPAL OF AND INTEREST ON THE REVOLVING LOANS
SHALL BE MADE PRO RATA ACCORDING TO THE RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS
OF THE REVOLVING LOANS THEN HELD BY THE REVOLVING LENDERS.


 


(D)                                 ALL PAYMENTS (INCLUDING PREPAYMENTS) TO BE
MADE BY THE BORROWER HEREUNDER, WHETHER ON ACCOUNT OF PRINCIPAL, INTEREST, FEES
OR OTHERWISE, SHALL BE MADE WITHOUT SETOFF OR COUNTERCLAIM AND SHALL BE MADE
PRIOR TO 12:00 NOON, NEW YORK CITY TIME, ON THE DUE DATE THEREOF TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE LENDERS, AT THE FUNDING OFFICE, IN
DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS.  THE ADMINISTRATIVE AGENT SHALL
DISTRIBUTE SUCH PAYMENTS TO THE LENDERS PROMPTLY UPON RECEIPT IN LIKE FUNDS AS
RECEIVED.  IF ANY PAYMENT HEREUNDER (OTHER THAN PAYMENTS ON THE EURODOLLAR
LOANS) BECOMES DUE AND PAYABLE ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT
SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY.  IF ANY PAYMENT ON A
EURODOLLAR LOAN BECOMES DUE AND PAYABLE ON A DAY OTHER THAN A BUSINESS DAY, THE
MATURITY THEREOF SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY UNLESS
THE RESULT OF SUCH EXTENSION WOULD BE TO EXTEND SUCH PAYMENT INTO ANOTHER
CALENDAR MONTH, IN WHICH EVENT SUCH PAYMENT SHALL BE MADE ON THE IMMEDIATELY
PRECEDING BUSINESS DAY.  IN THE CASE OF ANY EXTENSION OF ANY PAYMENT OF
PRINCIPAL PURSUANT TO THE PRECEDING TWO SENTENCES, INTEREST THEREON SHALL BE
PAYABLE AT THE THEN APPLICABLE RATE DURING SUCH EXTENSION.


 


(E)                                  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
BEEN NOTIFIED IN WRITING BY ANY LENDER PRIOR TO A BORROWING THAT SUCH LENDER
WILL NOT MAKE THE AMOUNT THAT WOULD CONSTITUTE ITS SHARE OF SUCH BORROWING
AVAILABLE TO THE ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT
SUCH LENDER IS MAKING SUCH AMOUNT AVAILABLE TO THE ADMINISTRATIVE AGENT, AND THE

 

39

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO
THE BORROWER A CORRESPONDING AMOUNT.  IF SUCH AMOUNT IS NOT MADE AVAILABLE TO
THE ADMINISTRATIVE AGENT BY THE REQUIRED TIME ON THE BORROWING DATE THEREFOR,
SUCH LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT, ON DEMAND, SUCH AMOUNT WITH
INTEREST THEREON, AT A RATE EQUAL TO THE GREATER OF (I) THE FEDERAL FUNDS
EFFECTIVE RATE AND (II) A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN
ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION, FOR THE PERIOD
UNTIL SUCH LENDER MAKES SUCH AMOUNT IMMEDIATELY AVAILABLE TO THE ADMINISTRATIVE
AGENT.  A CERTIFICATE OF THE ADMINISTRATIVE AGENT SUBMITTED TO ANY LENDER WITH
RESPECT TO ANY AMOUNTS OWING UNDER THIS PARAGRAPH SHALL BE CONCLUSIVE IN THE
ABSENCE OF MANIFEST ERROR.  IF SUCH LENDER’S SHARE OF SUCH BORROWING IS NOT MADE
AVAILABLE TO THE ADMINISTRATIVE AGENT BY SUCH LENDER WITHIN THREE BUSINESS DAYS
AFTER SUCH BORROWING DATE, THE ADMINISTRATIVE AGENT SHALL ALSO BE ENTITLED TO
RECOVER SUCH AMOUNT WITH INTEREST THEREON AT THE RATE PER ANNUM APPLICABLE TO
ABR LOANS UNDER THE RELEVANT FACILITY, ON DEMAND, FROM THE BORROWER.


 


(F)                                    UNLESS THE ADMINISTRATIVE AGENT SHALL
HAVE BEEN NOTIFIED IN WRITING BY THE BORROWER PRIOR TO THE DATE OF ANY PAYMENT
DUE TO BE MADE BY THE BORROWER HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH
PAYMENT TO THE ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT
THE BORROWER IS MAKING SUCH PAYMENT, AND THE ADMINISTRATIVE AGENT MAY, BUT SHALL
NOT BE REQUIRED TO, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE
LENDERS THEIR RESPECTIVE PRO RATA SHARES OF A CORRESPONDING AMOUNT.  IF SUCH
PAYMENT IS NOT MADE TO THE ADMINISTRATIVE AGENT BY THE BORROWER WITHIN THREE
BUSINESS DAYS AFTER SUCH DUE DATE, THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO
RECOVER, ON DEMAND, FROM EACH LENDER TO WHICH ANY AMOUNT WHICH WAS MADE
AVAILABLE PURSUANT TO THE PRECEDING SENTENCE, SUCH AMOUNT WITH INTEREST THEREON
AT THE RATE PER ANNUM EQUAL TO THE DAILY AVERAGE FEDERAL FUNDS EFFECTIVE RATE. 
NOTHING HEREIN SHALL BE DEEMED TO LIMIT THE RIGHTS OF THE ADMINISTRATIVE AGENT
OR ANY LENDER AGAINST THE BORROWER.


 

2.18.                        Requirements of Law.  (a)  If the adoption of or
any change in any Requirement of Law or in the interpretation or application
thereof or compliance by any Lender with any request or directive (whether or
not having the force of law) from any central bank or other Governmental
Authority made subsequent to the date hereof:

 

(I)                                     SHALL CHANGE THE BASIS OF TAXATION OF
PAYMENTS TO SUCH LENDER IN RESPECT OF THIS AGREEMENT, ANY LETTER OF CREDIT, ANY
APPLICATION OR ANY EURODOLLAR LOAN MADE BY IT (EXCEPT FOR CHANGES IN THE RATE OF
TAX ON, OR DETERMINED BY REFERENCE TO, THE OVERALL NET INCOME OR GROSS INCOME OF
SUCH LENDER); OR

 

(II)                                  SHALL IMPOSE, MODIFY OR HOLD APPLICABLE
ANY RESERVE, SPECIAL DEPOSIT, COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST
ASSETS HELD BY, DEPOSITS OR OTHER LIABILITIES IN OR FOR THE ACCOUNT OF,
ADVANCES, LOANS OR OTHER EXTENSIONS OF CREDIT BY, OR ANY OTHER ACQUISITION OF
FUNDS BY, ANY OFFICE OF SUCH LENDER THAT IS NOT OTHERWISE INCLUDED IN THE
DETERMINATION OF THE EURODOLLAR RATE.

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay

 

40

--------------------------------------------------------------------------------


 

such Lender, upon its demand, any additional amounts necessary to compensate
such Lender for such increased cost or reduced amount receivable.  If any Lender
becomes entitled to claim any additional amounts pursuant to this paragraph, it
shall promptly notify the Borrower (with a copy to the Administrative Agent) of
the event by reason of which it has become so entitled.

 


(B)                                 IF ANY LENDER SHALL HAVE DETERMINED THAT THE
ADOPTION OF OR ANY CHANGE IN ANY REQUIREMENT OF LAW REGARDING CAPITAL ADEQUACY
OR IN THE INTERPRETATION OR APPLICATION THEREOF OR COMPLIANCE BY SUCH LENDER OR
ANY CORPORATION CONTROLLING SUCH LENDER WITH ANY REQUEST OR DIRECTIVE REGARDING
CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL
AUTHORITY MADE SUBSEQUENT TO THE DATE HEREOF SHALL HAVE THE EFFECT OF REDUCING
THE RATE OF RETURN ON SUCH LENDER’S OR SUCH CORPORATION’S CAPITAL AS A
CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER OR UNDER OR IN RESPECT OF ANY LETTER OF
CREDIT TO A LEVEL BELOW THAT WHICH SUCH LENDER OR SUCH CORPORATION COULD HAVE
ACHIEVED BUT FOR SUCH ADOPTION, CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION
SUCH LENDER’S OR SUCH CORPORATION’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY)
BY AN AMOUNT DEEMED BY SUCH LENDER TO BE MATERIAL, THEN FROM TIME TO TIME, AFTER
SUBMISSION BY SUCH LENDER TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE
AGENT) OF A WRITTEN REQUEST THEREFOR, THE BORROWER SHALL PAY TO SUCH LENDER SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH CORPORATION
FOR SUCH REDUCTION.


 


(C)                                  A CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS
PAYABLE PURSUANT TO THIS SECTION SUBMITTED BY ANY LENDER TO THE BORROWER (WITH A
COPY TO THE ADMINISTRATIVE AGENT) SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST
ERROR.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION, THE BORROWER
SHALL NOT BE REQUIRED TO COMPENSATE A LENDER PURSUANT TO THIS SECTION FOR ANY
AMOUNTS INCURRED MORE THAN FOUR MONTHS PRIOR TO THE DATE THAT SUCH LENDER
NOTIFIES THE BORROWER OF SUCH LENDER’S INTENTION TO CLAIM COMPENSATION THEREFOR;
PROVIDED THAT, IF THE CIRCUMSTANCES GIVING RISE TO SUCH CLAIM HAVE A RETROACTIVE
EFFECT, THEN SUCH FOUR-MONTH PERIOD SHALL BE EXTENDED TO INCLUDE THE PERIOD OF
SUCH RETROACTIVE EFFECT.  THE OBLIGATIONS OF THE BORROWER PURSUANT TO THIS
SECTION SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE
LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


 

2.19.                        Taxes.  (a)  All payments made by the Borrower
under this Agreement shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, excluding any tax imposed on or measured by the net
income or net profits or capital (or any franchise or similar tax imposed in
lieu thereof) of the Administrative Agent or any Lender as a result of a present
or former connection between the Administrative Agent or such Lender or the
principal office or applicable lending office of such Lender or any subdivision
thereof or therein and the jurisdiction of the Governmental Authority imposing
such tax or any political subdivision or taxing authority thereof or therein
(other than any such connection arising solely from the Administrative Agent or
such Lender having executed, delivered or performed its obligations or received
a payment under, or enforced, this Agreement or any other Loan Document).  If
any such non-excluded taxes, levies, imposts, duties, charges, fees, deductions
or withholdings (“Non-Excluded Taxes”) or Other Taxes are required to be
withheld from any amounts payable to the Administrative Agent or any Lender
hereunder, the amounts so payable to the Administrative Agent or such Lender
shall be increased to the extent necessary to yield to the Administrative Agent
or such Lender (after payment of all Non-

 

41

--------------------------------------------------------------------------------


 

Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement, provided,
however, that the Borrower shall be entitled, to the extent it is required to do
so by law, to deduct or withhold income or similar taxes imposed by the United
States (or any political subdivision or taxing authority thereof or therein)
from interest, fees or other amounts payable hereunder for the account of any
Lender which is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. federal income tax purposes, and the
Borrower shall not be required to increase any such amounts payable to any
Lender with respect to any Non-Excluded Taxes (i) that are attributable to such
Lender’s failure to comply with the requirements of paragraph (d) or (e) of this
Section or (ii) that are United States withholding taxes imposed on amounts
payable to such Lender at the time such Lender becomes a party to this
Agreement, except to the extent that such Lender’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph.

 


(B)                                 IN ADDITION, THE BORROWER SHALL PAY ANY
OTHER TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE
LAW.


 


(C)                                  WHENEVER ANY NON-EXCLUDED TAXES OR OTHER
TAXES ARE PAYABLE BY THE BORROWER, WITHIN THIRTY (30) DAYS THEREAFTER THE
BORROWER SHALL SEND TO THE ADMINISTRATIVE AGENT FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF THE RELEVANT LENDER, AS THE CASE MAY BE, A CERTIFIED COPY OF A TAX
RECEIPT RECEIVED BY THE BORROWER SHOWING PAYMENT THEREOF OR SUCH OTHER DOCUMENT
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT SHOWING PAYMENT THEREOF.  IF
THE BORROWER FAILS TO PAY ANY NON-EXCLUDED TAXES OR OTHER TAXES WHEN DUE TO THE
APPROPRIATE TAXING AUTHORITY, THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE
AGENT AND THE LENDERS UPON THEIR WRITTEN REQUEST FOR ANY INCREMENTAL TAXES,
INTEREST OR PENALTIES THAT MAY BECOME PAYABLE BY THE ADMINISTRATIVE AGENT OR ANY
LENDER AS A RESULT OF ANY SUCH FAILURE.


 


(D)                                 EACH LENDER (OR TRANSFEREE) THAT IS NOT A
“U.S. PERSON” AS DEFINED IN SECTION 7701(A)(30) OF THE CODE (A “NON-U.S.
LENDER”) SHALL DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT (OR, IN THE
CASE OF A PARTICIPANT, TO THE LENDER FROM WHICH THE RELATED PARTICIPATION SHALL
HAVE BEEN PURCHASED) TWO COPIES OF EITHER U.S. INTERNAL REVENUE SERVICE
FORM W-8BEN (WITH RESPECT TO A COMPLETE EXEMPTION UNDER AN INCOME TAX TREATY) OR
FORM W-8ECI, OR ANY SUCCESSORS THERETO, OR, IN THE CASE OF A NON-U.S. LENDER
CLAIMING EXEMPTION FROM U.S. FEDERAL WITHHOLDING TAX UNDER SECTION 871(H) OR
881(C) OF THE CODE WITH RESPECT TO PAYMENTS OF “PORTFOLIO INTEREST”, A STATEMENT
SUBSTANTIALLY IN THE FORM OF EXHIBIT G AND A FORM W-8BEN, OR ANY SUBSEQUENT
VERSIONS THEREOF OR SUCCESSORS THERETO, PROPERLY COMPLETED AND DULY SIGNED AND
EXECUTED BY SUCH NON-U.S. LENDER CLAIMING COMPLETE EXEMPTION FROM U.S. FEDERAL
WITHHOLDING TAX ON ALL PAYMENTS BY THE BORROWER UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.  SUCH FORMS SHALL BE DELIVERED BY EACH NON-U.S. LENDER ON
OR BEFORE THE DATE IT BECOMES A PARTY TO THIS AGREEMENT (OR, IN THE CASE OF ANY
PARTICIPANT, ON OR BEFORE THE DATE SUCH PARTICIPANT PURCHASES THE RELATED
PARTICIPATION).  IN ADDITION, EACH NON-U.S. LENDER SHALL DELIVER SUCH FORMS
PROMPTLY UPON THE OBSOLESCENCE OR INVALIDITY OF ANY FORM PREVIOUSLY DELIVERED BY
SUCH NON-U.S. LENDER.  EACH NON-U.S. LENDER SHALL PROMPTLY NOTIFY THE BORROWER
AT ANY TIME IT DETERMINES THAT IT IS NO LONGER IN A POSITION TO PROVIDE ANY
PREVIOUSLY DELIVERED CERTIFICATE TO THE BORROWER (OR ANY OTHER FORM OF
CERTIFICATION ADOPTED BY THE U.S. TAXING AUTHORITIES FOR SUCH PURPOSE). 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS PARAGRAPH, A NON-U.S. LENDER SHALL
NOT BE REQUIRED TO DELIVER ANY FORM PURSUANT TO THIS PARAGRAPH THAT SUCH
NON-U.S. LENDER IS NOT LEGALLY

 

42

--------------------------------------------------------------------------------


 


ABLE TO DELIVER AS A RESULT OF A CHANGE IN APPLICABLE LAW AFTER THE DATE SUCH
LENDER BECOMES A PARTY TO THIS AGREEMENT (OR, IN THE CASE OF ANY PARTICIPANT,
AFTER THE DATE SUCH PARTICIPANT PURCHASES THE RELATED PARTICIPATION).


 


(E)                                  A LENDER THAT IS ENTITLED TO AN EXEMPTION
FROM OR REDUCTION OF NON-U.S. WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION
IN WHICH THE BORROWER IS LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A
PARTY, WITH RESPECT TO PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE
BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES
PRESCRIBED BY APPLICABLE LAW OR REASONABLY REQUESTED BY THE BORROWER, SUCH
PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS
WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE,
PROVIDED THAT SUCH LENDER IS LEGALLY ENTITLED TO COMPLETE, EXECUTE AND DELIVER
SUCH DOCUMENTATION AND IN SUCH LENDER’S JUDGMENT SUCH COMPLETION, EXECUTION OR
SUBMISSION WOULD NOT MATERIALLY PREJUDICE THE LEGAL POSITION OF SUCH LENDER.


 


(F)                                    IF THE ADMINISTRATIVE AGENT OR ANY LENDER
DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS RECEIVED A REFUND OR CREDIT OF
ANY NON-EXCLUDED TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY THE
BORROWER OR WITH RESPECT TO WHICH THE BORROWER HAS PAID ADDITIONAL AMOUNTS
PURSUANT TO THIS SECTION 2.19, IT SHALL PAY OVER SUCH REFUND OR CREDIT TO THE
BORROWER (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL
AMOUNTS PAID, BY THE BORROWER UNDER THIS SECTION 2.19 WITH RESPECT TO THE
NON-EXCLUDED TAXES OR OTHER TAXES GIVING RISE TO SUCH REFUND OR CREDIT), NET OF
ALL OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT OR SUCH LENDER AND
WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL
AUTHORITY WITH RESPECT TO SUCH REFUND OR CREDIT); PROVIDED, THAT THE BORROWER,
UPON THE WRITTEN REQUEST OF THE ADMINISTRATIVE AGENT OR SUCH LENDER, AGREES TO
REPAY THE AMOUNT PAID OVER TO THE BORROWER (PLUS ANY PENALTIES, INTEREST OR
OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE
ADMINISTRATIVE AGENT OR SUCH LENDER IN THE EVENT THE ADMINISTRATIVE AGENT OR
SUCH LENDER IS REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.
THIS PARAGRAPH SHALL NOT BE CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT OR ANY
LENDER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO
ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO THE BORROWER OR ANY OTHER PERSON.


 


(G)                                 THE AGREEMENTS IN THIS SECTION SHALL SURVIVE
THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER.


 

2.20.                        Indemnity.  The Borrower agrees to indemnify each
Lender for, and to hold each Lender harmless from, any actual and documented
loss or expense determined in accordance with this Section 2.20 that such Lender
may sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment of Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto.  Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest

 

43

--------------------------------------------------------------------------------


 

Period that would have commenced on the date of such failure) in each case at
the applicable rate of interest for such Loans provided for herein (excluding,
however, the Applicable Margin included therein, if any) over (ii) the amount of
interest (as reasonably determined by such Lender) that would have accrued to
such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the interbank eurodollar market.  A certificate as
to any amounts payable pursuant to this Section submitted to the Borrower by any
Lender shall be conclusive in the absence of manifest error.  Notwithstanding
anything to the contrary in this Section, the Borrower shall not be required to
compensate a Lender pursuant to this Section for any loss or expense resulting
from any event set forth in clauses (a), (b) or (c) of the first sentence of
this Section if such event occurred more than sixty (60) days prior to any
demand for indemnification by such Lender.  This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

2.21.                        Change of Lending Office.  Each Lender agrees that,
upon the occurrence of any event giving rise to the operation of Section 2.18 or
2.19(a) with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.18 or 2.19(a).

 

2.22.                        Replacement of Lenders.  The Borrower shall be
permitted to replace any Lender in accordance with Section 11.6 that
(a) requests reimbursement for amounts owing pursuant to Section 2.18 or
2.19(a) or (b) defaults in its obligation to make Loans hereunder, with a
replacement financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) the replacement financial institution
shall purchase, at par, all Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement in accordance with Section 11.6,
(iii) the Borrower shall be liable to such replaced Lender under Section 2.20 if
any Eurodollar Loan owing to such replaced Lender shall be purchased other than
on the last day of the Interest Period relating thereto, (iv) the Administrative
Agent and each Issuing Lender shall have consented to the replacement financial
institution (such consent not to be unreasonably withheld), (v) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 11.6 (provided that the Borrower shall be obligated to pay
the registration and processing fee referred to therein), (vi) until such time
as such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.18 or 2.19(a), as the case may
be, and (vii) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.

 

SECTION 3.  LETTERS OF CREDIT

 

3.1.                              Revolving L/C Commitment.  (a)  Subject to the
terms and conditions hereof, each Revolving Issuing Lender, in reliance on the
agreements of the other Revolving Lenders set forth in Section 3.4(a), agrees to
issue letters of credit (“Revolving Letters of Credit”) for the account of the
Borrower on any Business Day during the Revolving

 

44

--------------------------------------------------------------------------------


 

Commitment Period in such form as may be approved from time to time by such
Revolving Issuing Lender (such approval not to be unreasonably withheld);
provided that no Revolving Issuing Lender shall have any obligation to issue any
Revolving Letter of Credit if, after giving effect to such issuance, (i) the
Revolving L/C Obligations would exceed the Revolving L/C Commitment, (ii) the
aggregate amount of the Available Revolving Commitments would be less than zero
or (iii) the Revolving L/C Obligations with respect to all Revolving Letters of
Credit issued by such Revolving Issuing Lender would exceed such Revolving
Issuing Lender’s Specified Issuing Lender Commitment.  Each Revolving Letter of
Credit shall (i) be denominated in Dollars and payable on an “at sight” basis
and (ii) expire no later than the earlier of (x) the first anniversary of its
date of issuance and (y) the date that is five Business Days prior to the
Revolving Termination Date, provided that any Revolving Letter of Credit with a
one-year term may provide for the automatic renewal thereof for additional
one-year periods (which shall in no event extend beyond the date referred to in
clause (y) above).

 


(B)                                 NO REVOLVING ISSUING LENDER SHALL AT ANY
TIME BE OBLIGATED TO ISSUE ANY REVOLVING LETTER OF CREDIT IF SUCH ISSUANCE WOULD
CONFLICT WITH, OR CAUSE SUCH REVOLVING ISSUING LENDER OR ANY REVOLVING L/C
PARTICIPANT TO EXCEED ANY LIMITS IMPOSED BY, ANY APPLICABLE REQUIREMENT OF LAW.


 

3.2.                              Procedure for Issuance of Revolving Letters of
Credit.  The Borrower may from time to time request that the relevant Revolving
Issuing Lender issue a Revolving Letter of Credit by delivering to such
Revolving Issuing Lender at its address for notices specified herein an
Application therefor.  Upon receipt of a duly completed and executed Application
and any certificates, documents and other papers and information (referred to
herein or in the Application) delivered to the Revolving Issuing Lender in
connection therewith, the relevant Revolving Issuing Lender shall process such
Application in accordance with its customary procedures and promptly issue the
Revolving Letter of Credit requested thereby (but in no event shall any
Revolving Issuing Lender be required to issue any Revolving Letter of Credit
earlier than three (3) Business Days (or such shorter period as such Revolving
Issuing Lender may agree) after its receipt of the duly completed and executed
Application therefor and all such other certificates, documents and other papers
and information referred to herein and therein and relating thereto) by issuing
the original of such Revolving Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by such Revolving Issuing Lender and the Borrower. 
Such Revolving Issuing Lender shall furnish a copy of such Revolving Letter of
Credit to the Borrower promptly following the issuance thereof.  Each Revolving
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance of each
Revolving Letter of Credit (including the amount thereof).

 

3.3.                              Revolving L/C Fees and Other Charges.  (a) 
The Borrower will pay a fee on all the average daily aggregate maximum amount
available to be drawn under all outstanding Revolving Letters of Credit at a per
annum rate equal to the Applicable Margin then in effect with respect to
Eurodollar Loans under the Revolving Facility, less any fees paid pursuant to
the second sentence of this paragraph, shared ratably among the Revolving
Lenders and payable quarterly in arrears on each Fee Payment Date after the
issuance date.  In addition, the Borrower shall pay to each Revolving Issuing
Lender for its own account a fronting fee of 0.125% per

 

45

--------------------------------------------------------------------------------


 

annum on the stated amount of each Revolving Letter of Credit issued by such
Revolving Issuing Lender, payable quarterly in arrears on each Fee Payment Date
after the issuance date.

 


(B)                                 IN ADDITION TO THE FOREGOING FEES, THE
BORROWER SHALL PAY OR REIMBURSE EACH REVOLVING ISSUING LENDER FOR SUCH NORMAL
AND CUSTOMARY COSTS AND EXPENSES AS ARE INCURRED OR CHARGED BY SUCH REVOLVING
ISSUING LENDER IN ISSUING, NEGOTIATING, EFFECTING PAYMENT UNDER, AMENDING OR
OTHERWISE ADMINISTERING ANY REVOLVING LETTER OF CREDIT.


 

3.4.                              Revolving L/C Participations.  (a)  Each
Revolving Issuing Lender irrevocably agrees to grant and hereby grants to each
Revolving L/C Participant, and, to induce such Revolving Issuing Lender to issue
Revolving Letters of Credit, each Revolving L/C Participant irrevocably agrees
to accept and purchase and hereby accepts and purchases from such Revolving
Issuing Lender, on the terms and conditions set forth below, for such Revolving
L/C Participant’s own account and risk an undivided interest equal to such
Revolving L/C Participant’s Revolving Percentage in such Revolving Issuing
Lender’s obligations and rights under and in respect of each Revolving Letter of
Credit issued by such Revolving Issuing Lender and the amount of each draft paid
by such Revolving Issuing Lender thereunder.  Each Revolving L/C Participant
agrees with each Revolving Issuing Lender that, if a draft is paid under any
Revolving Letter of Credit issued by such Revolving Issuing Lender for which
such Revolving Issuing Lender is not reimbursed in full by the Borrower in
accordance with the terms of this Agreement, such Revolving L/C Participant
shall pay to such Revolving Issuing Lender upon demand at such Revolving Issuing
Lender’s address for notices specified herein an amount equal to such Revolving
L/C Participant’s Revolving Percentage of the amount of such draft, or any part
thereof, that is not so reimbursed.  Each Revolving L/C Participant’s obligation
to pay such amount shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such Revolving L/C Participant may have against any
Revolving Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the condition (financial or otherwise) of
the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Loan Party or any other Revolving L/C Participant or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

 


(B)                                 IF ANY AMOUNT REQUIRED TO BE PAID BY ANY
REVOLVING L/C PARTICIPANT TO ANY REVOLVING ISSUING LENDER PURSUANT TO
SECTION 3.4(A) IN RESPECT OF ANY UNREIMBURSED PORTION OF ANY PAYMENT MADE BY
SUCH REVOLVING ISSUING LENDER UNDER ANY REVOLVING LETTER OF CREDIT IS PAID TO
SUCH REVOLVING ISSUING LENDER WITHIN THREE BUSINESS DAYS AFTER THE DATE SUCH
PAYMENT IS DUE, SUCH REVOLVING L/C PARTICIPANT SHALL PAY TO SUCH REVOLVING
ISSUING LENDER ON DEMAND AN AMOUNT EQUAL TO THE PRODUCT OF (I) SUCH AMOUNT,
TIMES (II) THE DAILY AVERAGE FEDERAL FUNDS EFFECTIVE RATE DURING THE PERIOD FROM
AND INCLUDING THE DATE SUCH PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH
PAYMENT IS IMMEDIATELY AVAILABLE TO SUCH REVOLVING ISSUING LENDER, TIMES (III) A
FRACTION THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS THAT ELAPSE DURING SUCH
PERIOD AND THE DENOMINATOR OF WHICH IS 360.  IF ANY SUCH AMOUNT REQUIRED TO BE
PAID BY ANY REVOLVING L/C PARTICIPANT PURSUANT TO SECTION 3.4(A) IS NOT MADE
AVAILABLE TO THE RELEVANT REVOLVING ISSUING LENDER BY SUCH REVOLVING L/C
PARTICIPANT WITHIN THREE BUSINESS DAYS AFTER THE DATE SUCH PAYMENT IS DUE, SUCH
REVOLVING ISSUING LENDER SHALL BE ENTITLED TO RECOVER FROM SUCH REVOLVING

 

46

--------------------------------------------------------------------------------


 


L/C PARTICIPANT, ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON CALCULATED FROM
SUCH DUE DATE AT THE RATE PER ANNUM APPLICABLE TO ABR LOANS UNDER THE REVOLVING
FACILITY.  A CERTIFICATE OF THE RELEVANT REVOLVING ISSUING LENDER SUBMITTED TO
ANY REVOLVING L/C PARTICIPANT WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS
SECTION SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.


 


(C)                                  WHENEVER, AT ANY TIME AFTER ANY REVOLVING
ISSUING LENDER HAS MADE PAYMENT UNDER ANY REVOLVING LETTER OF CREDIT AND HAS
RECEIVED FROM ANY REVOLVING L/C PARTICIPANT ITS PRO RATA SHARE OF SUCH PAYMENT
IN ACCORDANCE WITH SECTION 3.4(A), SUCH REVOLVING ISSUING LENDER RECEIVES ANY
PAYMENT RELATED TO SUCH REVOLVING LETTER OF CREDIT (WHETHER DIRECTLY FROM THE
BORROWER OR OTHERWISE, INCLUDING PROCEEDS OF COLLATERAL APPLIED THERETO BY SUCH
REVOLVING ISSUING LENDER), OR ANY PAYMENT OF INTEREST ON ACCOUNT THEREOF, SUCH
REVOLVING ISSUING LENDER WILL DISTRIBUTE TO SUCH REVOLVING L/C PARTICIPANT ITS
PRO RATA SHARE THEREOF; PROVIDED, HOWEVER, THAT IN THE EVENT THAT ANY SUCH
PAYMENT RECEIVED BY SUCH REVOLVING ISSUING LENDER SHALL BE REQUIRED TO BE
RETURNED BY SUCH REVOLVING ISSUING LENDER, SUCH REVOLVING L/C PARTICIPANT SHALL
RETURN TO SUCH REVOLVING ISSUING LENDER THE PORTION THEREOF PREVIOUSLY
DISTRIBUTED BY SUCH REVOLVING ISSUING LENDER TO IT.


 

3.5.                              Revolver L/C Reimbursement Obligation of the
Borrower.  If any draft is paid under any Revolving Letter of Credit, the
Borrower shall reimburse the relevant Revolving Issuing Lender for the amount of
(a) the draft so paid and (b) any taxes, fees, charges or other costs or
expenses incurred by such Revolving Issuing Lender in connection with such
payment, not later than 12:00 Noon, New York City time, on (i) the Business Day
that the Borrower receives notice of such draft, if such notice is received on
such day prior to 10:00 A.M., New York City time, or (ii) if clause (i) above
does not apply, the Business Day immediately following the day that the Borrower
receives such notice.  Each such payment shall be made to the relevant Revolving
Issuing Lender at its address for notices referred to herein in Dollars and in
immediately available funds.  Interest shall be payable on any such amounts from
the date on which the relevant draft is paid until payment in full at the rate
set forth in (x) until the Business Day next succeeding the date of the relevant
notice, Section 2.14(b) and (y) thereafter, Section 2.14(c).  If the Borrower
fails to reimburse any Revolving Issuing Lender in accordance with this
Section 3.5, the Borrower shall be deemed to have made a request for a borrowing
of ABR Loans pursuant to Section 2.5(b) as provided in such Section.

 

3.6.                              Synthetic L/C Letters of Credit.  (a)  
Subject to the terms and conditions hereof, the Synthetic Issuing Lender, in
reliance on the agreement of the Borrower set forth in Section 3.8(b), agrees to
issue letters of credit (the “Synthetic Letters of Credit “) for the account of
the Borrower on any Business Day prior to the date set forth in clause (y) of
the next succeeding sentence in such form as may be approved from time to time
by the Synthetic Issuing Lender (such approval not to be unreasonably withheld);
provided, that the Synthetic Issuing Lender shall have no obligation to issue
any Synthetic Letter of Credit if, after giving effect to such issuance, the
aggregate principal amount of Synthetic L/C Letter of Credit Outstandings would
exceed the Synthetic L/C Deposit Amount.  Each Synthetic Letter of Credit shall
(i) be denominated in Dollars and payable on an “at sight” basis and (ii) expire
no later than the earlier of (x) the first anniversary of its date of issuance
and (y) the date that is five Business Days prior to the Synthetic L/C
Termination Date, provided that any Synthetic Letter of Credit with a one-year
term may provide for the automatic renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above).

 

47

--------------------------------------------------------------------------------


 


(B)                                 THE SYNTHETIC ISSUING LENDER SHALL NOT AT
ANY TIME BE OBLIGATED TO ISSUE ANY SYNTHETIC LETTER OF CREDIT HEREUNDER IF
(I) SUCH ISSUANCE WOULD CONFLICT WITH, OR CAUSE THE SYNTHETIC ISSUING LENDER TO
EXCEED ANY LIMITS IMPOSED BY, ANY APPLICABLE REQUIREMENT OF LAW OR (III) THE
SYNTHETIC L/C TERMINATION DATE SHALL HAVE OCCURRED.


 

3.7.                              Procedure for Issuance of Synthetic Letters of
Credit.  The Borrower may from time to time request that the Synthetic Issuing
Lender issue a Synthetic Letter of Credit by delivering to the Synthetic Issuing
Lender at its address for notices specified herein an Application therefor. 
Upon receipt of a duly completed and executed Application and any certificates,
documents and other papers and information (referred to herein or in the
Application) delivered to the Synthetic Issuing Lender in connection therewith,
the Synthetic Issuing Lender shall process such Application in accordance with
its customary procedures and promptly issue the Synthetic Letter of Credit
requested thereby (but in no event shall the Synthetic Issuing Lender be
required to issue any Synthetic Letter of Credit earlier than three (3) Business
Days (or such shorter period as the Synthetic Issuing Lender may agree) after
its receipt of the duly completed and executed Application therefor and all such
other certificates, documents and other papers and information referred to
herein and therein and relating thereto) by issuing the original of such
Synthetic Letter of Credit to the beneficiary thereof or as otherwise may be
agreed to by the Synthetic Issuing Lender and the Borrower.  The Synthetic
Issuing Lender shall furnish a copy of such Synthetic Letter of Credit to the
Borrower promptly following the issuance thereof.  The Synthetic Issuing Lender
shall promptly furnish to the Administrative Agent, which shall in turn promptly
furnish to the Lenders, notice of the issuance of each Synthetic Letter of
Credit (including the amount thereof).

 

3.8.                              Synthetic L/C Deposit Account.  (a) 
Establishment of Synthetic L/C Deposit Account.  On or prior to the Closing
Date, the Borrower shall establish and maintain the Synthetic L/C Deposit
Account at the Synthetic Issuing Lender in the name of the Synthetic Issuing
Lender for the benefit of the Synthetic Issuing Lender and the other Secured
Parties (as defined in the Guarantee and Collateral Agreement) and shall enter
into a synthetic letter of credit deposit and account control agreement (the
“Synthetic L/C Deposit Agreement”) with the Synthetic Issuing Lender in form and
substance satisfactory to it.  Amounts on deposit in the Synthetic L/C Deposit
Account shall be invested, or caused to be invested, by the Synthetic Issuing
Lender as set forth in Section 3.8(d), and no Person (other than the Synthetic
Issuing Lender or any of its respective sub-agents) shall have the right to make
any withdrawals from the Synthetic L/C Deposit Account or exercise any other
right or power with respect thereto, except as expressly provided in
Section 3.8(c).  Without limiting the generality of the foregoing, each party
hereto acknowledges and agrees that the amount on deposit at any time in the
Synthetic L/C Deposit Account shall constitute “Collateral” under the Loan
Documents and shall be available, subject to the terms of the Loan Documents, to
satisfy any Obligation of any Loan Party under the Loan Documents to the extent
that such amount exceeds the Synthetic Letter of Credit Outstandings.

 


(B)                                 DEPOSITS IN SYNTHETIC L/C DEPOSIT ACCOUNT. 


 

(1)                                  On the Closing Date, the Borrower shall
deposit $200,000,000 of proceeds of Term Loans made on the Closing Date in the
Synthetic L/C Deposit Account.

 

48

--------------------------------------------------------------------------------


 

(2)                                  At any time after the Closing Date, the
Borrower shall be permitted to deposit additional amounts in the Synthetic L/C
Deposit Account to the extent amounts have been withdrawn from the Synthetic L/C
Deposit Account pursuant to Section 3.8(c) (1) or (3) below, provided that after
giving effect to any such deposit, the aggregate amount on deposit shall not
exceed $200,000,000.

 


(C)                                  WITHDRAWALS FROM AND CLOSING OF SYNTHETIC
L/C DEPOSIT ACCOUNT.  AMOUNTS ON DEPOSIT IN THE SYNTHETIC L/C DEPOSIT ACCOUNT
SHALL BE WITHDRAWN AND DISTRIBUTED AS FOLLOWS:


 

(1)                                  on any date on which the Borrower fails to
reimburse the Synthetic Issuing Lender for any payment made by the Synthetic
Issuing Lender with respect to any Synthetic Letter of Credit, the Synthetic
Issuing Lender shall withdraw from the Synthetic L/C Deposit Account an amount
equal to the amount of such unreimbursed payment, in accordance with
Section 3.10;

 

(2)                                  following the occurrence of an Event of
Default, the Synthetic Issuing Lender shall permit the Administrative Agent to
withdraw from the Synthetic L/C Deposit Account an amount equal to the amount by
which the Synthetic L/C Deposit exceeds the Synthetic Letter of Credit
Outstandings, pursuant to and to be applied in accordance with the Security
Documents;

 

(3)                                  at any time prior to the Synthetic L/C
Termination Date, upon three (3) Business Days’ prior written notice to the
Synthetic Issuing Bank and so long as no Default or Event of Default has
occurred and is continuing, the Borrower may withdraw a portion of the Synthetic
L/C Deposit (including any accrued income on the Synthetic L/C Deposit) that is
in excess of the Synthetic L/C Letter of Credit Outstandings; and

 

(4)                                  upon (A) the reduction or termination of
the Synthetic L/C Deposit Amount to $0 and (B) the expiration or cancellation of
all outstanding Synthetic Letters of Credit to the satisfaction of the Synthetic
Issuing Lender, the Synthetic Issuing Lender shall permit the Borrower to
withdraw all remaining amounts from the Synthetic L/C Deposit Account and shall
close the Synthetic L/C Deposit Account.

 

The commitment of the Synthetic Issuing Lender shall never exceed the Synthetic
L/C Deposit, after giving effect to outstanding Synthetic Letters of Credit,
withdrawals and deposits.

 


(D)                                 INVESTMENT OF SYNTHETIC L/C AMOUNT.  THE
SYNTHETIC ISSUING LENDER SHALL INVEST, OR CAUSE TO BE INVESTED, THE AMOUNT ON
DEPOSIT IN THE SYNTHETIC L/C DEPOSIT ACCOUNT IN CERTAIN CASH EQUIVALENTS
REASONABLY APPROVED BY THE BORROWER AND THE SYNTHETIC ISSUING LENDER.  ANY
RETURN ON THE SYNTHETIC L/C DEPOSIT SHALL ACCRUE FOR THE BENEFIT OF THE
BORROWER.  THE BORROWER ACKNOWLEDGES AND AGREES THAT THE RETURN EARNED ON THE
SYNTHETIC L/C DEPOSIT SHALL NOT IN ANY WAY AFFECT THE BORROWER’S OBLIGATIONS
WITH RESPECT TO THE TERM LOANS. 


 

3.9.                              Synthetic L/C Deposit Fees and Other Charges. 
(a)  The Borrower shall pay to the Synthetic Issuing Lender for its own account
a fronting fee of 0.125% per annum on

 

49

--------------------------------------------------------------------------------


 

the undrawn and unexpired amount of each Synthetic Letter of Credit issued by
the Synthetic Issuing Lender, payable quarterly in arrears on each Fee Payment
Date after the issuance date.

 


(B)                                 IN ADDITION TO THE FOREGOING FEE, THE
BORROWER SHALL PAY OR REIMBURSE THE SYNTHETIC ISSUING LENDER FOR SUCH NORMAL AND
CUSTOMARY COSTS AND EXPENSES AS ARE INCURRED OR CHARGED BY THE SYNTHETIC ISSUING
LENDER IN ISSUING, NEGOTIATING, EFFECTING PAYMENT UNDER, AMENDING OR OTHERWISE
ADMINISTERING ANY SYNTHETIC LETTER OF CREDIT.


 

3.10.                        Synthetic L/C Reimbursement Obligations.  If any
draft is paid under the Synthetic Letter of Credit, the Borrower shall reimburse
the Synthetic Issuing Lender for the amount of (a) the draft so paid and (b) any
taxes, fees, charges or other costs or expenses incurred by the Synthetic
Issuing Lender in connection with such payment, not later than 12:00 Noon, New
York City time, on the second Business Day following the Business Day on which
the Borrower receives notice of such draft.  Each such payment shall be made to
the Synthetic Issuing Lender at its address for notices referred to herein in
Dollars and in immediately available funds.  Interest shall be payable on any
such amounts from the date the relevant draft is paid until payment in full at
the rate set forth in (x) until the Business Day next succeeding the date of the
relevant draw notice, Section 2.14(b) and (y) thereafter, Section 2.14(c).  If
the Borrower fails to reimburse the Synthetic Issuing Lender at the time and
place and in the manner described above in this Section 3.10, the Synthetic
Issuing Lender shall withdraw from the Synthetic L/C Deposit Account an amount
equal to the amount of such unreimbursed payment.  Drawings under a Synthetic
Letters of Credit shall be deemed to be reimbursed to the extent funds on
deposit in the Synthetic L/C Deposit Account are withdrawn and applied thereto
in accordance with Sections 3.8(c)(1).   

 

3.11.                        Obligations Absolute.  The Borrower’s obligations
under this Section 3 shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that the Borrower may have or have had against any Issuing Lender, any
beneficiary of a Letter of Credit or any other Person.  The Borrower also agrees
with each Issuing Lender that such Issuing Lender shall not be responsible for,
and the Borrower’s Reimbursement Obligations under Sections 3.5 and 3.10 shall
not be affected by, among other things, the validity or genuineness of documents
or of any endorsements thereon, even though such documents shall in fact prove
to be invalid, fraudulent or forged, or any dispute between or among the
Borrower and any beneficiary of any Letter of Credit or any other party to which
such Letter of Credit may be transferred or any claims whatsoever of the
Borrower against any beneficiary of such Letter of Credit or any such
transferee.  No Issuing Lender shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Issuing Lender.  The Borrower agrees that any action taken or
omitted by any Issuing Lender under or in connection with any Letter of Credit
or the related drafts or documents, if done in the absence of gross negligence
or willful misconduct, shall be binding on the Borrower and shall not result in
any liability of such Issuing Lender to the Borrower.

 

3.12.                        Letter of Credit Payments.  If any draft shall be
presented for payment under any Letter of Credit, the Issuing Lender that issued
such Letter of Credit shall promptly

 

50

--------------------------------------------------------------------------------


 

notify the Borrower of the date and amount thereof.  The responsibility of each
Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

 

3.13.                        Applications.  To the extent that any provision of
any Application related to any Letter of Credit is inconsistent with the
relevant provisions of this Section 3, the provisions of this Section 3 shall
apply.

 

SECTION 4.  REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:

 

4.1.                              Organization; Power and Authority.  The
Borrower and each Group Member (a) is duly organized, validly existing and in
good standing under the laws of the state of its organization and (b) has all
requisite corporate or limited liability company power and authority to own its
property and assets, to lease the property it operates as lessee and to carry on
its business as now conducted and as proposed to be conducted, and is qualified
to do business, and is in good standing, in every jurisdiction where such
qualification is required, except where the failure to have such power and
authority and so to qualify would not reasonably be expected to result in a
Material Adverse Effect.  Each Loan Party has the corporate or limited liability
company power to execute, deliver and perform its obligations under each Loan
Document to which it is a party, and each Loan Party has the corporate or
limited liability company power to take all action necessary to consummate the
transactions contemplated by the Loan Documents to which it is a party.

 

4.2.                              Due Authorization.  Each Loan Party has taken
all necessary corporate or limited liability company action to authorize the
execution, delivery and performance of the Loan Documents to which it is a party
and, in the case of the Borrower, to authorize the extensions of credit on the
terms and conditions of this Agreement.  Each Loan Document has been duly
executed and delivered on behalf of each Loan Party party thereto.

 

4.3.                              Governmental Approval.  Except for (i) the
Confirmation Order, (ii) the filings referred to in Section 4.15, (iii) such
consents, authorizations, filings and notices which have been duly obtained or
made and are in full force and effect or (iv) as would not reasonably be
expected to have a Material Adverse Effect, no consent or authorization of,
filing with, notice to or other act by or in respect of, any Governmental
Authority is required in connection with the extensions of credit hereunder or
with the execution, delivery, performance by any Loan Party of, or the validity
or enforceability of, this Agreement or any of the Loan Documents (to which it
is a party) or the conduct by any Loan Party of its business (as conducted on
the date this representation is made or deemed made). The Borrower has delivered
to the Administrative Agent a complete and correct copy of the Plan of
Reorganization, the Confirmation Order and

 

51

--------------------------------------------------------------------------------


 

Plan Secured Notes, if any, including any amendments, supplements or
modifications with respect to any of the foregoing.

 

4.4.                              Binding and Enforceable. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

4.5.                              No Violation.  The execution, delivery and
performance by any Loan Party of this Agreement and the other Loan Documents to
which it is a party, the issuance of Letters of Credit, the borrowings hereunder
and the use of the proceeds thereof will not violate (i) its organizational
documents or (ii) in any manner which has had or would reasonably be expected to
have a Material Adverse Effect, any Requirement of Law or any Contractual
Obligation of such Loan Party.

 

4.6.                              No Default.  No Default or Event of Default
has occurred and is continuing, other than any Default or Event of Default which
has been waived pursuant to Section 11.1.  As of the Closing Date, no Group
Member is in default (and, for purposes of making this representation on any
date after the Closing Date, has not been in default for more than 45 days) in
any material respect under or with respect to any of its material Contractual
Obligations (other than in respect of Debt) that, in the aggregate with other
such defaults, would reasonably be expected to have a Material Adverse Effect.

 

4.7.                              Litigation.  No litigation, investigation,
arbitration, or administrative proceeding is currently pending or, to the
Borrower’s knowledge, threatened against it or any Restricted Subsidiary or
against any of their respective properties or revenues (i) to restrain the entry
by any Loan Party into, the enforcement of or exercise of any rights by the
Lenders or the Administrative Agent under, or the performance or compliance by
any Loan Party with any obligations under, the Loan Documents to which it is a
party or (ii) which has had or would reasonably be expected to have a Material
Adverse Effect.

 

4.8.                              Financial Condition.  The unaudited pro forma
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at December 31, 2004 and the related pro forma consolidated statement of income
for the fiscal year then ended (including the notes thereto), copies of which
have heretofore been delivered to the Lenders, present fairly the pro forma
consolidated financial condition of the Borrower and its consolidated
Subsidiaries as at said date and the pro forma consolidated results of its
operations for said fiscal year in accordance with GAAP, excluding (i) the
effects of “fresh start” accounting under SOP 90-7 and (ii) the issuance of
securities and the incurrence of Debt pursuant to the Plan of Reorganization. 
As of the Closing Date and except as would not reasonably be expected to have a
Material Adverse Effect, neither the Borrower nor any of its Subsidiaries will
have any material debt or Guarantee Obligations, contingent liabilities or
liabilities for taxes, or any long-term leases including any interest rate or
foreign currency swap or exchange transaction, that are not reflected in the
foregoing financial statements referred to in this Section 4.8, reflected in the

 

52

--------------------------------------------------------------------------------


 

disclosure statement for the Plan of Reorganization or otherwise expressly
disclosed to the Administrative Agent prior to the Closing Date.

 

4.9.                              Material Adverse Change.  Since December 31,
2004, there has been no material adverse change in the financial condition,
operations, business or Assets of the Borrower or its Subsidiaries, which would
have a material adverse effect on the ability of the Borrower to pay when due
amounts owed by it from time to time under this Agreement.

 

4.10.                        Investment Company Act; Public Utility Holding
Company Act.  No Loan Party is an “investment company”, within the meaning of
the Investment Company Act of 1940, as amended.  Prior to the effectiveness of
the repeal of the Public Utility Holding Company Act of 1935, as amended
(“PUHCA”), no Loan Party is a “holding company” or a “subsidiary company” of a
“holding company” as defined in PUHCA subject to any regulation under PUHCA
restricting its ability to incur Debt or execute or perform its obligations
under the Loan Documents to which it is a party.  No Loan Party is subject to
any regulation under the Federal Power Act restricting its ability to incur Debt
or execute or perform its obligations under the Loan Documents to which it is a
party.

 

4.11.                        Environmental Matters.  There has been no matter
with respect to environmental compliance which has had or would reasonably be
expected to have a Material Adverse Effect.

 

4.12.                        Accuracy of Information, etc.  No statement or
information contained in the Confidential Information Memorandum (other than
projections and pro forma financial information) as of the date of the
Confidential Information Memorandum or as of the Closing Date, contained any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not misleading in
light of the circumstances under which such statements are made.  The
projections and pro forma financial information contained in the Confidential
Information Memorandum were prepared in good faith based upon estimates and
assumptions believed by management of the Borrower to be reasonable at the time
made, which are believed by management to remain reasonable as of the Closing
Date, it being recognized by the Lenders that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.

 

4.13.                        Employee Benefit Plans.  Each Plan is in compliance
in all material respects with the applicable provisions of ERISA and the Code
and the regulations and published interpretations thereunder, except as would
not result in a Material Adverse Effect.  No ERISA Event has occurred that, when
taken together with all other such ERISA Events, would result in a Material
Adverse Effect.

 

4.14.                        Tax Returns and Payments.  Each of the Borrower and
its Restricted Subsidiaries has filed or caused to be filed with the appropriate
taxing authorities, all Federal, state and other tax returns, statements, forms
and reports for taxes (the “Returns”) that are required to be filed by or with
respect to the income, property or operations of the Borrower and/or any of its
Restricted Subsidiaries and has paid or caused to be paid, all taxes shown to be

 

53

--------------------------------------------------------------------------------


 

due and payable on said Returns (other than any the amount or validity of which
is currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books and records of the relevant entities), except where failure to take any
such action is excused by the filing of the Chapter 11 Cases or would not
reasonably be expected to have a Material Adverse Effect.

 

4.15.                        Security Documents.  (a)  The Guarantee and
Collateral Agreement is effective to create in favor of the Administrative
Agent, for the benefit of the Lenders, a legal, valid and enforceable security
interest in the Collateral described therein and proceeds thereof.  In the case
of the Pledged Stock described in the Guarantee and Collateral Agreement, when
stock certificates representing such Pledged Stock are delivered to the
Administrative Agent, and in the case of the other Collateral described in the
Guarantee and Collateral Agreement, when financing statements and other filings
specified on Schedule 4.15(a) in appropriate form are filed in the offices
specified on Schedule 4.15(a), the Guarantee and Collateral Agreement shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations (as defined in the Guarantee and Collateral
Agreement), in each case prior and superior in right to any other Person
(except, in the case of Collateral other than Pledged Stock, Liens permitted by
Section 8.3).

 


(B)                                 EACH OF THE MORTGAGES IS EFFECTIVE TO CREATE
IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, A LEGAL,
VALID AND ENFORCEABLE LIEN ON THE MORTGAGED PROPERTIES DESCRIBED THEREIN AND
PROCEEDS THEREOF, AND WHEN THE MORTGAGES ARE FILED IN THE OFFICES SPECIFIED ON
SCHEDULE 4.15(B), EACH SUCH MORTGAGE SHALL CONSTITUTE A FULLY PERFECTED LIEN ON,
AND SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF THE LOAN PARTIES IN
THE MORTGAGED PROPERTIES AND THE PROCEEDS THEREOF, AS SECURITY FOR THE
OBLIGATIONS (AS DEFINED IN THE RELEVANT MORTGAGE), IN EACH CASE PRIOR IN RIGHT
TO ANY OTHER PERSON OTHER THAN LIENS PERMITTED BY SECTION 8.3 AND THOSE PERSONS
CLAIMING THROUGH EXCEPTIONS SHOWN ON TITLE.  SCHEDULE 1.1B LISTS, AS OF THE
CLOSING DATE, EACH PARCEL OF OWNED REAL PROPERTY AND EACH LEASEHOLD INTEREST IN
REAL PROPERTY LOCATED IN THE UNITED STATES AND HELD BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES.


 

4.16.                        Ownership of Property.  Except as would not
reasonably be expected to have a Material Adverse Effect, the Borrower and each
Restricted Subsidiary has good and marketable title to, or a subsisting
leasehold interest in or right to use, all material items of real and personal
property necessary for its operations free and clear of all Liens, except as
permitted by Section 8.3.

 

4.17.                        Labor Matters.  Except as, in the aggregate, would
not reasonably be expected to have a Material Adverse Effect, there are no
strikes against or other work stoppages by employees of any Group Member
pending.

 

4.18.                        Subsidiaries.  Schedule 4.18 sets forth as of the
Closing Date the name and jurisdiction of incorporation of each Subsidiary and,
as to each such Subsidiary, the percentage of each class of Capital Stock owned
by any Loan Party.  The shares of Capital Stock or other ownership interests so
indicated on Schedule 4.18 are fully paid and non-assessable and are owned by
such Loan Party, directly or indirectly, free and clear of all Liens (other than
as permitted by Section 8.3).

 

54

--------------------------------------------------------------------------------


 

SECTION 5.  CONDITIONS PRECEDENT

 

5.1.                              Conditions to Initial Extension of Credit. 
The agreement of each Lender to make the initial extension of credit requested
to be made by it is subject to the satisfaction, prior to or concurrently with
the making of such extension of credit on the Closing Date, of the following
conditions precedent:

 

(A)                                  CREDIT AGREEMENT; GUARANTEE AND COLLATERAL
AGREEMENT.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) THIS AGREEMENT OR,
IN THE CASE OF THE LENDERS, AN ADDENDUM, EXECUTED AND DELIVERED BY THE
ADMINISTRATIVE AGENT, THE BORROWER AND EACH PERSON LISTED ON SCHEDULE 1.1A,
(II) THE GUARANTEE AND COLLATERAL AGREEMENT, EXECUTED AND DELIVERED BY THE
BORROWER AND EACH SUBSIDIARY GUARANTOR AND (III) AN ACKNOWLEDGEMENT AND CONSENT
IN THE FORM ATTACHED TO THE GUARANTEE AND COLLATERAL AGREEMENT, EXECUTED AND
DELIVERED BY EACH ISSUER (AS DEFINED THEREIN) THAT IS A SUBSIDIARY OF THE
BORROWER, IF ANY, THAT IS NOT A LOAN PARTY. 

 

In the event that any one or more Persons listed on Schedule 1.1A have not
executed and delivered an Addendum on the date scheduled to be the Closing Date
(each such Person being referred to herein as a “Non-Executing Person”), the
condition referred to in clause (i) above shall nevertheless be deemed satisfied
if on such date the Borrower and the Administrative Agent shall have designated
one or more Persons (the “Designated Lenders”) to assume, in the aggregate, all
of the Commitments that would have been held by the Non-Executing Persons
(subject to each such Designated Lender’s consent and its execution and delivery
of an Addendum).  Schedule 1.1A shall automatically be deemed to be amended to
reflect the respective Commitments of the Designated Lenders and the omission of
the Non-Executing Persons as Lenders hereunder.

 

(B)                                 CLOSING CERTIFICATE; CERTIFIED CERTIFICATE
OF FORMATION; GOOD STANDING CERTIFICATES.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED (I) A CERTIFICATE OF EACH LOAN PARTY, DATED THE CLOSING DATE,
SUBSTANTIALLY IN THE FORM OF EXHIBIT C, WITH APPROPRIATE INSERTIONS AND
ATTACHMENTS, INCLUDING THE CERTIFICATE OF INCORPORATION OF EACH LOAN PARTY THAT
IS A CORPORATION CERTIFIED BY THE RELEVANT AUTHORITY OF THE JURISDICTION OF
ORGANIZATION OF SUCH LOAN PARTY OR THE CERTIFICATE OF FORMATION AND LIMITED
LIABILITY COMPANY AGREEMENT OF EACH LOAN PARTY THAT IS A LIMITED LIABILITY
COMPANY, AND (II) A LONG FORM GOOD STANDING CERTIFICATE FOR EACH LOAN PARTY FROM
ITS JURISDICTION OF ORGANIZATION (WHERE AVAILABLE).

 

(C)                                  LEGAL OPINIONS.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED THE FOLLOWING EXECUTED LEGAL OPINIONS:

 

(i)                                     the legal opinion of White & Case LLP
counsel to the Borrower and its Subsidiaries, substantially in the form of
Exhibit F; and

 

(ii)                                  the legal opinion of local counsel in each
of California, Texas, Michigan and Massachusetts and of such other special and
local counsel as may be required by the Administrative Agent.

 

55

--------------------------------------------------------------------------------


 

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

 

(D)                                 REPRESENTATIONS AND WARRANTIES.  EACH OF THE
REPRESENTATION AND WARRANTIES MADE BY ANY LOAN PARTY IN OR PURSUANT TO THE LOAN
DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE
CLOSING DATE.  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING ON THE CLOSING DATE OR AFTER GIVING EFFECT TO THE EXTENSIONS OF
CREDIT REQUESTED TO BE MADE ON THE CLOSING DATE AND THE APPLICATION OF PROCEEDS
THEREFROM.

 

(E)                                  FEES.  THE LENDERS AND THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED ALL FEES REQUIRED TO BE PAID, AND ALL REASONABLE AND
DOCUMENTED EXPENSES FOR WHICH INVOICES HAVE BEEN PRESENTED (INCLUDING THE
REASONABLE FEES AND EXPENSES OF LEGAL COUNSEL), AT LEAST ONE (1) DAY PRIOR TO
THE CLOSING DATE.  ALL SUCH AMOUNTS WILL BE PAID WITH PROCEEDS OF LOANS MADE ON
THE CLOSING DATE AND WILL BE REFLECTED IN THE FUNDING INSTRUCTIONS GIVEN BY THE
BORROWER TO THE ADMINISTRATIVE AGENT ON OR BEFORE THE CLOSING DATE.

 

(F)                                    PLAN OF REORGANIZATION.  (I)  ALL
CONDITIONS PRECEDENT TO THE CONFIRMATION OF THE PLAN OF REORGANIZATION AND THE
EFFECTIVE DATE (AS DEFINED AND DESCRIBED IN THE PLAN OF REORGANIZATION) IN
RESPECT THEREOF SHALL HAVE BEEN MET OR WAIVED (AND THE WAIVER THEREOF, IF
MATERIAL AND ADVERSE TO THE LENDERS, SHALL HAVE BEEN CONSENTED TO BY THE
ADMINISTRATIVE AGENT), (II) EACH OF THE EFFECTIVE DATE AND THE SUBSTANTIAL
CONSUMMATION OF THE PLAN OF REORGANIZATION SHALL HAVE OCCURRED AND THE PLAN OF
REORGANIZATION, AS CONFIRMED BY THE CONFIRMATION ORDER, SHALL BE IN FULL FORCE
AND EFFECT AND (III) THE ARRANGERS SHALL HAVE RECEIVED A CERTIFICATE, DATED THE
CLOSING DATE AND SIGNED BY A FINANCIAL OFFICER OF THE BORROWER, CONFIRMING
COMPLIANCE WITH THIS CONDITION.  THE ARRANGERS SHALL HAVE RECEIVED A CERTIFIED
COPY OF THE CONFIRMATION ORDER AND, EXCEPT AS WOULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT, SUCH CONFIRMATION ORDER SHALL NOT HAVE BEEN
REVERSED, MODIFIED, STAYED OR AMENDED OR BE THE SUBJECT OF A PENDING APPEAL AND
AT LEAST TEN (10) DAYS SHALL HAVE PASSED SINCE THE ENTRY OF THE CONFIRMATION
ORDER.

 

(G)                                 FINANCIAL STATEMENTS.  THE LENDERS SHALL
HAVE RECEIVED (I) AUDITED FINANCIAL STATEMENTS OF MAG FOR THE 2002, 2003 AND
2004 FISCAL YEARS, (II) UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS OF
MAG FOR EACH QUARTERLY PERIOD ENDED AFTER THE LATEST FISCAL YEAR REFERRED TO IN
CLAUSE (I) ABOVE IF SUCH PERIOD ENDS ON A DATE FALLING 60 DAYS OR MORE PRIOR TO
THE CLOSING DATE OR IS OTHERWISE AVAILABLE AND SUCH UNAUDITED CONSOLIDATED
FINANCIAL STATEMENTS FOR THE SAME PERIOD OF THE PRIOR FISCAL YEAR AND (III) AS
SOON AS AVAILABLE TO MANAGEMENT, MONTHLY FINANCIAL DATA GENERATED BY MAG’S
INTERNAL ACCOUNTING SYSTEMS FOR USE BY SENIOR AND FINANCIAL MANAGEMENT FOR EACH
MONTH ENDED AFTER THE LATEST FISCAL QUARTER REFERRED TO IN CLAUSE (II) ABOVE

 

(H)                                 PRO FORMA BALANCE SHEET.  THE LENDERS SHALL
HAVE RECEIVED A PRO FORMA CONDENSED COMBINED BALANCE SHEET OF THE BORROWER AND
ITS SUBSIDIARIES AS AT THE DATE OF THE MOST RECENT CONSOLIDATED BALANCE SHEET
DELIVERED PURSUANT TO SECTION 5.1(G) AND A PRO FORMA CONDENSED COMBINED
STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2004, IN EACH CASE
ADJUSTED TO GIVE EFFECT TO THE CONSUMMATION OF THE PLAN OF

 

56

--------------------------------------------------------------------------------


 

REORGANIZATION AND THE FINANCINGS CONTEMPLATED HEREBY AS IF SUCH TRANSACTIONS,
WITH RESPECT TO THE PRO FORMA BALANCE SHEET, HAD OCCURRED ON SUCH DATE OR WITH
RESPECT TO THE PRO FORMA STATEMENTS OF OPERATIONS, HAD OCCURRED ON THE FIRST DAY
OF THE YEAR ENDED DECEMBER 31, 2004.

 

(I)                                     ENVIRONMENTAL ASSESSMENT.  ENVIRON SHALL
HAVE DELIVERED AN ORIGINAL COPY OF ITS ENVIRONMENTAL REPORT, DATED
SEPTEMBER 2005 TO THE ADMINISTRATIVE AGENT, AND SUCH REPORT SHALL BE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 

(J)                                     RESTRUCTURING OF DEBT.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE SATISFACTORY TO IT THAT
SUBSTANTIALLY ALL OF THE EXISTING DEBT OF THE BORROWER AND ITS SUBSIDIARIES
(OTHER THAN PERMITTED DEBT) SHALL HAVE BEEN REPAID OR RESTRUCTURED AS EXPRESSLY
CONTEMPLATED IN THE PLAN OF REORGANIZATION OR OTHERWISE ON TERMS SATISFACTORY TO
THE ADMINISTRATIVE AGENT.

 

(K)                                  LIEN SEARCHES.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED THE RESULTS OF A RECENT LIEN SEARCH IN EACH OF THE
JURISDICTIONS WHERE ASSETS OF THE LOAN PARTIES ARE LOCATED, AND SUCH SEARCH
SHALL REVEAL NO LIENS ON ANY OF THE ASSETS OF THE LOAN PARTIES EXCEPT FOR LIENS
PERMITTED BY SECTION 8.3 OR DISCHARGED ON OR PRIOR TO THE CLOSING DATE PURSUANT
TO DOCUMENTATION SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 

(L)                                     PLEDGED STOCK; STOCK POWERS.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE CERTIFICATES REPRESENTING THE
SHARES OF CAPITAL STOCK PLEDGED PURSUANT TO THE GUARANTEE AND COLLATERAL
AGREEMENT, TOGETHER WITH AN UNDATED STOCK POWER FOR EACH SUCH CERTIFICATE
EXECUTED IN BLANK BY A DULY AUTHORIZED OFFICER OF THE PLEDGOR THEREOF.

 

(M)                               FILINGS, REGISTRATIONS AND RECORDINGS.  EACH
DOCUMENT (INCLUDING ANY UNIFORM COMMERCIAL CODE FINANCING STATEMENT) REQUIRED BY
THE SECURITY DOCUMENTS OR UNDER LAW OR REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT TO BE FILED, REGISTERED OR RECORDED IN ORDER TO CREATE IN
FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, A PERFECTED
LIEN ON THE COLLATERAL DESCRIBED THEREIN, PRIOR AND SUPERIOR IN RIGHT TO ANY
OTHER PERSON (OTHER THAN WITH RESPECT TO LIENS EXPRESSLY PERMITTED BY
SECTION 8.3), SHALL BE IN PROPER FORM FOR FILING, REGISTRATION OR RECORDATION.

 

(N)                                 MORTGAGES, ETC.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED A MORTGAGE WITH RESPECT TO EACH MORTGAGED PROPERTY, EXECUTED
AND DELIVERED BY A DULY AUTHORIZED OFFICER OF EACH PARTY THERETO.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED IN RESPECT OF EACH MORTGAGED PROPERTY A
MORTGAGEE’S TITLE INSURANCE POLICY (OR POLICIES), AND EACH SUCH POLICY SHALL
(I) BE IN AN AMOUNT SATISFACTORY TO THE ADMINISTRATIVE AGENT, (II) INSURE THAT
THE MORTGAGE INSURED THEREBY CREATES A VALID FIRST LIEN ON SUCH MORTGAGED
PROPERTY FREE AND CLEAR OF ALL LIENS, DEFECTS AND ENCUMBRANCES, EXCEPT FOR LIENS
PERMITTED BY SECTION 8.3 OR EXCEPTIONS SHOWN ON TITLE, (III) BE IN THE FORM
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT, (IV) NAME THE ADMINISTRATIVE
AGENT FOR THE BENEFIT OF THE LENDERS AS THE INSURED THEREUNDER AND (V) CONTAIN
SUCH ENDORSEMENTS AND AFFIRMATIVE COVERAGE AS REASONABLY REQUIRED BY THE
ADMINISTRATIVE AGENT.

 

57

--------------------------------------------------------------------------------


 

(O)                                 MIRMA.  THE LENDERS SHALL HAVE RECEIVED
(I) CERTIFICATION FROM THE BORROWER THAT MIRMA IS NOT PROHIBITED FROM MAKING
DISTRIBUTIONS OR DIVIDENDS AS OF THE CLOSING DATE AND, BASED UPON FINANCIAL
PROJECTIONS OF MIRMA AND ITS SUBSIDIARIES PREPARED IN GOOD FAITH AND BASED UPON
ESTIMATES AND ASSUMPTIONS THAT THE BORROWER BELIEVES TO BE REASONABLE AT THE
TIME DELIVERED, MIRMA IS NOT PROJECTED TO BE PROHIBITED FROM MAKING
DISTRIBUTIONS AND DIVIDENDS DURING THE TERM OF THE LOANS (UNLESS SUCH
PROHIBITION ARISES SOLELY FROM THE REQUIREMENT UNDER THE FACILITY LEASE
DOCUMENTS WITH RESPECT TO MIRMA AND ITS SUBSIDIARIES THAT MIRMA AND ITS
SUBSIDIARIES DELIVER FINANCIAL STATEMENTS FOR THE MOST RECENTLY COMPLETED FISCAL
YEAR OR FISCAL QUARTER, AS THE CASE MAY BE, AND THE DATE OF DETERMINATION IS
LESS THAN 90 OR 60 DAYS, AS THE CASE MAY BE, FROM THE END OF SUCH FISCAL YEAR OR
FISCAL QUARTER) AND (II) REASONABLY DETAILED COMPUTATIONS THAT DEMONSTRATE TO
THE REASONABLE SATISFACTION OF THE ARRANGERS COMPLIANCE WITH ANY RESTRICTIONS ON
RESTRICTED PAYMENTS APPLICABLE TO MIRMA.

 

5.2.                              Conditions to Each Extension of Credit.  The
agreement of each Lender to make any extension of credit requested to be made by
it on any date (including its initial extension of credit) is subject to the
satisfaction of the following conditions precedent:

 

(A)                                  REPRESENTATIONS AND WARRANTIES.  EACH OF
THE REPRESENTATIONS AND WARRANTIES MADE BY ANY LOAN PARTY IN OR PURSUANT TO THE
LOAN DOCUMENTS (OTHER THAN THOSE SET FORTH IN SECTIONS 4.7, 4.9 AND 4.12 OF THIS
AGREEMENT) SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH
DATE AS IF MADE ON AND AS OF SUCH DATE.

 

(B)                                 NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING ON SUCH DATE OR AFTER GIVING EFFECT TO THE
EXTENSIONS OF CREDIT REQUESTED TO BE MADE ON SUCH DATE AND THE APPLICATION OF
PROCEEDS THEREFROM.

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

 

SECTION 6.  AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is due and
owing to any Lender or the Administrative Agent hereunder:

 

6.1.                              Compliance with Law; Maintenance of
Existence.  (a)  Each Loan Party and its Subsidiaries shall comply with all
Requirements of Law (including Environmental Laws) applicable to such Loan Party
and such Subsidiaries in the conduct of their respective businesses except to
the extent that failure to comply therewith would not reasonably be expected to
have a Material Adverse Effect; and (b) each Loan Party shall preserve, renew
and keep in full force and effect its organizational existence except as
otherwise permitted by Section 8.4.

 

6.2.                              Financial Statements.  The Borrower shall
furnish to the Administrative Agent with copies for each Lender:

 

58

--------------------------------------------------------------------------------


 

(A)                                  WITHIN THE EARLIER OF (X) NINETY (90) DAYS
AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER (BEGINNING WITH THE FISCAL
YEAR ENDED DECEMBER 31, 2005) AND (Y) FIVE (5) BUSINESS DAYS OF THE DATE ON
WHICH SUCH FINANCIAL STATEMENTS ARE FILED WITH THE SEC (THE BORROWER SHALL BE
DEEMED TO HAVE DELIVERED SUCH FINANCIAL STATEMENTS IF THE BORROWER PROVIDES
WRITTEN NOTICE (WHICH MAY BE IN ELECTRONIC FORM) OF THE MAKING OR FILING OF ANY
FINANCIAL STATEMENTS REQUIRED IN THIS CLAUSE (A) AND THE SAME ARE CONTINUOUSLY
AVAILABLE ON “EDGAR,” THE ELECTRONIC DATA GATHERING ANALYSIS AND RETRIEVAL
SYSTEM OF THE SEC), A COPY OF THE AUDITED CONSOLIDATED BALANCE SHEET OF THE
BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH YEAR AND THE
RELATED AUDITED CONSOLIDATED STATEMENTS OF INCOME AND OF CASH FLOWS FOR SUCH
YEAR, CERTIFIED BY KPMG OR OTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF
NATIONALLY RECOGNIZED STANDING; AND

 

(B)                                 WITHIN THE EARLIER OF (X) SIXTY (60) DAYS
AFTER THE END OF EACH FISCAL QUARTER (OTHER THAN THE LAST FISCAL QUARTER) OF
EACH FISCAL YEAR OF THE BORROWER (COMMENCING WITH THE FISCAL QUARTER ENDING
MARCH 31, 2006) AND (Y) FIVE (5) BUSINESS DAYS OF THE DATE ON WHICH SUCH
FINANCIAL STATEMENTS ARE FILED WITH THE SEC (THE BORROWER SHALL BE DEEMED TO
HAVE DELIVERED SUCH FINANCIAL STATEMENTS IF THE BORROWER PROVIDES WRITTEN NOTICE
(WHICH MAY BE IN ELECTRONIC FORM) OF THE MAKING OR FILING OF ANY FINANCIAL
STATEMENTS REQUIRED IN THIS CLAUSE (B) AND THE SAME ARE CONTINUOUSLY AVAILABLE
ON “EDGAR,” THE ELECTRONIC DATA GATHERING ANALYSIS AND RETRIEVAL SYSTEM OF THE
SEC), THE UNAUDITED CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH QUARTER, CERTIFIED BY A
RESPONSIBLE OFFICER AS BEING PREPARED IN ACCORDANCE WITH GAAP (SUBJECT TO NORMAL
YEAR-END AUDIT ADJUSTMENTS).

 

All such financial statements shall present fairly the financial condition of
the Borrower and its consolidated Subsidiaries and shall be prepared in
reasonable detail and in accordance with GAAP.

 

6.3.                              Certificates; Other Information.  The Borrower
shall furnish to the Administrative Agent with copies for each Lender (or, in
the case of clause (c), to such Lender or, in the case of clause (d) and (e), to
the Administrative Agent):

 

(A)                                  CONCURRENTLY WITH THE DELIVERY OF ANY
FINANCIAL STATEMENTS PURSUANT TO SECTION 6.2, IN THE CASE OF QUARTERLY OR ANNUAL
FINANCIAL STATEMENTS, (I) A CERTIFICATE OF A RESPONSIBLE OFFICER STATING THAT
EACH LOAN PARTY DURING SUCH PERIOD HAS COMPLIED WITH THE TERMS OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY, AND THAT SUCH RESPONSIBLE
OFFICER HAS OBTAINED NO KNOWLEDGE OF ANY DEFAULT OR EVENT OF DEFAULT EXCEPT AS
SPECIFIED IN SUCH CERTIFICATE (AND IF SUCH CERTIFICATE SPECIFIES ANY DEFAULT OR
EVENT OF DEFAULT HAS OCCURRED, SPECIFYING THE NATURE AND EXTENT THEREOF AND ANY
CORRECTIVE ACTION TAKEN OR PROPOSED TO BE TAKEN WITH RESPECT THERETO) AND (II) A
COMPLIANCE CERTIFICATE CONTAINING ALL INFORMATION AND CALCULATIONS NECESSARY FOR
DETERMINING COMPLIANCE BY EACH GROUP MEMBER WITH THE PROVISIONS OF THIS
AGREEMENT REFERRED TO THEREIN AS OF THE LAST DAY OF THE FISCAL QUARTER OR FISCAL
YEAR OF THE BORROWER, AS THE CASE MAY BE;

 

(B)                                 AS SOON AS AVAILABLE, AND IN ANY EVENT NO
LATER THAN SIXTY (60) DAYS (OR, IN THE CASE OF THE INITIAL PROJECTIONS DELIVERED
AFTER THE FISCAL YEAR ENDED DECEMBER 31, 2005,

 

59

--------------------------------------------------------------------------------


 

NINETY (90) DAYS) AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER, A DETAILED
CONSOLIDATED BUDGET FOR THE FOLLOWING FISCAL YEAR PREPARED ON A QUARTERLY BASIS
(INCLUDING A PROJECTED CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS
SUBSIDIARIES AS OF THE END OF THE FOLLOWING FISCAL YEAR, THE RELATED
CONSOLIDATED STATEMENTS OF PROJECTED CASH FLOW, PROJECTED CHANGES IN FINANCIAL
POSITION AND PROJECTED INCOME AND A DESCRIPTION OF THE UNDERLYING ASSUMPTIONS
APPLICABLE THERETO) (COLLECTIVELY, THE “PROJECTIONS”), WHICH PROJECTIONS SHALL
IN EACH CASE BE ACCOMPANIED BY A CERTIFICATE OF A RESPONSIBLE OFFICER STATING
THAT SUCH PROJECTIONS ARE PREPARED IN GOOD FAITH BASED ON ESTIMATES, INFORMATION
AND ASSUMPTIONS THAT SUCH RESPONSIBLE OFFICER BELIEVES TO BE REASONABLE AT THE
TIME THEY ARE PREPARED;

 

(C)                                  PROMPTLY AFTER THE REQUEST BY ANY LENDER,
ALL DOCUMENTATION AND OTHER INFORMATION THAT SUCH LENDER REASONABLY REQUESTS IN
ORDER TO COMPLY WITH ITS ONGOING OBLIGATIONS UNDER APPLICABLE “KNOW YOUR
CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND REGULATIONS, INCLUDING THE UNITING
AND STRENGTHENING AMERICA BY PROVIDING APPROPRIATE TOOLS REQUIRED TO INTERCEPT
AND OBSTRUCT TERRORISM ACT OF 2001, AS AMENDED (THE “USA PATRIOT ACT”);

 

(D)                                 AS SOON AS REASONABLY PRACTICABLE, SUCH
ADDITIONAL FINANCIAL AND OTHER INFORMATION RELATING TO THE THEN EXISTING
FINANCIAL CONDITION OF THE BORROWER AND ITS RESTRICTED SUBSIDIARIES AS THE
ADMINISTRATIVE AGENT MAY FROM TIME TO TIME REASONABLY REQUEST, SUBJECT TO AN
AGREED UPON CONFIDENTIALITY PROVISION OR EXCEPT WHERE THE DISCLOSURE OF SUCH
INFORMATION IS PROHIBITED BY LAW OR BY REGULATORY REQUIREMENT; AND,

 

(E)                                  COPIES OF COMPLIANCE CERTIFICATES IN THE
FORM OF EXHIBIT GG TO THE PARTICIPATION AGREEMENTS CONSTITUTING FACILITY LEASE
DOCUMENTS REQUIRED TO BE DELIVERED THEREUNDER, TOGETHER WITH ALL INFORMATION
DELIVERED PURSUANT TO EXHIBIT THREE TO EXHIBIT F TO THE PLAN OF REORGANIZATION
THAT SUPPORTS THE CALCULATIONS SET FORTH IN SUCH COMPLIANCE CERTIFICATES, AT THE
TIMES SUCH COMPLIANCE CERTIFICATES AND INFORMATION ARE REQUIRED TO BE DELIVERED
UNDER THE FACILITY LEASE DOCUMENTS.

 

6.4.                              Notices.  Within five (5) Business Days of a
Responsible Officer obtaining knowledge thereof, the Borrower shall give notice
to the Administrative Agent and each Lender of:

 

(A)                                  THE OCCURRENCE OF ANY DEFAULT OR EVENT OF
DEFAULT;

 

(B)                                 THE OCCURRENCE OF ANY ERISA EVENT THAT,
ALONE OR TOGETHER WITH ANY OTHER ERISA EVENT, WOULD RESULT IN A MATERIAL ADVERSE
EFFECT;

 

(C)                                  ANY CHANGE IN THE BORROWER’S S&P RATING OR
MOODY’S RATING; AND

 

(D)                                 ANY LITIGATION, INVESTIGATION OR PROCEEDING
AFFECTING ANY LOAN PARTY THAT MAY EXIST AT ANY TIME THAT WOULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

Each notice pursuant to this Section 6.4 (other than clause (c)) shall be
accompanied by a statement of a Responsible Officer setting forth details of the
occurrence

 

60

--------------------------------------------------------------------------------


 

referred to therein and stating what action the relevant Group Member or other
Subsidiary of the Borrower proposes to take with respect thereto.

 

6.5.                              Inspection.  The Borrower shall permit the
Administrative Agent or any other Lender or any agents or representatives
thereof (at the expense of the Administrative Agent and/or such Lender unless an
Event of Default has occurred and is continuing), to examine and make copies of
and abstracts from records and books of, and visit the properties of, the
Borrower to discuss the affairs, finances and accounts of the Borrower with any
of its officers or directors and with its independent certified public
accountants (in the presence of the Borrower) from time to time during normal
business hours upon reasonable notice.  The Administrative Agent agrees to
coordinate and consolidate visits pursuant to this Section 6.5 by Lenders and
their agents and representatives (including the examination of books and records
and the making of copies and abstracts of books and records) at mutually
convenient times and in such a manner so as to cause minimum disruption to the
operations of the Borrower and to minimize costs associated with such visits.

 

6.6.                              Maintenance of Property; Insurance.  The
Borrower shall, and shall cause each Restricted Subsidiary to (a) keep all
material property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted except (x) if in the good faith
business judgment of the Borrower it is in its economic interest not to preserve
and maintain such property or (y) the failure to do so would not reasonably be
expected to have a Material Adverse Effect and (b) maintain with financially
sound and reputable insurance companies insurance on all its property in at
least such amounts and against at least such risks as are usually insured
against in the same general area by companies engaged in the same or a similar
business to the extent available on commercially reasonable terms.

 

6.7.                              Subsequent Acquired Property; New
Subsidiaries.  (a)  The Borrower shall with respect to any material property
acquired after the Closing Date by any Loan Party (other than (x) any property
described in paragraph (b), (c) or (d) below, (y) any property subject to a Lien
expressly permitted by Section 8.3(c), (f) and (g), and in which and to the
extent that the Administrative Agent is prohibited from taking a security
interest by the terms of the agreement imposing such Lien and (z) property
acquired by any Excluded Foreign Subsidiary) as to which the Administrative
Agent, for the benefit of the Lenders, does not have a perfected Lien, promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement or such other documents as the Administrative
Agent reasonably deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Lenders, a security interest in such property and
(ii) take all actions necessary or advisable to grant to the Administrative
Agent, for the benefit of the Lenders, a perfected first priority security
interest in such property, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be requested by the Administrative
Agent; provided that the Borrower and its Subsidiaries shall not be required
(A) to perfect the security interests in deposits and investment accounts by
entering into separate lockbox or account control agreements; (B) to perfect any
security interest in motor vehicles or (C) to perfect any security interests in
any Collateral (other than Capital Stock of Subsidiaries) by possession except
as otherwise agreed or required pursuant to the Loan Documents.

 

61

--------------------------------------------------------------------------------


 


(B)                                 THE BORROWER SHALL WITH RESPECT TO ANY FEE
INTEREST IN ANY REAL PROPERTY HAVING A VALUE (TOGETHER WITH IMPROVEMENTS
THEREOF) OF AT LEAST $25,000,000 (I) ACQUIRED AFTER THE CLOSING DATE BY THE
BORROWER OR ANY SUBSIDIARY GUARANTOR OR (II) OWNED BY ANY SUBSIDIARY THAT
BECOMES A SUBSIDIARY GUARANTOR AFTER THE CLOSING DATE (OTHER THAN (X) ANY SUCH
REAL PROPERTY SUBJECT TO A LIEN EXPRESSLY PERMITTED BY SECTION 8.3 AND (Y) REAL
PROPERTY ACQUIRED BY ANY EXCLUDED FOREIGN SUBSIDIARY), PROMPTLY (1) EXECUTE AND
DELIVER A FIRST PRIORITY MORTGAGE, IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE LENDERS, COVERING SUCH REAL PROPERTY, WHICH IN THE CASE OF EACH
OF: (A) THE HYDROS (RIO, MONGAP AND SWINGLINE BRIDGE) INCLUDING HILLBURN
GENERATING PLANT; (B) LOVETT GENERATING PLANT; AND (C) BOWLINE GENERATING PLANT
(INCLUDING WEST HAVERSTRAW) SHALL BE “CAPPED” AT $10,000,000 EACH, (2) IF
REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT, PROVIDE THE LENDERS WITH TITLE
AND EXTENDED COVERAGE INSURANCE COVERING SUCH REAL PROPERTY IN AN AMOUNT AT
LEAST EQUAL TO THE PURCHASE PRICE OF SUCH REAL PROPERTY (OR SUCH OTHER AMOUNT AS
SHALL BE REASONABLY SPECIFIED BY THE ADMINISTRATIVE AGENT; PROVIDED, HOWEVER,
THAT THE BORROWER SHALL BE REQUIRED TO DELIVER TITLE POLICIES FOR THE FOLLOWING
PROPERTIES ONLY IN THE AMOUNT OF $10,000,000 EACH:  (I) THE HYDROS (RIO, MONGAP
AND SWINGING BRIDGE), INCLUDING HILLBURN GENERATING PLANT; (II) LOVETT
GENERATING PLANT; AND (III) BOWLINE GENERATING PLANT (INCLUDING WEST HAVERSTRAW)
AND OTHERWISE CONFORMING TO THE REQUIREMENTS SET FORTH IN SECTION 5.1(N) AND
(3) IF REQUESTED BY THE ADMINISTRATIVE AGENT, DELIVER TO THE ADMINISTRATIVE
AGENT LEGAL OPINIONS RELATED TO THE MATTERS DESCRIBED ABOVE, WHICH OPINIONS
SHALL BE IN FORM AND SUBSTANCE, AND FROM COUNSEL, REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT. 


 


(C)                                  IF ANY ADDITIONAL SUBSIDIARY IS FORMED OR
ACQUIRED AFTER THE CLOSING DATE OR ANY SUBSIDIARY CEASES TO BE AN UNRESTRICTED
SUBSIDIARY, THE BORROWER SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT
THEREOF.  THE BORROWER SHALL WITH RESPECT TO ANY NEW SUBSIDIARY (OTHER THAN AN
EXCLUDED FOREIGN SUBSIDIARY OR A NEW SUBSIDIARY SUBSTANTIALLY ALL OF THE ASSETS
AND THE CAPITAL STOCK OF WHICH ARE SUBJECT TO LIENS PERMITTED BY SECTION 8.3)
CREATED OR ACQUIRED AFTER THE CLOSING DATE BY ANY GROUP MEMBER (WHICH, FOR THE
PURPOSES OF THIS PARAGRAPH (C), SHALL INCLUDE (X) ANY EXISTING SUBSIDIARY THAT
CEASES TO BE AN EXCLUDED FOREIGN SUBSIDIARY AND (Y) ANY EXISTING SUBSIDIARY THAT
IS NO LONGER AN UNRESTRICTED SUBSIDIARY), PROMPTLY (I) EXECUTE AND DELIVER TO
THE ADMINISTRATIVE AGENT SUCH AMENDMENTS TO THE GUARANTEE AND COLLATERAL
AGREEMENT AS THE ADMINISTRATIVE AGENT DEEMS NECESSARY OR ADVISABLE TO GRANT TO
THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, A PERFECTED FIRST
PRIORITY SECURITY INTEREST IN THE CAPITAL STOCK OF SUCH NEW SUBSIDIARY THAT IS
OWNED BY ANY GROUP MEMBER, (II) DELIVER TO THE ADMINISTRATIVE AGENT THE
CERTIFICATES REPRESENTING SUCH CAPITAL STOCK, TOGETHER WITH UNDATED STOCK
POWERS, IN BLANK, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF THE
RELEVANT GROUP MEMBER, AND (III) IF SUCH NEW SUBSIDIARY IS A RESTRICTED
SUBSIDIARY (OTHER THAN ANY NEW SUBSIDIARY OF MIRMA, MET, OR NEW MAEM HOLDCO,
LLC), CAUSE SUCH NEW RESTRICTED SUBSIDIARY (A) TO BECOME A PARTY TO THE
GUARANTEE AND COLLATERAL AGREEMENT AS A SUBSIDIARY GUARANTOR, (B) TO TAKE SUCH
ACTIONS NECESSARY OR ADVISABLE TO GRANT TO THE ADMINISTRATIVE AGENT FOR THE
BENEFIT OF THE LENDERS A PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE
COLLATERAL DESCRIBED IN THE GUARANTEE AND COLLATERAL AGREEMENT WITH RESPECT TO
SUCH NEW RESTRICTED SUBSIDIARY, INCLUDING THE FILING OF UNIFORM COMMERCIAL CODE
FINANCING STATEMENTS IN SUCH JURISDICTIONS AS MAY BE REQUIRED BY THE GUARANTEE
AND COLLATERAL AGREEMENT OR BY LAW OR AS MAY BE REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT AND (C) TO DELIVER TO THE ADMINISTRATIVE AGENT A
CERTIFICATE OF SUCH SUBSIDIARY, SUBSTANTIALLY IN THE FORM OF EXHIBIT C, WITH
APPROPRIATE INSERTIONS AND ATTACHMENTS.

 

62

--------------------------------------------------------------------------------


 


(D)                                 WITH RESPECT TO ANY NEW EXCLUDED FOREIGN
SUBSIDIARY CREATED OR ACQUIRED AFTER THE CLOSING DATE BY ANY GROUP MEMBER (OTHER
THAN BY ANY GROUP MEMBER THAT IS AN EXCLUDED FOREIGN SUBSIDIARY), PROMPTLY
(I) EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT SUCH AMENDMENTS TO THE
GUARANTEE AND COLLATERAL AGREEMENT AS THE ADMINISTRATIVE AGENT DEEMS NECESSARY
OR ADVISABLE TO GRANT TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE
LENDERS, A PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE CAPITAL STOCK OF
SUCH NEW SUBSIDIARY THAT IS OWNED BY ANY SUCH GROUP MEMBER (PROVIDED THAT IN NO
EVENT SHALL MORE THAN 66% OF THE TOTAL OUTSTANDING VOTING CAPITAL STOCK OF ANY
SUCH NEW SUBSIDIARY BE REQUIRED TO BE SO PLEDGED), (II) DELIVER TO THE
ADMINISTRATIVE AGENT THE CERTIFICATES REPRESENTING SUCH CAPITAL STOCK, TOGETHER
WITH UNDATED STOCK POWERS, IN BLANK, EXECUTED AND DELIVERED BY A DULY AUTHORIZED
OFFICER OF THE RELEVANT GROUP MEMBER, AND TAKE SUCH OTHER ACTION AS MAY BE
NECESSARY OR, IN THE OPINION OF THE ADMINISTRATIVE AGENT, DESIRABLE TO PERFECT
THE ADMINISTRATIVE AGENT’S SECURITY INTEREST THEREIN, AND (III) IF REQUESTED BY
THE ADMINISTRATIVE AGENT, DELIVER TO THE ADMINISTRATIVE AGENT LEGAL OPINIONS
RELATING TO THE MATTERS DESCRIBED ABOVE, WHICH OPINIONS SHALL BE IN FORM AND
SUBSTANCE, AND FROM COUNSEL, REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT.


 


(E)                                  THE BORROWER SHALL PROMPTLY (I) NOTIFY THE
ADMINISTRATIVE AGENT IN WRITING OF THE DESIGNATION OF ANY SUBSIDIARY AS AN
“UNRESTRICTED SUBSIDIARY” AND (II) DELIVER TO THE ADMINISTRATIVE AGENT A
CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER CERTIFYING THAT SUCH DESIGNATION
COMPLIED WITH THE CONDITIONS SET FORTH IN THE DEFINITION OF “UNRESTRICTED
SUBSIDIARY”.


 

6.8.                              Collateral Information.  The Borrower shall,
and shall cause each Restricted Subsidiary to, furnish to the Administrative
Agent prompt written notice of any change (i) in any Loan Party’s corporate
name, (ii) in the jurisdiction of organization or formation or the location of
the chief executive office or sole place of business or principal residence of
any Loan Party from that referred to in Section 4.2 of the Guarantee and
Collateral Agreement, or (iii) in any Loan Party’s Federal Taxpayer
Identification Number. The Borrower agrees not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the Uniform Commercial Code or otherwise that are required in order for the
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all of the Collateral.

 

6.9.                              Further Assurances.  The Borrower shall, and
shall cause each Restricted Subsidiary to, execute any and all further
documents, financing statements, agreements and instruments, and take all
further action (including filing Uniform Commercial Code and other financing
statements, mortgages and deeds of trust and delivering to the Administrative
Agent certificates representing securities pledged under the Security Documents)
that may be required under applicable law, or that the Majority Lenders or the
Administrative Agent may reasonably request, in order to grant, preserve,
protect and perfect the validity and priority of the security interests created
or intended to be created by the Security Documents.

 

6.10.                        Use of Proceeds. The Borrower shall deposit
$200,000,000 of the proceeds of the Term Loans made on the Closing Date in the
Synthetic L/C Deposit Account in accordance with Section 3.8(b).  The remaining
proceeds of the Loans and the Letters of Credit shall be used for general
corporate purposes.  No part of the proceeds of any Loans or other extension of
credit under this Agreement, shall be used for any purpose that violates the
provisions of Regulation U of the Board.  If requested by any Lender or the
Administrative

 

63

--------------------------------------------------------------------------------


 

Agent, the Borrower shall furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR
Form G-3 or FR Form U-1, as applicable, referred to in Regulation U.

 

SECTION 7.  FINANCIAL COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is due and
owing to any Lender or the Administrative Agent hereunder:

 

7.1.                              Interest Coverage Ratio.  The Borrower shall
not permit the Interest Coverage Ratio for any period of four consecutive fiscal
quarters of the Borrower (including the fourth fiscal quarter) (or, if less than
four fiscal quarters have ended since the Closing Date, the number of full
fiscal quarters commencing with the fiscal quarter ending March 31, 2006) to be
less than 2.0 to 1.0.

 

7.2.                              Leverage Ratio.  The Borrower shall not permit
the Leverage Ratio as at the last day of any period of four consecutive fiscal
quarters of the Borrower (including the fourth fiscal quarter) to exceed 6.0 to
1.0 (or, if less than four fiscal quarters have ended since the Closing Date,
EBITDA for the relevant period shall be deemed to equal EBITDA for the one, two
or three immediately preceding completed fiscal quarters commencing with the
fiscal quarter ending March 31, 2006, multiplied by 4, 2 and 4/3 respectively).

 

7.3.                              Capital Expenditures.  The Borrower shall not,
and shall not permit any Restricted Subsidiary to, make Capital Expenditures
during any fiscal year of the Borrower (not including any amount of
(i) Environmental Capital Expenditures and other Capital Expenditures made to
comply with Requirements of Law, (ii) Capital Expenditures incurred under
long-term service agreements or (iii) without duplication, Capital Expenditures
financed with Debt referred to in clauses (iv) and (v) of the definition of
Permitted Debt or from Net Cash Proceeds from Asset Sales, Recovery Events or
from the proceeds of equity contributions or Affiliate Subordinated Debt)
exceeding $200,000,000 in the aggregate for the Borrower and its Restricted
Subsidiaries; provided, that (a) any such amount referred to above, if not so
expended in the fiscal year for which it is permitted, may be carried over for
expenditure in the next succeeding fiscal year, and (b) the Borrower shall be
permitted to increase the permitted amount of Capital Expenditures in any fiscal
year by reducing such permitted amount with respect to the next succeeding
fiscal year by an amount equal to such increase.  For purposes of determining
any carry-over amount pursuant to clause (a) of the proviso above, Capital
Expenditures made pursuant to this Section during any fiscal year shall be
deemed made first, in respect of amounts permitted for such fiscal year as
provided above and second, in respect of amounts carried over from the prior
fiscal year pursuant to such clause (a).

 

7.4.                              Notwithstanding any financial covenant set
forth above in Sections 7.1, 7.2 and 7.3 in this Section 7, if the Borrower’s
Moody’s Rating is not less than Baa3 and the Borrower’s S&P rating is not less
than BBB- , in each case with a stable or better outlook, such financial
covenants shall be deemed replaced with the following for so long as such
ratings are maintained (without regard to outlook):

 

64

--------------------------------------------------------------------------------


 

(A)                                  CAPITALIZATION RATIO.  THE BORROWER SHALL
NOT PERMIT THE RATIO OF (I) CONSOLIDATED TOTAL DEBT TO (II) CONSOLIDATED
CAPITALIZATION FOR ANY PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS OF THE
BORROWER (INCLUDING THE FOURTH FISCAL QUARTER) TO BE GREATER THAN 0.65 TO 1.0;
AND

 

(B)                                 INTEREST COVERAGE RATIO.  THE BORROWER SHALL
NOT PERMIT THE INTEREST COVERAGE RATIO FOR ANY PERIOD OF FOUR CONSECUTIVE FISCAL
QUARTERS OF THE BORROWER (INCLUDING THE FOURTH FISCAL QUARTER) TO BE LESS THAN
2.5 TO 1.0.

 

SECTION 8.  NEGATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is due and
owing to any Lender or the Administrative Agent hereunder (provided that if the
Borrower’s Moody’s Rating is not less than Baa3 and the Borrower’s S&P Rating is
not less than BBB-, in each case with a stable or better outlook, Section 8.1,
8.2, 8.5 and 8.6 below shall not be effective so long as such ratings are
maintained (without regard to outlook)):

 

8.1.                              Debt.  The Borrower shall not, and shall not
permit any Restricted Subsidiary to, create, issue, incur, assume, become liable
in respect of or suffer to exist any Debt, except Permitted Debt; unless, in the
case of the Borrower or any Subsidiary Guarantor only, at the end of the fiscal
quarter (including the fourth fiscal quarter) of the Borrower for which
financial statements have been delivered to the Administrative Agent immediately
preceding the date on which such Debt is incurred, the Leverage Ratio was less
than 4.0 to 1.0, calculated, in the case of EBITDA, on a rolling four fiscal
quarter basis ending on the last day of such fiscal quarter and giving pro forma
effect to the incurrence of such Debt as of the first date of such period (or,
if at such time less than four fiscal quarters have ended since the Closing
Date, EBITDA shall be calculated as EBITDA for one, two or three immediately
preceding completed fiscal quarters commencing with the fiscal quarter ending
March 31, 2006, multiplied by 4, 2 and 4/3 respectively).

 

8.2.                              Restricted Payments.  The Borrower shall not,
and shall not permit any Restricted Subsidiary, to (i) declare or make any
dividend payment or other distribution of assets, properties, cash, rights,
obligations or securities on account of any shares of any class of Capital Stock
of the Borrower or such Restricted Subsidiary, (ii) make any payments with
respect to Affiliate Subordinated Debt or make any redemption or repurchase of
any Affiliate Subordinated Debt or (iii) purchase, redeem or otherwise acquire
for value any shares of any class of Capital Stock of the Borrower or Restricted
Subsidiary or any warrants, rights or options to acquire any such shares, now or
hereafter outstanding, or reduce its capital (each, a “Restricted Payment”);
provided, however, that the Borrower may, and may permit its Restricted
Subsidiaries to (w) declare and pay dividends and other distributions within
five (5) Business Days of the Closing Date, as contemplated by the Plan of
Reorganization, in an amount not to exceed $250,000,000, (x) declare and make
any dividend payment or other distribution payable in Common Stock of the
Borrower, (y) with respect to any Restricted Subsidiary, declare and make any
dividend payment or other distribution (A) payable to the Borrower or any
Restricted Subsidiary, or (B) where the Borrower or the Restricted Subsidiary
which owns the Capital Stock in the payor receives at least its proportionate
share thereof (after giving effect to the relative rights and

 

65

--------------------------------------------------------------------------------


 

preferences of the various classes of Capital Stock of such payor), and (z) with
respect to the Borrower, if there is no Default or Event of Default and none
would result therefrom, take action specified in clause (i), (ii) and
(iii) above (I) if, at the end of the fiscal quarter (including the fourth
fiscal quarter) of the Borrower for which financial statements have been
delivered to the Administrative Agent, most recently preceding the date on which
the Borrower takes such action, the Interest Coverage Ratio was at least 3.0 to
1.0, calculated on a rolling four fiscal quarter basis ending on the date of
such financial statements and with effect from the date of such delivery of such
financial statements (or, if at such time less than four fiscal quarters have
ended since the Closing Date, the immediately preceding fiscal quarters
commencing with the fiscal quarter ending March 31, 2006), and the aggregate
amount of payments made under this clause (z) of this Section 8.2 since the
Closing Date (including the contemplated Restricted Payment and under clause
(II) of this Section 8.2) is less than the sum of (a) 100% of cash on hand on
the Closing Date (after giving effect to all cash payments and distributions
made or to be made pursuant to the Plan of Reorganization) plus (b) 100% of Free
Cash Flow since the Closing Date (less any amounts of Free Cash Flow applied to
prepay the Term Loans as required under Section 2.11) and (II) in an amount
equal to the amount of interest payable by MAG with respect to the MAG Senior
Notes within five (5) Business Days of such distribution or dividend.

 

8.3.                              Liens.  The Borrower shall not, and shall not
permit any Restricted Subsidiary to, create, incur, assume or suffer to exist
any Lien upon any of its property, whether now owned or hereafter acquired,
except:

 

(A)                                  LIENS ARISING SOLELY BY OPERATION OF LAW OR
BY ORDER OF A COURT OR TRIBUNAL OR OTHER GOVERNMENTAL AUTHORITY (OR BY AN
AGREEMENT OF SIMILAR EFFECT);

 

(B)                                 LIENS ARISING IN THE ORDINARY COURSE OF
BUSINESS OR OPERATIONS, IN RESPECT OF OVERDUE AMOUNTS WHICH EITHER (A) HAVE NOT
BEEN OVERDUE FOR MORE THAN THIRTY (30) DAYS OR (B) ARE BEING CONTESTED IN GOOD
FAITH;

 

(C)                                  LIENS SECURING PERMITTED DEBT AS
CONTEMPLATED BY THE DEFINITION THEREOF;

 

(D)                                 LIENS ARISING OUT OF TITLE RETENTION OR LIKE
PROVISIONS IN RELATION TO THE ACQUISITION OF GOODS OR EQUIPMENT ACQUIRED IN THE
ORDINARY COURSE OF BUSINESS OR OPERATIONS AND RELATING ONLY TO SUCH GOODS OR
EQUIPMENT;

 

(E)                                  LIENS ON DEPOSITS TO SECURE, OR ANY LIEN
OTHERWISE SECURING, THE PERFORMANCE OF BIDS, TRADE CONTRACTS (OTHER THAN FOR
BORROWED MONEY), LEASES, STATUTORY OBLIGATIONS, SURETY BONDS, APPEAL BONDS,
PERFORMANCE BONDS AND OTHER OBLIGATIONS OF A LIKE NATURE INCURRED IN THE
ORDINARY COURSE OF BUSINESS;

 

(F)                                    LIENS CREATED OR ARISING OVER ANY ASSET
WHICH IS ACQUIRED, CONSTRUCTED OR CREATED BY THE BORROWER OR A RESTRICTED
SUBSIDIARY, BUT ONLY IF (X) SUCH LIEN SECURES ONLY PRINCIPAL AMOUNTS (NOT
EXCEEDING THE COST OF SUCH ACQUISITION, CONSTRUCTION OR CREATION) OF DEBT
INCURRED FOR THE PURPOSES OF SUCH ACQUISITION, CONSTRUCTION OR CREATION,
TOGETHER WITH ANY COSTS, EXPENSES, INTEREST AND FEES INCURRED IN RELATION
THERETO OR A GUARANTEE GIVEN IN RESPECT THEREOF, (Y) SUCH LIEN IS CREATED OR
ARISES ON OR BEFORE NINETY (90) DAYS AFTER THE

 

66

--------------------------------------------------------------------------------


 

COMPLETION OF SUCH ACQUISITION, CONSTRUCTION OR CREATION AND (Z) SUCH LIEN IS
CONFINED SOLELY TO THE PROPERTY SO ACQUIRED, CONSTRUCTED OR CREATED;

 

(G)                                 LIENS (X) OUTSTANDING ON OR OVER ANY ASSET
ACQUIRED AFTER THE DATE HEREOF, (Y) IN EXISTENCE AT THE DATE OF SUCH ACQUISITION
AND (Z) WHERE THE BORROWER DOES NOT TAKE ANY STEP TO INCREASE THE PRINCIPAL
AMOUNT SECURED THEREBY FROM THAT SO SECURED AND OUTSTANDING AT THE TIME OF SUCH
ACQUISITION (OTHER THAN IN THE CASE OF LIENS FOR A FLUCTUATING BALANCE FACILITY,
BY WAY OF UTILIZATION OF THAT FACILITY WITHIN THE LIMITS APPLICABLE THERETO AT
THE TIME OF ACQUISITION);

 

(H)                                 LIENS CONSTITUTED BY A RIGHT OF SET OFF OR
RIGHTS OVER A MARGIN CALL ACCOUNT OR ANY FORM OF CASH COLLATERAL AND LETTERS OF
CREDIT OR ANY SIMILAR ARRANGEMENT FOR OBLIGATIONS INCURRED IN RESPECT OF ANY
AGREEMENT FOR THE SALE OF, OR THE HEDGING OR MANAGEMENT OF RISKS WITH RESPECT
TO, ELECTRIC ENERGY OR CAPACITY, COMMODITIES, CURRENCY OR INTEREST RATES, WHICH
ARRANGEMENT WAS ENTERED INTO ON ARM’S-LENGTH, COMMERCIAL TERMS;

 

(I)                                     (X) LIENS IN FAVOR OF COUNTERPARTIES TO
ANY PPA OR FSA (OTHER THAN AFFILIATES OF THE BORROWER) THAT ARE JUNIOR TO THE
LIENS CREATED BY THE SECURITY DOCUMENTS PURSUANT TO AN AGREEMENT IN THE FORM OF
EXHIBIT I OR OTHERWISE ON TERMS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT; (Y) STEP-IN RIGHTS; AND (Z) LIENS IN FAVOR OF COUNTERPARTIES TO ANY PPA
OR FSA (OTHER THAN AFFILIATES OF THE BORROWER) THAT ARE PARI PASSU WITH THE
LIENS SECURING THE OBLIGATIONS AND ARE GRANTED SOLELY TO SECURE THE OBLIGATIONS
OF THE BORROWER OR ANY RESTRICTED SUBSIDIARY UNDER SUCH PPA OR FSA, WHICH IN THE
AGGREGATE FOR THE BORROWER AND ITS RESTRICTED SUBSIDIARIES DO NOT EXCEED AT ANY
TIME OUTSTANDING $100,000,000, PROVIDED THAT (1) THE LIEN IS LIMITED TO THE
ASSETS OF THE BORROWER OR RESTRICTED SUBSIDIARY SPECIFIC TO ITS PERFORMANCE
UNDER THE PPA OR FSA, AS THE CASE MAY BE, SECURED BY SUCH ASSETS AND (2) THE
OBLIGATIONS SECURED BY EACH SUCH LIEN ARE STRUCTURED SO THAT THE COUNTERPARTY’S
CREDIT EXPOSURE AND ACTUAL OR PROJECTED MARK-TO MARKET EXPOSURE TO THE BORROWER
OR RESTRICTED SUBSIDIARY, AS THE CASE MAY BE, IS POSITIVELY CORRELATED WITH
POWER PRICES;

 

(J)                                     LIENS IN FAVOR OF A PLAINTIFF OR
DEFENDANT IN ANY ACTION BEFORE A COURT OR TRIBUNAL AS SECURITY FOR COSTS OR
EXPENSES WHERE SUCH ACTION IS BEING PROSECUTED OR DEFENDED IN THE BONA FIDE
INTEREST OF THE BORROWER;

 

(K)                                  LIENS DESCRIBED IN ANY OF CLAUSES
(D) THROUGH (G) ABOVE OR CLAUSES (L) AND (M) BELOW WHICH ARE RENEWED OR EXTENDED
UPON THE RENEWAL OR EXTENSION OR REFINANCING OR REPLACEMENT OF THE DEBT SECURED
THEREBY, PROVIDED THAT THERE IS NO INCREASE IN THE PRINCIPAL AMOUNT OF THE DEBT
SECURED THEREBY OVER THE PRINCIPAL, CAPITAL OR NOMINAL AMOUNT THEREOF (PLUS ANY
ACCRUED INTEREST AND PREPAYMENT PREMIUM) OUTSTANDING IMMEDIATELY PRIOR TO SUCH
REFINANCING;

 

(L)                                     LIENS EXISTING ON THE DATE HEREOF AND
LISTED ON SCHEDULE 8.3(L),  PROVIDED THAT NO SUCH LIEN IS SPREAD TO COVER ANY
ADDITIONAL PROPERTY AFTER THE CLOSING DATE AND THAT THE AMOUNT OF THE
OBLIGATIONS SECURED THEREBY IS NOT INCREASED;

 

67

--------------------------------------------------------------------------------


 

(M)                               LIENS ON THE PROPERTY OF A PERSON EXISTING AT
THE TIME SUCH PERSON IS MERGED INTO OR CONSOLIDATED WITH, OR ACQUIRED BY, THE
BORROWER OR A RESTRICTED SUBSIDIARY THEREOF AND NOT INCURRED IN CONTEMPLATION
WITH SUCH MERGER, CONSOLIDATION OR ACQUISITION;

 

(N)                                 LIENS CREATED PURSUANT TO THE SECURITY
DOCUMENTS;

 

(O)                                 PLEDGES OR DEPOSITS IN CONNECTION WITH
WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER SOCIAL SECURITY
LEGISLATION;

 

(P)                                 LIENS FOR TAXES NOT YET DUE OR THAT ARE
BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS, PROVIDED THAT ADEQUATE
RESERVES WITH RESPECT THERETO ARE MAINTAINED ON THE BOOKS AND RECORDS OF THE
BORROWER OR ITS RESTRICTED SUBSIDIARIES, AS THE CASE MAY BE, IN CONFORMITY WITH
GAAP;

 

(Q)                                 LIENS SECURING DEBT OR OTHER OBLIGATIONS NOT
EXCEEDING $50,000,000 AT ANY ONE TIME OUTSTANDING;

 

(R)                                    ANY INTEREST OR TITLE OF A LESSOR UNDER
ANY LEASE ENTERED INTO BY THE BORROWER OR ANY OTHER SUBSIDIARY IN THE ORDINARY
COURSE OF ITS BUSINESS AND COVERING ONLY THE ASSETS SO LEASED; AND

 

(S)                                  ANY INTEREST OR TITLE OF A LESSOR WHETHER
BY STATUTE, COMMON-LAW OR BY VIRTUE OF A LEASE ENTERED INTO BY THE BORROWER OR
ANY SUBSIDIARY IN THE ORDINARY COURSE OF ITS BUSINESS AND COVERING THE PROPERTY
OF THE BORROWER OR ANY SUCH SUBSIDIARY LOCATED IN, AT OR ON THE LEASED PREMISES.

 

8.4.                              Mergers.  The Borrower will not, and will not
permit any Restricted Subsidiary to, enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:

 

(A)                                  ANY LOAN PARTY MAY MERGE, CONSOLIDATE OR
AMALGAMATE WITH, OR DISPOSE OF ALL OR SUBSTANTIALLY ALL OF ITS PROPERTY OR
BUSINESS TO, ANOTHER LOAN PARTY OR ANY PERSON WHICH, IMMEDIATELY FOLLOWING SUCH
TRANSACTION, SHALL BE A LOAN PARTY;

 

(B)                                 ANY RESTRICTED SUBSIDIARY (OTHER THAN A
SUBSIDIARY GUARANTOR) MAY MERGE, CONSOLIDATE OR AMALGAMATE WITH, OR DISPOSE OF
ALL OR SUBSTANTIALLY ALL OF ITS PROPERTY OR BUSINESS TO, THE BORROWER OR ANY
OTHER RESTRICTED SUBSIDIARY;

 

(C)                                  ANY LOAN PARTY MAY DISPOSE OF ALL OR
SUBSTANTIALLY ALL OF ITS PROPERTY OR BUSINESS IN A TRANSACTION WHICH DOES NOT
VIOLATE SECTION 8.5; AND

 

(D)                                 ANY RESTRICTED SUBSIDIARY MAY LIQUIDATE,
WIND-UP OR DISSOLVE ITSELF INTO ANOTHER RESTRICTED SUBSIDIARY OR THE BORROWER.

 

8.5.                              Asset Sales.  The Borrower will not, and will
not permit any Restricted Subsidiary to, conduct any Asset Sale other than the
sale or disposition of Assets for which 75% of the consideration received
(excluding any Debt of any such Restricted Subsidiary assumed in

 

68

--------------------------------------------------------------------------------


 

connection with any such sale or Disposition) is in cash (which, for purposes of
this Section 8.5, shall include liabilities, securities, notes or other
obligations received by the Borrower or any Restricted Subsidiary that are
convertible into cash (and are so converted within 180 days after the completion
of the Asset Sale) and certain replacement and other capital assets and
operating assets received by the Borrower or any Restricted Subsidiary);
provided that prior to the execution of a legally binding agreement to
consummate (A) any Asset Sale which shall relate to Assets with a fair market
value in excess of $150,000,000 or (B) if the fair market value of all Assets
sold, transferred, leased or disposed of pursuant to this paragraph shall exceed
$150,000,000 in any fiscal year, each Asset Sale thereafter during such fiscal
year, the Borrower shall have received written confirmation from each of S&P and
Moody’s that the credit ratings assigned by such entities to the Loans shall be
no lower than such ratings assigned by S&P and Moody’s, as the case may be, to
the Loans immediately prior to the time that S&P and Moody’s, as the case may
be, shall have become aware of such proposed Asset Sale, the use of the proceeds
thereof and all transactions related thereto, in each case after giving effect
to such Asset Sale, the use of the proceeds thereof and all transactions related
thereto.

 

8.6.                              Investments.  The Borrower will not, and will
not permit any Restricted Subsidiary to, make any advance, loan, extension of
credit (by way of guaranty or otherwise) or capital contribution to, or purchase
any Capital Stock, bonds, notes, debentures or other debt securities of, any
Person (all of the foregoing, “Investments”), except:

 

(A)                                  EXTENSIONS OF TRADE CREDIT IN THE ORDINARY
COURSE OF BUSINESS;

 

(B)                                 INVESTMENTS IN CASH AND CASH EQUIVALENTS;

 

(C)                                  GUARANTEE OBLIGATIONS OF PERMITTED DEBT;

 

(D)                                 LOANS AND ADVANCES TO EMPLOYEES OF THE
BORROWER OR ANY SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS (INCLUDING FOR
TRAVEL, ENTERTAINMENT AND RELOCATION EXPENSES);

 

(E)                                  INVESTMENTS IN ASSETS USEFUL IN THE
BUSINESS OF THE BORROWER AND ITS RESTRICTED SUBSIDIARIES MADE BY THE BORROWER OR
ANY OF ITS RESTRICTED SUBSIDIARIES WITH THE NET CASH PROCEEDS OF ANY RECOVERY
EVENT OR ASSET SALE;

 

(F)                                    INVESTMENTS WHICH CONSTITUTE PROCEEDS OF
ANY PERMITTED DISPOSITION;

 

(G)                                 INVESTMENTS BY THE BORROWER OR ANY
RESTRICTED SUBSIDIARY IN THE BORROWER, ANY SUBSIDIARY GUARANTOR, MET OR MIRMA;
PROVIDED, THAT SUCH INVESTMENT MADE IN MET OR MIRMA PURSUANT TO THIS CLAUSE
(G) SHALL NOT TAKE THE FORM OF A CONTRIBUTION OF ASSETS, OTHER THAN CASH OR
CAPITAL STOCK OF ANY PERSON;

 

(H)                                 ANY ACQUISITION OF ASSETS OR CAPITAL STOCK
SOLELY IN EXCHANGE FOR THE ISSUANCE OF EQUITY INTERESTS (OTHER THAN DISQUALIFIED
STOCK) OF THE BORROWER;

 

(I)                                     INVESTMENTS REPRESENTED BY OBLIGATIONS
UNDER HEDGING ARRANGEMENTS;

 

(J)                                     ANY INVESTMENT IN A PERSON, IF AS A
RESULT OF SUCH INVESTMENT, SUCH PERSON IS MERGED, CONSOLIDATED OR AMALGAMATED
WITH OR INTO, OR TRANSFERS OR CONVEYS SUBSTANTIALLY

 

69

--------------------------------------------------------------------------------


 

ALL OF ITS ASSETS TO, OR IS LIQUIDATED INTO, THE BORROWER OR A RESTRICTED
SUBSIDIARY OF THE BORROWER OR WILL IMMEDIATELY FOLLOWING SUCH INVESTMENT BE A
RESTRICTED SUBSIDIARY; PROVIDED THAT THE BORROWER AND ITS RESTRICTED
SUBSIDIARIES SHALL MAINTAIN MINIMUM LIQUIDITY (DEFINED AS AVAILABILITY UNDER
THIS AGREEMENT PLUS CASH AND CASH EQUIVALENTS OF THE LOAN PARTIES ON HAND NOT
SUBJECT TO ANY LIEN (OTHER THAN THE LIEN CREATED UNDER THE SECURITY DOCUMENTS)
AND CASH AND CASH EQUIVALENTS OF THE BORROWER’S RESTRICTED SUBSIDIARIES WHICH
ARE NOT LOAN PARTIES THAT ARE THEN DISTRIBUTABLE TO A LOAN PARTY) OF AT LEAST
$250,000,000 ON A PRO FORMA BASIS AFTER GIVING EFFECT TO THE CONSUMMATION OF
SUCH INVESTMENT AND ANY PERMITTED FINANCING THEREOF;

 

(K)                                  ANY INVESTMENTS RECEIVED (I) IN COMPROMISE
OR RESOLUTION OF OBLIGATIONS OF TRADE CREDITORS OR CUSTOMERS THAT WERE INCURRED
IN THE ORDINARY COURSE OF BUSINESS OF THE BORROWER OR ANY OF ITS RESTRICTED
SUBSIDIARIES, INCLUDING (A) OBLIGATIONS OF FINANCIALLY TROUBLED ACCOUNT DEBTORS
TO THE EXTENT REASONABLY NECESSARY IN ORDER TO PREVENT OR LIMIT LOSS AND
(B) PURSUANT TO ANY PLAN OF REORGANIZATION OR SIMILAR ARRANGEMENT UPON THE
BANKRUPTCY OR INSOLVENCY OF ANY TRADE CREDITOR OR CUSTOMER, (II) IN COMPROMISE
OR RESOLUTION OF LITIGATION, ARBITRATION OR OTHER DISPUTES, OR (III) ON ACCOUNT
OF ANY CLAIM AGAINST, OR AN INTEREST IN, ANY OTHER PERSON (A) ACQUIRED IN GOOD
FAITH IN CONNECTION WITH OR AS A RESULT OF A BANKRUPTCY, WORKOUT, REORGANIZATION
OR RECAPITALIZATION OF SUCH OTHER PERSON OR (B) AS A RESULT OF A BONA FIDE
FORECLOSURE BY THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES WITH RESPECT
TO ANY CLAIM AGAINST ANY OTHER PERSON;

 

(L)                                     ANY INVESTMENT EXISTING OR COMMITTED TO
ON THE DATE HEREOF AND LISTED ON SCHEDULE 8.6(L);

 

(M)                               INVESTMENTS IN THE FORM OF, OR PURSUANT TO,
WORKING INTERESTS, ROYALTY INTERESTS, MINERAL LEASES, PROCESSING AGREEMENTS,
FARM-OUT AGREEMENTS, CONTRACTS FOR THE SALE, TRANSPORTATION OR EXCHANGE OF OIL
AND NATURAL GAS, UNITIZATION AGREEMENTS, POOLING AGREEMENTS, AREA OF MUTUAL
INTEREST AGREEMENTS, PRODUCTION SHARING AGREEMENTS OR OTHER SIMILAR OR CUSTOMARY
AGREEMENTS, TRANSACTIONS, PROPERTIES, INTERESTS OR ARRANGEMENTS, AND INVESTMENTS
AND EXPENDITURES IN CONNECTION THEREWITH OR PURSUANT THERETO, IN EACH CASE, MADE
OR ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS; AND

 

(N)                                 IN ADDITION TO INVESTMENTS OTHERWISE
EXPRESSLY PERMITTED BY THIS SECTION, INVESTMENTS BY THE BORROWER OR ANY OF ITS
RESTRICTED SUBSIDIARIES IN AN AGGREGATE AMOUNT (VALUED AT COST) NOT TO EXCEED
$75,000,000 AT ANY TIME OUTSTANDING.

 

8.7.                              Transactions with Affiliates.  The Borrower
shall not, and shall not permit any Restricted Subsidiary to, enter into any
transaction, including any purchase, sale, lease or exchange of property, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate (other than the Borrower or any Restricted Subsidiary)
unless such transaction is (a) otherwise permitted under this Agreement, and
(b) is either (w) pursuant to agreements set forth in Schedule 8.7, as such
agreements may be amended, modified, supplemented, extended or renewed, provided
that any future amendment, modification, supplement, extension or renewal of any
such agreement entered into after the Closing Date will be permitted to the
extent that its terms are not more disadvantageous in any material respect to
the Lenders than the terms of such agreement in effect on the Closing Date, (x)
upon fair and

 

70

--------------------------------------------------------------------------------


 

reasonable terms no less favorable to the Borrower or such Restricted
Subsidiary, as the case may be, than it would obtain in a comparable arm’s
length transaction with a Person that is not an Affiliate, (y) structured as a
commercially reasonable and fair allocation of costs, including corporate
overhead costs, or (z) is disclosed in the Plan of Reorganization. 

 

8.8.                              Sales and Leasebacks.  The Borrower shall not,
and shall not permit any Restricted Subsidiary to, enter into any arrangement
with any Person providing for the leasing by the Borrower or any Restricted
Subsidiary of real or personal property that has been or is to be sold or
transferred by the Borrower or such Restricted Subsidiary to such Person or to
any other Person to whom funds have been or are to be advanced by such Person on
the security of such property or rental obligations of the Borrower or such
Restricted Subsidiary except to the extent that the sale of the relevant
property is permitted under Section 8.5 and such lease, if treated as a Lien and
Debt, does not violate Sections 8.1 or 8.3.

 

8.9.                              Changes in Fiscal Periods.  The Borrower shall
not change its fiscal year to end on a day other than December 31 or change its
method of determining fiscal quarters.

 

SECTION 9.  EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(A)                                  THE BORROWER SHALL FAIL TO PAY ANY
PRINCIPAL OF ANY LOAN OR REIMBURSEMENT OBLIGATION WHEN DUE IN ACCORDANCE WITH
THE TERMS HEREOF; OR THE BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY LOAN OR
REIMBURSEMENT OBLIGATION, OR ANY OTHER AMOUNT PAYABLE HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT, WITHIN FIVE (5) BUSINESS DAYS AFTER ANY SUCH INTEREST OR
OTHER AMOUNT BECOMES DUE IN ACCORDANCE WITH THE TERMS HEREOF; OR

 

(B)                                 (I)  ANY LOAN PARTY SHALL DEFAULT IN THE
OBSERVANCE OR PERFORMANCE OF ANY AGREEMENT CONTAINED IN SECTION 6.4(A), 7 OR 8
OF THIS AGREEMENT (OTHER THAN SECTION 8.3) OR (II) ANY LOAN PARTY SHALL DEFAULT
IN THE OBSERVANCE OR PERFORMANCE OF ANY AGREEMENT CONTAINED IN SECTION 8.3, AND
SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 15 DAYS AFTER WRITTEN
NOTICE TO THE BORROWER FROM THE ADMINISTRATIVE AGENT OR THE MAJORITY LENDERS; OR

 

(C)                                  ANY REPRESENTATION OR WARRANTY MADE OR
DEEMED MADE BY ANY LOAN PARTY HEREIN OR IN ANY OTHER LOAN DOCUMENT OR IN ANY
CERTIFICATE, DOCUMENT OR FINANCIAL OR OTHER STATEMENT DELIVERED OR REQUIRED TO
BE DELIVERED PURSUANT HERETO OR THERETO SHALL PROVE TO HAVE BEEN INACCURATE IN
ANY MATERIAL RESPECT ON OR AS OF THE DATE MADE OR DEEMED MADE AND IN THE CASE OF
ANY REPRESENTATION OR WARRANTY MADE IN ANY SUCH CERTIFICATE, DOCUMENT OR
FINANCIAL OR OTHER STATEMENT THAT DOES NOT REFER TO OR INCORPORATE BY REFERENCE
ANY OF THE REPRESENTATIONS OR WARRANTIES OTHERWISE MADE OR DEEMED MADE IN ANY
LOAN DOCUMENT, SUCH INACCURACY COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT; OR

 

(D)                                 ANY LOAN PARTY SHALL DEFAULT IN THE
OBSERVANCE OR PERFORMANCE IN ANY MATERIAL RESPECT OF ANY OTHER AGREEMENT
CONTAINED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (OTHER THAN AS PROVIDED
IN PARAGRAPHS (A) THROUGH (C) OF THIS SECTION), AND SUCH

 

71

--------------------------------------------------------------------------------


 

DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER WRITTEN NOTICE
TO THE BORROWER FROM THE ADMINISTRATIVE AGENT OR THE MAJORITY LENDERS; OR

 

(E)                                  THE BORROWER, ANY OF ITS RESTRICTED
SUBSIDIARIES OR NEW MIRANT (SUBJECT IN THE CASE OF NEW MIRANT TO THERE BEING
OUTSTANDING MORE THAN $100,000,000 OF UNFUNDED MAI SERIES A PREFERRED SHARES AND
MAI SERIES B PREFERRED SHARES IN THE AGGREGATE) SHALL FAIL TO PAY ANY PRINCIPAL
OF OR PREMIUM OR INTEREST ON ANY DEBT OF SUCH ENTITY THAT IS OUTSTANDING IN A
PRINCIPAL OR NOTIONAL AMOUNT EQUAL TO OR IN EXCESS OF $50,000,000, WHEN THE SAME
BECOMES DUE AND PAYABLE (WHETHER BY SCHEDULED MATURITY, REQUIRED PREPAYMENT,
ACCELERATION, DEMAND OR OTHERWISE), AND SUCH FAILURE SHALL CONTINUE AFTER THE
APPLICABLE GRACE PERIOD, IF ANY, SPECIFIED IN THE AGREEMENT OR INSTRUMENT
RELATING TO SUCH DEBT; OR ANY OTHER EVENT SHALL OCCUR OR CONDITION SHALL EXIST
UNDER THE AGREEMENT OR INSTRUMENT RELATING TO ANY SUCH DEBT AND SHALL CONTINUE
AFTER THE APPLICABLE GRACE PERIOD, IF ANY, SPECIFIED IN SUCH AGREEMENT OR
INSTRUMENT, IF THE EFFECT OF SUCH EVENT OR CONDITION IS TO ACCELERATE THE
MATURITY OF SUCH DEBT BY REASON OF DEFAULT; OR

 

(F)                                    ANY JUDGMENT OR ORDER FOR THE PAYMENT OF
MONEY IN EXCESS OF $50,000,000 SHALL BE RENDERED AGAINST THE BORROWER OR ANY OF
ITS MATERIAL RESTRICTED SUBSIDIARIES AND THERE SHALL BE ANY PERIOD OF SIXTY (60)
CONSECUTIVE DAYS DURING WHICH A STAY OF ENFORCEMENT OF SUCH JUDGMENT OR ORDER,
BY REASON OF A PENDING APPEAL OR OTHERWISE, SHALL NOT BE IN EFFECT; OR

 

(G)                                 THE BORROWER, ANY OF ITS MATERIAL RESTRICTED
SUBSIDIARIES OR NEW MIRANT (SUBJECT IN THE CASE OF NEW MIRANT TO THERE BEING
OUTSTANDING MORE THAN $100,000,000 OF UNFUNDED MAI SERIES A PREFERRED SHARES AND
MAI SERIES B PREFERRED SHARES IN THE AGGREGATE) (EACH A “DESIGNATED PARTY”)
SHALL (I) APPLY FOR OR CONSENT TO THE APPOINTMENT OF, OR THE TAKING OF
POSSESSION BY, A RECEIVER, CUSTODIAN, TRUSTEE OR LIQUIDATOR OF ITSELF OR OF ALL
OR A SUBSTANTIAL PART OF ITS PROPERTY, (II) MAKE A GENERAL ASSIGNMENT FOR THE
BENEFIT OF ITS CREDITORS, (III) COMMENCE A VOLUNTARY CASE UNDER THE BANKRUPTCY
CODE (AS NOW OR HEREAFTER IN EFFECT) OR ANY SIMILAR LAW OF ANY APPLICABLE
JURISDICTION, (IV) FILE A PETITION SEEKING TO TAKE ADVANTAGE OF ANY OTHER LAW
RELATING TO BANKRUPTCY, INSOLVENCY, REORGANIZATION, WINDING-UP, OR COMPOSITION
OR READJUSTMENT OF DEBTS, OR (V) FAIL TO CONTROVERT IN A TIMELY AND APPROPRIATE
MANNER, OR ACQUIESCE IN WRITING TO, ANY PETITION FILED AGAINST IT IN AN
INVOLUNTARY CASE UNDER THE BANKRUPTCY CODE OR ANY SIMILAR LAW OF ANY APPLICABLE
JURISDICTION; OR A PROCEEDING OR CASE SHALL BE COMMENCED, WITHOUT THE
APPLICATION OR CONSENT OF SUCH DESIGNATED PARTY, IN ANY COURT OF COMPETENT
JURISDICTION, SEEKING (X) ITS LIQUIDATION, REORGANIZATION, DISSOLUTION OR
WINDING UP, OR THE COMPOSITION OR READJUSTMENT OF ITS DEBTS, (Y) THE APPOINTMENT
OF A TRUSTEE, RECEIVER, CUSTODIAN, LIQUIDATOR OR THE LIKE OF SUCH DESIGNATED
PARTY OR OF ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS, OR (Z) SIMILAR RELIEF IN
RESPECT OF SUCH DESIGNATED PARTY UNDER ANY LAW RELATING TO BANKRUPTCY,
INSOLVENCY, REORGANIZATION, WINDING-UP, OR COMPOSITION OR ADJUSTMENT OF DEBTS,
AND SUCH PROCEEDING OR CASE SHALL CONTINUE UNSTAYED AND IN EFFECT FOR A PERIOD
OF SIXTY (60) OR MORE DAYS; OR

 

(H)                                 EXCEPT WITH THE PRIOR WRITTEN CONSENT OF THE
MAJORITY LENDERS, THE MAI SERIES A PREFERRED SHARES OR THE MAI SERIES B
PREFERRED SHARES CEASE TO BE ENFORCEABLE OR RIGHTS OF THE HOLDERS THEREOF ARE
AMENDED OR WAIVED; OR

 

72

--------------------------------------------------------------------------------


 

(I)                                     THE BORROWER CEASES TO BE CONTROLLED,
DIRECTLY OR INDIRECTLY, BY NEW MIRANT; OR

 

(J)                                     (I) ANY SECURITY DOCUMENT SHALL FOR ANY
REASON BE ASSERTED IN WRITING BY THE BORROWER OR ANY MATERIAL SUBSIDIARY
GUARANTOR NOT TO BE A LEGAL, VALID AND BINDING OBLIGATION OF ANY PARTY THERETO,
(II) ANY SECURITY INTEREST PURPORTED TO BE CREATED BY ANY SECURITY DOCUMENT AND
TO EXTEND TO ASSETS THAT ARE MATERIAL TO THE BORROWER AND ITS SUBSIDIARIES ON A
CONSOLIDATED BASIS SHALL CEASE TO BE, OR SHALL BE ASSERTED IN WRITING BY THE
BORROWER OR ANY OTHER LOAN PARTY NOT TO BE, A VALID AND PERFECTED SECURITY
INTEREST (HAVING THE PRIORITY REQUIRED BY THIS AGREEMENT OR THE RELEVANT
SECURITY DOCUMENT) IN THE SECURITIES, ASSETS OR PROPERTIES COVERED THEREBY,
EXCEPT TO THE EXTENT THAT ANY SUCH LOSS OF PERFECTION OR PRIORITY RESULTS FROM
THE FAILURE OF THE ADMINISTRATIVE AGENT TO MAINTAIN POSSESSION OF CERTIFICATES
ACTUALLY DELIVERED TO IT REPRESENTING SECURITIES PLEDGED UNDER THE SECURITY
DOCUMENTS AND EXCEPT TO THE EXTENT THAT SUCH LOSS IS COVERED BY A LENDER’S TITLE
INSURANCE POLICY AND THE ADMINISTRATIVE AGENT SHALL BE REASONABLY SATISFIED WITH
THE CREDIT OF SUCH INSURER; OR (III) ANY INTERCREDITOR AGREEMENT IN RESPECT OF
SECOND-LIEN OR SUBORDINATED INDEBTEDNESS SHALL FOR ANY REASON BE ASSERTED IN
WRITING BY THE BORROWER OR ANY MATERIAL SUBSIDIARY GUARANTOR NOT TO BE A LEGAL,
VALID AND BINDING OBLIGATION OF ANY PARTY THERETO OR SHALL OTHERWISE CEASE TO BE
ENFORCEABLE; OR

 

(K)                                  THE GUARANTEE CONTAINED IN SECTION 2 OF THE
GUARANTEE AND COLLATERAL AGREEMENT OF ANY SUBSIDIARY GUARANTOR THAT HOLDS
MATERIAL ASSETS SHALL CEASE, FOR ANY REASON, TO BE IN FULL FORCE AND EFFECT OR
ANY LOAN PARTY SHALL SO ASSERT IN WRITING; OR

 

(L)                                     AN ERISA EVENT SHALL OCCUR AND BE
CONTINUING THAT, WHEN TAKEN TOGETHER WITH ALL OTHER SUCH ERISA EVENTS, WOULD
RESULT IN A MATERIAL ADVERSE EFFECT; OR

 

(M)                               THE FACILITY LEASES SHALL HAVE BEEN TERMINATED
PURSUANT TO SECTION 18.1(B) OF THE FACILITY LEASE (AS DEFINED IN THE FACILITY
LEASE DOCUMENTS).

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i), (ii), (iii) or (iv) of paragraph (g) above with respect to the
Borrower, automatically the Commitments shall immediately terminate and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of Revolving L/C
Obligations, whether or not the beneficiaries of the then outstanding Revolving
Letters of Credit shall have presented the documents required thereunder) shall
immediately become due and payable, and (B) if such event is any other Event of
Default, either or both of the following actions may be taken:  (i) with the
consent of the Majority Lenders, the Administrative Agent may, or upon the
request of the Majority Lenders, the Administrative Agent shall, by notice to
the Borrower declare the Revolving Commitments to be terminated forthwith,
whereupon the Revolving Commitments shall immediately terminate; and (ii) with
the consent of the Majority Lenders, the Administrative Agent may, or upon the
request of the Majority Lenders, the Administrative Agent shall, by notice to
the Borrower, declare the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of Revolving L/C Obligations, whether or not the beneficiaries of the
then outstanding Revolving Letters of Credit shall have presented the documents
required thereunder) to be due and payable forthwith, whereupon the same shall

 

73

--------------------------------------------------------------------------------


 

immediately become due and payable.  With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit. 
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents.  After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled thereto). 
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrower.

 

SECTION 10.  THE AGENTS

 

10.1.                        Appointment.  Each Lender hereby irrevocably
designates and appoints the Administrative Agent as the agent of such Lender
under this Agreement and the other Loan Documents, and each such Lender
irrevocably authorizes the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Loan Documents, together with such other powers as are reasonably
incidental thereto.   Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

 

10.2.                        Delegation of Duties.  The Administrative Agent may
execute any of its duties under this Agreement and the other Loan Documents by
or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys in-fact selected by it with reasonable care.

 

10.3.                        Exculpatory Provisions.  Neither any Agent nor any
of their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document

 

74

--------------------------------------------------------------------------------


 

or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document or for any failure of
any Loan Party a party thereto to perform its obligations hereunder or
thereunder.  The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

 

10.4.                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any instrument, writing, resolution, notice, consent, certificate,
affidavit, letter, telecopy, telex or teletype message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent.  The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Majority Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Majority Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

 

10.5.                        Notice of Default.  The Administrative Agent shall
not be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default unless the Administrative Agent has received notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”.  In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders.  The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Majority Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

 

10.6.                        Non-Reliance on Agents and Other Lenders.  Each
Lender expressly acknowledges that neither the Agents nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of a Loan Party
or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender.  Each Lender represents
to the Agents that it has, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the

 

75

--------------------------------------------------------------------------------


 

business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates and made its own
decision to make its Loans hereunder and enter into this Agreement.  Each Lender
also represents that it will, independently and without reliance upon any Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates.  Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.

 

10.7.                        Indemnification.  The Lenders agree to indemnify
each Agent in its capacity as such (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so), ratably according
to their respective Aggregate Exposure Percentages in effect on the date on
which indemnification is sought under this Section (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with such Aggregate
Exposure Percentages immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time (whether before or after the payment of the Loans) be imposed on, incurred
by or asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct.  The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.

 

10.8.                        Agent in Its Individual Capacity.  Each Agent and
its affiliates may make loans to, accept deposits from and generally engage in
any kind of business with any Loan Party as though such Agent were not an
Agent.  With respect to its Loans made or renewed by it and with respect to any
Letter of Credit issued or participated in by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.

 

10.9.                        Successor Administrative Agent.  The Administrative
Agent may resign as Administrative Agent upon 10 days’ notice to the Lenders and
the Borrower.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other

 

76

--------------------------------------------------------------------------------


 

Loan Documents, then the Majority Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall (unless an Event of
Default under Section 9(a) or Section 9(g) with respect to the Borrower shall
have occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans.  If no successor agent has accepted appointment as
Administrative Agent by the date that is ten (10) days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Majority Lenders appoint a successor
agent as provided for above.  After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 10 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

 

10.10.                  Co- Syndication Agents.  None of the Co-Syndication
Agents shall have any duties or responsibilities hereunder in its capacity as
such.

 

10.11.                  Intercreditor Agreements.  Each Lender hereby agrees
that the Administrative Agent may enter into any Intercreditor Agreement
pursuant to the terms hereof on its behalf and agrees to be bound by the terms
thereof and, in the case of any Intercreditor Agreement relating to Permitted
Pari Passu Debt, consents and agrees to the appoint of JPMCB on its behalf as
collateral agent thereunder.  In addition, the Lenders hereby agree that
pursuant to any Intercreditor Agreement entered into substantially in the forms
attached as Exhibits I or K, the Administrative Agent may designate any addition
Security Document hereunder as an “Addition Existing Facilities Security
Document” and/or a “First Priority Security Document” or similar term, as the
case may be, thereunder. 

 

SECTION 11.  MISCELLANEOUS

 

11.1.                        Amendments and Waivers.  Neither this Agreement,
any other Loan Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 11.1.  The Majority Lenders and each Loan Party party to the relevant
Loan Document may, or, with the written consent of the Majority Lenders, the
Administrative Agent and each Loan Party party to the relevant Loan Document
may, from time to time, (a) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Loan Parties hereunder or thereunder
or (b) waive, on such terms and conditions as the Majority Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) forgive the
principal amount or extend the final scheduled

 

77

--------------------------------------------------------------------------------


 

date of maturity of any Loan, extend the scheduled date of any amortization
payment in respect of any Term Loan, reduce the stated rate of any interest or
fee payable hereunder (except (x) in connection with any reduction in the
post-default rate of interest set forth in Section 2.14(c); (y) in connection
with the waiver of applicability of any post-default increase in interest rates
(which waiver shall be effective with the consent of the Majority Facility
Lenders of each adversely affected Facility); and (z) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (i)) or extend the scheduled date of any payment thereof, or
increase the amount or extend the expiration date of any Lender’s Revolving
Commitment, or otherwise change the time, place or the currency of payments to
be made on the Loans, in each case without the written consent of each Lender
directly affected thereby; (ii) eliminate or reduce the voting rights of any
Lender under this Section 11.1 without the written consent of such Lender;
(iii) reduce any percentage specified in the definition of Majority Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release all or substantially all of the
Subsidiary Guarantors from their obligations under the Guarantee and Collateral
Agreement, in each case without the written consent of all Lenders; (iv) reduce
the percentage specified in the definition of Majority Facility Lenders with
respect to any Facility without the written consent of all Lenders under such
Facility; (v) amend, modify or waive any provision of Section 2.17 without the
written consent of each Lender adversely affected thereby; (vi) amend, modify or
waive any provision of Section 10 without the written consent of the
Administrative Agent; (vii) amend, modify or waive any provision of Section 2.6
or 2.7 without the written consent of the Swingline Lender; or (viii) amend,
modify or waive any provision of Section 3 without the written consent of each
Issuing Lender.  Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent and all future
holders of the Loans.  In the case of any waiver, the Loan Parties, the Lenders
and the Administrative Agent shall be restored to their former position and
rights hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Majority Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement (each, an “Incremental Facility”) and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Term Loans and Revolving Extensions of Credit
and the accrued interest and fees in respect thereof and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Majority Lenders and Majority Facility Lenders, provided that no consent of
the Majority Lenders or Administrative Agent (except as provided in clause
(iv) below) shall be required if (i) such Incremental Facility constitutes
Permitted Pari Passu Debt hereunder, (ii) no Default or Event of Default has
occurred and is continuing or would result after giving effect to the making of
Loans under such Incremental Facility, (iii) the Applicable Margin for such
Loans shall not be greater than the Applicable Margin then in effect for the
comparable Loans hereunder by more than 0.25% and, other than with respect to
such pricing term, such Loans shall otherwise be on the same terms

 

78

--------------------------------------------------------------------------------


 

and conditions as those applicable to the Loans and (iv) any bank, financial
institution or other entity that becomes a Lender under such Incremental
Facility shall be subject to the consent of the Administrative Agent.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing, replacement or modification of all outstanding Term Loans
(“Refinanced Term Loans”) with a replacement “B” term loan tranche hereunder
(“Replacement Term Loans”), provided that (a) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Refinanced Term Loans, (b) the Applicable Margin for such Replacement Term
Loans shall not be higher than the Applicable Margin for such Refinanced Term
Loans and (c) the weighted average life to maturity of such Replacement Term
Loans shall not be shorter than the weighted average life to maturity of such
Refinanced Term Loans at the time of such refinancing.

 

If, in connection with any proposed amendment, waiver or consent pursuant to
Section 11.1  hereof requiring the consent of all Lenders, the consent of
Majority Lenders is obtained but the consent of all Lenders whose consent if
required is not obtained (any Lender withholding consent being referred to as a
“Non-Consenting Lender”), then, upon written notice to any Non-Consenting Lender
and the Administrative Agent, the Borrower shall be permitted, at its sole
expense, to replace such Non-Consenting Lender by requiring such Non-Consenting
Lender to assign and delegate, without recourse, all of its rights and
obligations under this Agreement and the other Loan Documents to a replacement
financial institution that shall assume such obligations (which replacement
financial institution may be another Lender, if such Lender accepts such
assignment); provided, that (i) the Administrative Agent and, in the case of any
assignment of a Lender’s Revolving Commitment, each Revolving Issuing Lender
shall have consented to such replacement financial institution (such consent not
to be unreasonably withheld), (ii) the Non-Consenting Lender shall be obligated
to make such replacement in accordance with the provisions of Section 11.6
(provided that the Borrower shall be obligated to pay the registration and
processing fee referred to therein), (iii) the replacement financial institution
shall purchase, at par, all Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement in accordance with Section 11.6,
and (iv) the Borrower shall be liable to such Non-Consenting Lender under
Section 2.20 if any Eurodollar Loan owing to such Non-Consenting Lender shall be
purchased other than on the last day of the Interest Period relating thereto.

 

11.2.                        Notices.  All notices, requests and demands to or
upon the respective parties hereto to be effective shall be in writing
(including by telecopy), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, addressed as follows in the case of the Borrower, the
Administrative Agent and the Issuing Lenders identified below, and as set forth
in an administrative questionnaire delivered to the Administrative Agent in the
case of the Lenders, or to such other address as may be hereafter notified by
the respective parties hereto:

 

79

--------------------------------------------------------------------------------


 

Borrower:

 

Mirant North America, LLC
1155 Perimeter Center West,
Suite 100
Atlanta, GA 30338

 

 

Attention: William Holden

 

 

Telecopy: (678) 579-7634

 

 

Telephone: (678) 579-7728

 

 

 

 

 

With a copy to: Steve Nickerson

 

 

Telecopy: (678) 579-5951

 

 

Telephone: (678) 579-6440

 

 

 

Administrative Agent:

 

JP Morgan Chase Bank, N.A.

 

 

1111 Fannin Street, Floor 10

 

 

Houston, Texas 77002

 

 

Attention: Loan and Agency Services

 

 

Telecopy: (713) 427-6307

 

 

Telephone: (713) 750-2377

 

 

 

JPMCB, as an Issuing Lender

 

JPMorgan Chase Bank, N.A.

 

 

10420 Highland Manner Drive

 

 

BL 2, Floor 4

 

 

Tampa, Florida 33610

 

 

Attention: Standby Letter of Credit

 

 

Telecopy: (813) 432-5161

 

 

Telephone: (813) 432-6339

 

 

 

DBTCA, as an Issuing Lender

 

Deutsche Bank Trust Company

 

 

Americas

 

 

60 Wall Street

 

 

38th Floor

 

 

New York, NY 10005

 

 

Attention: Standby Letter of Credit

 

 

Unit

 

 

Telecopy: (212) 250-1014

 

 

Telephone: (212) 797-0403

 

provided that any notice, request or demand to or upon the Administrative Agent,
any Issuing Lender or the Lenders shall not be effective until received.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

80

--------------------------------------------------------------------------------


 

11.3.                        No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of the Administrative Agent or
any Lender, any right, remedy, power or privilege hereunder or under the other
Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

11.4.                        Survival of Representations and Warranties.  All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.

 

11.5.                        Payment of Expenses and Taxes.  The Borrower agrees
(a) to pay or reimburse the Administrative Agent (i) for all its out-of-pocket
costs and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and filing and recording
fees and expenses, with statements with respect to the foregoing to be submitted
to the Borrower prior to the Closing Date (in the case of amounts to be paid on
the Closing Date) and from time to time thereafter on a quarterly basis or such
other periodic basis as the Administrative Agent shall deem appropriate and
(ii) for all of its costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Loan
Documents and any such other documents, including the fees and disbursements of
counsel to the Administrative Agent, (b) to pay or reimburse each Lender for all
its costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, in each case, during the continuance of an Event of
Default, including the fees and disbursements of counsel (including the
allocated fees and expenses of in-house counsel) to each Lender, (c) to pay,
indemnify, and hold each Lender and the Administrative Agent harmless from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any delay in paying, stamp, excise and other taxes, if any,
that may be payable or determined to be payable in connection with the execution
and delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each Lender and
the Administrative Agent and their respective officers, directors, trustees,
employees, affiliates, agents and controlling persons (each, an “Indemnitee”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including any of the foregoing relating
to the use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of the
Borrower or any of its Subsidiaries or any real property currently or formerly
owned, leased, operated or otherwise used (including properties to which wastes
or other materials were sent for treatment, storage or disposal) by the

 

81

--------------------------------------------------------------------------------


 

Borrower or any of its Subsidiaries or any of their predecessors and the
reasonable fees and expenses of legal counsel in connection with claims, actions
or proceedings by any Indemnitee against any Loan Party under any Loan Document
(all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee.  Without limiting the foregoing, and to
the extent permitted by applicable law, the Borrower agrees not to assert and to
cause its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. 

 

Promptly after receipt by an Indemnitee of notice of the commencement of any
claim, litigation, investigation, responding to or proceedings against it
relating to any Indemnified Liability (“Proceedings”), such Indemnitee will, if
a claim is to be made hereunder against the Borrower in respect thereof, notify
the Borrower in writing of the commencement thereof; provided, however, that
(i) the omission so to notify the Borrower will not relieve it from any
liability that it may have hereunder except to the extent it has been materially
prejudiced by such failure and (ii) the omission so to notify the Borrower will
not relieve the Borrower from any liability that it may have to an Indemnitee
otherwise than on account hereof.  Thereafter, the Indemnitee and the Borrower
shall consult, to the extent appropriate, with a view to minimizing the cost to
the Borrower of the obligations under this Section 11.5.  In case any such
Proceedings are brought against any Indemnitee and it notifies the Borrower of
the commencement thereof, the Borrower will be entitled to participate therein,
and, to the extent that it may elect by written notice delivered to such
Indemnitee, to assume the defense thereof, with counsel reasonably satisfactory
to such Indemnitee, provided that if the defendants in any such Proceedings
include both such Indemnitee and the Borrower and such Indemnitee shall have
concluded that there may be legal defenses available to it that are different
from or additional to those available to the Borrower, such Indemnitee shall
have the right to select separate counsel to assert such legal defenses and to
otherwise participate in the defense of such Proceedings on behalf of such
Indemnitee.  Upon receipt of notice from the Borrower to such Indemnitee of its
election so to assume the defense of such Proceedings and approval by such
Indemnitee of counsel, the Borrower shall not be liable to such Indemnitee for
expenses incurred by such Indemnitee in connection with the defense thereof
(other than reasonable costs of investigation) unless (i) such Indemnitee shall
have employed separate counsel in connection with the assertion of legal
defenses in accordance with the proviso to the immediately preceding sentence
(it being understood, however, that the Borrower shall not be liable for the
expenses of more than one separate counsel representing the Indemnitees who are
parties to such Proceedings), (ii) the Borrower shall not have employed counsel
reasonably satisfactory to such Indemnitee to represent such Indemnitee within a
reasonable time after notice of commencement of the Proceedings or (iii) the
Borrower shall have authorized in writing the employment of counsel for such
Indemnitee.

 

The Borrower shall not be liable for any settlement of any Proceedings effected
without its written consent (which consent shall not be unreasonably withheld). 
If any settlement of

 

82

--------------------------------------------------------------------------------


 

any Proceeding is consummated with the written consent of the Borrower or if
there is a final judgment for the plaintiff in any such Proceedings, the
Borrower agrees to indemnify and hold harmless each Indemnitee from and against
any and all losses, claims, damages, liabilities and expenses by reason of such
settlement or judgment in accordance with the provisions of this
Section 11.5(d).  Notwithstanding anything in this Section 11.5(d) to the
contrary, if at any time an Indemnitee shall have requested the Borrower to
reimburse such Indemnitee for legal or other expenses in connection with
investigating, responding to or defending any Proceedings as contemplated by
this Section 11.5(d), the Borrower shall be liable for any settlement of any
Proceedings effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Borrower of such request for
reimbursement and (ii) the Borrower shall not have reimbursed such Indemnitee in
accordance with such request prior to the date of such settlement.  The Borrower
shall not, without the prior written consent of an Indemnitee (which consent
shall not be unreasonably withheld), effect any settlement of any pending or
threatened Proceedings in respect of which indemnity could have been sought
hereunder by such Indemnitee unless such settlement (i) includes an
unconditional release of such Indemnitee in form and substance satisfactory to
such Indemnitee from all liability on claims that are the subject matter of such
Proceedings and (ii) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnitee. 

 

All amounts due under this Section 11.5 shall be payable not later than 10 days
after written demand therefor.  Statements payable by the Borrower pursuant to
this Section 11.5 shall be submitted to the Treasurer (Telephone No. (678)
579-7728) (Telecopy No. (678) 579-7634), at the address of the Borrower set
forth in Section 11.2, or to such other Person or address as may be hereafter
designated by the Borrower in a written notice to the Administrative Agent.  The
agreements in this Section 11.5 shall survive repayment of the Loans and all
other amounts payable hereunder.

 

11.6.                        Successors and Assigns; Participations and
Assignments.  (a)  The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby (including any affiliate of the Issuing Lender that
issues any Letter of Credit), except that (i) the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.

 


(B)                                 (I)  SUBJECT TO THE CONDITIONS SET FORTH IN
PARAGRAPH (B)(II) BELOW, ANY LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES (EACH,
AN “ASSIGNEE”) ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENTS AND THE LOANS AT THE
TIME OWING TO IT) WITH THE PRIOR WRITTEN CONSENT OF:


 

(A)                              the Borrower (such consent not to be
unreasonably withheld or delayed), provided that no consent of the Borrower
shall be required for an assignment to a Lender, an affiliate of a Lender, an
Approved Fund (as defined below) or, if an Event of Default has occurred and is
continuing, any other Person; and

 

83

--------------------------------------------------------------------------------


 

(B)                                the Administrative Agent and each Issuing
Lender (such consent not to be unreasonably withheld or delayed), provided that
no consent of the Administrative Agent shall be required for assignments of
Commitments and/or Loans among Lenders, affiliates of Lenders or Approved Funds
within the same Facility, and provided, further, that no consent of any Issuing
Lender shall be required for an assignment of Term Loans only.

 

(II)                                  ASSIGNMENTS SHALL BE SUBJECT TO THE
FOLLOWING ADDITIONAL CONDITIONS:

 

(A)                              except in the case of an assignment to a
Lender, an affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitments or Loans under any
Facility, the amount of the Commitments or Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 unless each of the Borrower and the Administrative
Agent otherwise consent (which assignment may be on a non-pro rata basis),
provided that such amounts shall be aggregated in respect of each Lender and its
affiliates or Approved Funds, if any;

 

(B)                                the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500, provided that only one such fee
shall be payable to the Administrative Agent in connection with simultaneous
assignments by a Lender to two or more related Approved Funds; and

 

(C)                                the Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an administrative questionnaire.

 

For the purposes of this Section 11.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an affiliate of a
Lender or (c) an entity or an affiliate of an entity that administers or manages
a Lender.

 

(III)                               SUBJECT TO ACCEPTANCE AND RECORDING THEREOF
PURSUANT TO PARAGRAPH (B)(IV) BELOW, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED
IN EACH ASSIGNMENT AND ASSUMPTION THE ASSIGNEE THEREUNDER SHALL BE A PARTY
HERETO AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND
ASSUMPTION, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT,
AND THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST
ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS OBLIGATIONS
UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING
ALL OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH
LENDER SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE
BENEFITS OF SECTIONS 2.18, 2.19, 2.20 AND 11.5 WITH RESPECT TO FACTS AND
CIRCUMSTANCES OCCURRING PRIOR TO THE EFFECTIVE DATE OF SUCH ASSIGNMENT).  TO THE
EXTENT THAT AN ASSIGNMENT OF ALL OR ANY PORTION OF A LENDER’S OUTSTANDING
OBLIGATIONS PURSUANT TO THIS SECTION 11.6 WOULD, AT THE TIME OF SUCH ASSIGNMENT,
RESULT IN INCREASED COSTS UNDER SECTIONS 2.18, 2.19, OR

 

84

--------------------------------------------------------------------------------


 

2.20 FROM THOSE BEING CHARGED BY THE RESPECTIVE ASSIGNING LENDER PRIOR TO SUCH
ASSIGNMENT, THEN THE BORROWER SHALL NOT BE OBLIGATED TO PAY SUCH INCREASED
COSTS.  ANY ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR OBLIGATIONS UNDER
THIS AGREEMENT THAT DOES NOT COMPLY WITH THIS SECTION 11.6 SHALL BE TREATED FOR
PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH LENDER OF A PARTICIPATION IN SUCH
RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH PARAGRAPH (C) OF THIS SECTION.

 

(IV)                              THE ADMINISTRATIVE AGENT, ACTING FOR THIS
PURPOSE AS AN AGENT OF THE BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY
OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENTS OF,
AND PRINCIPAL AMOUNT OF THE LOANS AND REVOLVING L/C OBLIGATIONS OWING TO, EACH
LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE
ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, AND THE BORROWER, THE
ADMINISTRATIVE AGENT, THE ISSUING LENDERS AND THE LENDERS MAY TREAT EACH PERSON
WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER
HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE
CONTRARY.  WITH RESPECT TO ANY LENDER, THE TRANSFER OF THE COMMITMENTS OF SUCH
LENDER AND THE RIGHTS TO THE PRINCIPAL OF, AND THE INTEREST ON, ANY LOAN MADE
PURSUANT TO SUCH COMMITMENTS SHALL NOT BE EFFECTIVE UNTIL SUCH TRANSFER IS
RECORDED ON THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT WITH RESPECT TO
OWNERSHIP OF SUCH COMMITMENTS AND LOANS.  THE REGISTER SHALL BE AVAILABLE FOR
INSPECTION BY THE BORROWER, THE ISSUING LENDERS AND ANY LENDER, AT ANY
REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.

 

(V)                                 UPON ITS RECEIPT OF A DULY COMPLETED
ASSIGNMENT AND ASSUMPTION EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE
ASSIGNEE’S COMPLETED ADMINISTRATIVE QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL
ALREADY BE A LENDER HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT
REQUIRED BY PARAGRAPH (B) OF THIS SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT
SUCH ASSIGNMENT AND ASSUMPTION AND RECORD THE INFORMATION CONTAINED THEREIN IN
THE REGISTER.  NO ASSIGNMENT SHALL BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT
UNLESS IT HAS BEEN RECORDED IN THE REGISTER AS PROVIDED IN THIS PARAGRAPH.

 


(C)                                  (I)  ANY LENDER MAY, WITHOUT THE CONSENT OF
THE BORROWER OR THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS TO ONE OR MORE
BANKS OR OTHER ENTITIES (A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS
COMMITMENTS AND THE LOANS OWING TO IT); PROVIDED THAT (A) SUCH LENDER’S
OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (B) SUCH LENDER SHALL
REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF
SUCH OBLIGATIONS AND (C) THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING
LENDERS AND THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH
SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT.  ANY AGREEMENT PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION
SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS
AGREEMENT AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION
OF THIS AGREEMENT; PROVIDED THAT SUCH AGREEMENT MAY PROVIDE THAT SUCH LENDER
WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT,
MODIFICATION OR WAIVER THAT (1) REQUIRES THE CONSENT OF EACH LENDER DIRECTLY
AFFECTED THEREBY PURSUANT TO THE PROVISO TO THE SECOND SENTENCE OF SECTION 11.1
AND (2) DIRECTLY AFFECTS SUCH PARTICIPANT.  SUBJECT TO PARAGRAPH (C)(II) OF THIS
SECTION, THE BORROWER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE
BENEFITS OF SECTIONS 2.18, 2.19 AND 2.20 TO THE SAME EXTENT AS IF IT WERE A
LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH

 

85

--------------------------------------------------------------------------------


 


(B) OF THIS SECTION.  TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO
SHALL BE ENTITLED TO THE BENEFITS OF SECTION 11.7(B) AS THOUGH IT WERE A LENDER,
PROVIDED SUCH PARTICIPANT SHALL BE SUBJECT TO SECTION 11.7(A) AS THOUGH IT WERE
A LENDER.


 

(II)                                  A PARTICIPANT SHALL NOT BE ENTITLED TO
RECEIVE ANY GREATER PAYMENT UNDER SECTION 2.18 OR 2.19 THAN THE APPLICABLE
LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION
SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO SUCH
PARTICIPANT IS MADE WITH THE BORROWER’S PRIOR WRITTEN CONSENT.  ANY PARTICIPANT
THAT IS A NON-U.S. LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 2.19
UNLESS SUCH PARTICIPANT COMPLIES WITH SECTIONS 2.19(D) AND (E).

 


(D)                                 ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN
A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO
SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE
OBLIGATIONS TO A FEDERAL RESERVE BANK, AND THIS SECTION SHALL NOT APPLY TO ANY
SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST; PROVIDED THAT NO SUCH PLEDGE
OR ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS
OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER
AS A PARTY HERETO.


 


(E)                                  THE BORROWER, UPON RECEIPT OF WRITTEN
NOTICE FROM THE RELEVANT LENDER, AGREES TO ISSUE NOTES TO ANY LENDER REQUIRING
NOTES TO FACILITATE TRANSACTIONS OF THE TYPE DESCRIBED IN PARAGRAPH (D) ABOVE.


 


(F)                                    NOTWITHSTANDING THE FOREGOING, ANY
CONDUIT LENDER MAY ASSIGN ANY OR ALL OF THE LOANS IT MAY HAVE FUNDED HEREUNDER
TO ITS DESIGNATING LENDER WITHOUT THE CONSENT OF THE BORROWER OR THE
ADMINISTRATIVE AGENT AND WITHOUT REGARD TO THE LIMITATIONS SET FORTH IN
SECTION 11.6(B).  EACH OF THE BORROWER, EACH LENDER AND THE ADMINISTRATIVE AGENT
HEREBY CONFIRMS THAT IT WILL NOT INSTITUTE AGAINST A CONDUIT LENDER OR JOIN ANY
OTHER PERSON IN INSTITUTING AGAINST A CONDUIT LENDER ANY BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDING UNDER ANY
STATE BANKRUPTCY OR SIMILAR LAW, FOR ONE YEAR AND ONE DAY AFTER THE PAYMENT IN
FULL OF THE LATEST MATURING COMMERCIAL PAPER NOTE ISSUED BY SUCH CONDUIT LENDER;
PROVIDED, HOWEVER, THAT EACH LENDER DESIGNATING ANY CONDUIT LENDER HEREBY AGREES
TO INDEMNIFY, SAVE AND HOLD HARMLESS EACH OTHER PARTY HERETO FOR ANY LOSS, COST,
DAMAGE OR EXPENSE ARISING OUT OF ITS INABILITY TO INSTITUTE SUCH A PROCEEDING
AGAINST SUCH CONDUIT LENDER DURING SUCH PERIOD OF FORBEARANCE.


 

11.7.                        Adjustments; Set-off.  (a)  Except to the extent
that this Agreement expressly provides for payments to be allocated to a
particular Lender or to the Lenders under a particular Facility, if any Lender
(a “Benefitted Lender”) shall receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 9(g), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter

 

86

--------------------------------------------------------------------------------


 

recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

 


(B)                                 IN ADDITION TO ANY RIGHTS AND REMEDIES OF
THE LENDERS PROVIDED BY LAW, EACH LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR
NOTICE TO THE BORROWER, ANY SUCH NOTICE BEING EXPRESSLY WAIVED BY THE BORROWER
TO THE EXTENT PERMITTED BY APPLICABLE LAW, UPON ANY AMOUNT BECOMING DUE AND
PAYABLE BY THE BORROWER HEREUNDER (WHETHER AT THE STATED MATURITY, BY
ACCELERATION OR OTHERWISE), TO SET OFF AND APPROPRIATE AND APPLY AGAINST SUCH
AMOUNT ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR
FINAL), IN ANY CURRENCY, AND ANY OTHER CREDITS, INDEBTEDNESS OR CLAIMS, IN ANY
CURRENCY, IN EACH CASE WHETHER DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT,
MATURED OR UNMATURED, AT ANY TIME HELD OR OWING BY SUCH LENDER OR ANY BRANCH OR
AGENCY THEREOF TO OR FOR THE CREDIT OR THE ACCOUNT OF THE BORROWER, AS THE CASE
MAY BE.  EACH LENDER AGREES PROMPTLY TO NOTIFY THE BORROWER AND THE
ADMINISTRATIVE AGENT AFTER ANY SUCH SETOFF AND APPLICATION MADE BY SUCH LENDER,
PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF
SUCH SETOFF AND APPLICATION.


 

11.8.                        Counterparts.  This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  Delivery of an executed signature
page of this Agreement by facsimile transmission shall be effective as delivery
of a manually executed counterpart hereof.  A set of the copies of this
Agreement signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

 

11.9.                        Severability.  Any provision of this Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

11.10.                  Integration.  This Agreement and the other Loan
Documents represent the entire agreement of the Borrower, the Administrative
Agent and the Lenders with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

 

11.11.                  GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

11.12.                  Submission To Jurisdiction; Waivers.  The Borrower
hereby irrevocably and unconditionally:

 

(A)                                  SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL

 

87

--------------------------------------------------------------------------------


 

JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE COURTS OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY
THEREOF;

 

(B)                                 CONSENTS THAT ANY SUCH ACTION OR PROCEEDING
MAY BE BROUGHT IN SUCH COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

(C)                                  AGREES THAT SERVICE OF PROCESS IN ANY SUCH
ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO
THE BORROWER AT ITS ADDRESS SET FORTH IN SECTION 11.2 OR AT SUCH OTHER ADDRESS
OF WHICH THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO;

 

(D)                                 AGREES THAT NOTHING HEREIN SHALL AFFECT THE
RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL
LIMIT THE RIGHT TO SUE IN ANY OTHER JURISDICTION; AND

 

(E)                                  WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION
OR PROCEEDING REFERRED TO IN THIS SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

 

11.13.                  Acknowledgements.  The Borrower hereby acknowledges
that:

 

(A)                                  IT HAS BEEN ADVISED BY COUNSEL IN THE
NEGOTIATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS;

 

(B)                                 NEITHER THE ADMINISTRATIVE AGENT NOR ANY
LENDER HAS ANY FIDUCIARY RELATIONSHIP WITH OR DUTY TO THE BORROWER ARISING OUT
OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND
THE RELATIONSHIP BETWEEN ADMINISTRATIVE AGENT AND LENDERS, ON ONE HAND, AND THE
BORROWER, ON THE OTHER HAND, IN CONNECTION HEREWITH OR THEREWITH IS SOLELY THAT
OF DEBTOR AND CREDITOR; AND

 

(C)                                  NO JOINT VENTURE IS CREATED HEREBY OR BY
THE OTHER LOAN DOCUMENTS OR OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS
CONTEMPLATED HEREBY AMONG THE LENDERS OR AMONG THE BORROWER AND THE LENDERS.

 

11.14.                  Releases of Guarantees and Liens.  (a)  Notwithstanding
anything to the contrary contained herein or in any other Loan Document, the
Administrative Agent is hereby irrevocably authorized by each Lender (without
requirement of notice to or consent of any Lender except as expressly required
by Section 11.1) to take any action requested by the Borrower having the effect
of releasing any Collateral or guarantee obligations (i) to the extent necessary
to permit consummation of any transaction not prohibited by any Loan Document or
that has been consented to in accordance with Section 11.1 or (ii) under the
circumstances described in paragraph (b) below.

 


(B)                                 AT SUCH TIME AS THE LOANS, THE REIMBURSEMENT
OBLIGATIONS AND THE OTHER OBLIGATIONS UNDER THE LOAN DOCUMENTS (OTHER THAN
OBLIGATIONS UNDER OR IN RESPECT OF SWAP

 

88

--------------------------------------------------------------------------------


 


AGREEMENTS) SHALL HAVE BEEN PAID IN FULL, THE COMMITMENTS HAVE BEEN TERMINATED
AND NO LETTERS OF CREDIT SHALL BE OUTSTANDING, THE COLLATERAL SHALL BE RELEASED
FROM THE LIENS CREATED BY THE SECURITY DOCUMENTS, AND THE SECURITY DOCUMENTS AND
ALL OBLIGATIONS (OTHER THAN THOSE EXPRESSLY STATED TO SURVIVE SUCH TERMINATION)
OF THE ADMINISTRATIVE AGENT AND EACH LOAN PARTY UNDER THE SECURITY DOCUMENTS
SHALL TERMINATE, ALL WITHOUT DELIVERY OF ANY INSTRUMENT OR PERFORMANCE OF ANY
ACT BY ANY PERSON.


 

11.15.                  Confidentiality.  Each of the Administrative Agent and
each Lender agrees to keep confidential all non-public information provided to
it by any Loan Party, the Administrative Agent or any Lender pursuant to or in
connection with this Agreement that is designated by the provider thereof as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any affiliate thereof, (b) subject to
an agreement to comply with the provisions of this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Swap
Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, trustees, agents, attorneys, accountants and other
professional advisors or those of any of its affiliates, (d) upon the request or
demand of any Governmental Authority, (e) in response to any order of any court
or other Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document.

 

11.16.                  WAIVERS OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

11.17.                  Delivery of Addenda.  Each initial Lender shall become a
party to this Agreement by delivering to the Administrative Agent an Addendum
duly executed by such Lender.

 

89

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

 

MIRANT NORTH AMERICA, LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as a Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Co-Syndication Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

DEUTSCHE BANK SECURITIES, INC., as
Co-Syndication Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

90

--------------------------------------------------------------------------------